
	

113 HR 4304 IH: Jumpstarting Opportunities with Bold Solutions Act
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4304
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Scalise (for himself, Mrs. Black, Mr. McHenry, Mr. Mulvaney, Mr. Brady of Texas, Mr. Flores, Mr. Luetkemeyer, Mr. Roe of Tennessee, Mr. Pitts, Mr. Byrne, Mr. Lankford, Mrs. Lummis, Mr. Austin Scott of Georgia, Mr. Huizenga of Michigan, Mr. Lamborn, Mrs. Blackburn, Mr. Franks of Arizona, Mr. Sessions, Mr. Hudson, Mr. Barton, Mr. Duncan of South Carolina, Mr. Wilson of South Carolina, Mr. Chabot, Mr. Rice of South Carolina, Mr. Bentivolio, Mr. Salmon, Mr. Rooney, Mr. Yoho, Mr. Weber of Texas, Mr. Harris, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on the Budget, Small Business, Education and the Workforce, Oversight and Government Reform, the Judiciary, Energy and Commerce, Transportation and Infrastructure, Science, Space, and Technology, Rules, Financial Services, Agriculture, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To make certain repeals and revisions to Federal labor laws, to decrease the regulatory burdens on
			 small businesses, to provide for comprehensive energy reform, and to amend
			 the securities laws to streamline access to capital.
	
	
		1.Short titleThis Act may be cited as the Jumpstarting Opportunities with Bold Solutions Act.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Division I—Labor
				Title I—Repeal of Davis-Bacon Act
				Sec. 101. Repeal of Davis-Bacon wage requirements.
				Sec. 102. Effective date and limitation.
				Title II—Union contract not a bar to higher wages
				Sec. 201. Payment of higher wages.
				Title III—Repeal of provisions relating to official time of Federal employees for purposes of union
			 organizing
				Sec. 301. Repeal of certain provisions relating to official time of Federal employees for purposes
			 of union organizing.
				Title IV—Rulemaking, investigative, and adjudicative authority of the National Labor Relations
			 Board
				Sec. 401. Authorities of the National Labor Relations Board.
				Sec. 402. Regulations.
				Division II—Deregulation
				Title V—Uniform cost-benefit analysis of regulations
				Sec. 501. Uniform use of cost-benefit analysis.
				Sec. 502. Congressional review.
				Title VI—Periodic review and termination of regulations
				Sec. 601. Review of regulations.
				Sec. 602. Rules covered.
				Sec. 603. Criteria for sunset review.
				Sec. 604. Sunset review procedures.
				Sec. 605. Review deadlines for covered rules.
				Sec. 606. Sunset review notices and agency reports.
				Sec. 607. Designation of agency regulatory review officers.
				Sec. 608. Relationship to the Administrative Procedure Act.
				Sec. 609. Effect of termination of a covered rule.
				Sec. 610. Judicial review.
				Sec. 611. Definitions.
				Sec. 612. Sunset of this title.
				Title VII—Regulation costs to small businesses and Grace period for regulatory violations
				Sec. 701. Small Business Administration study on the cost of Federal regulations.
				Sec. 702. Grace period for regulatory violations.
				Title VIII—Major Rules of the Executive Branch Be Approved By Congress
				Sec. 801. Congressional review of agency rulemaking.
				Sec. 802. Budgetary effects of rules subject to section 802 of title 5, United States Code.
				Sec. 803. Government Accountability Office study of rules.
				Title IX—Simplification of Mergers, Acquisitions and Sales of Small Business
				Sec. 901. Registration exemption for merger and acquisition brokers.
				Division III—Energy
				Title X—Offshore Energy and Jobs Act
				Sec. 1001. Short title.
				Subtitle A—Outer Continental Shelf Leasing Program Reforms
				Sec. 1011. Outer Continental Shelf leasing program reforms.
				Sec. 1012. Domestic oil and natural gas production goal.
				Sec. 1013. Development and submittal of new 5-year oil and gas leasing program.
				Sec. 1014. Rule of construction.
				Subtitle B—Directing the President To Conduct New OCS Sales in Virginia, South Carolina, and
			 California
				Sec. 1021. Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental
			 Shelf offshore Virginia.
				Sec. 1022. South Carolina lease sale.
				Sec. 1023. Southern California existing infrastructure lease sale.
				Sec. 1024. Environmental impact statement requirement.
				Sec. 1025. National defense.
				Sec. 1026. Opening the Eastern Gulf of Mexico for exploration.
				Subtitle C—Equitable Sharing of Outer Continental Shelf Revenues
				Sec. 1031. Disposition of Outer Continental Shelf revenues to coastal States.
				Subtitle D—Reorganization of Minerals Management Agencies of the Department of the Interior
				Sec. 1041. Establishment of Under Secretary for Energy, Lands, and Minerals and Assistant Secretary
			 of Ocean Energy and Safety.
				Sec. 1042. Bureau of Ocean Energy.
				Sec. 1043. Ocean Energy Safety Service.
				Sec. 1044. Office of Natural Resources Revenue.
				Sec. 1045. Ethics and drug testing.
				Sec. 1046. Abolishment of Minerals Management Service.
				Sec. 1047. Conforming amendments to Executive Schedule pay rates.
				Sec. 1048. Outer Continental Shelf Energy Safety Advisory Board.
				Sec. 1049. Outer Continental Shelf inspection fees.
				Sec. 1050. Prohibition on action based on National Ocean Policy developed under Executive Order No.
			 13547.
				Subtitle E—United States Territories
				Sec. 1061. Application of Outer Continental Shelf Lands Act with respect to territories of the
			 United States.
				Subtitle F—Judicial Review
				Sec. 1071. Time for filing complaint.
				Sec. 1072. District court deadline.
				Sec. 1073. Ability to seek appellate review.
				Sec. 1074. Limitation on scope of review and relief.
				Sec. 1075. Legal fees.
				Sec. 1076. Exclusion.
				Sec. 1077. Definitions.
				Subtitle G—Miscellaneous Provisions
				Sec. 1081. Rules regarding distribution of revenues under Gulf of Mexico Energy Security Act of
			 2006.
				Sec. 1082. Seismic testing in the Atlantic Outer Continental Shelf.
				Sec. 1083. Disposition of qualified outer Continental Shelf Revenues.
				Title XI—Alaskan Energy for American Jobs Act
				Sec. 2001. Short title.
				Sec. 2002. Definitions.
				Sec. 2003. Leasing program for lands within the Coastal Plain.
				Sec. 2004. Lease sales.
				Sec. 2005. Grant of leases by the Secretary.
				Sec. 2006. Lease terms and conditions.
				Sec. 2007. Policies regarding buying, building, and working for America.
				Sec. 2008. Coastal Plain environmental protection.
				Sec. 2009. Expedited judicial review.
				Sec. 2010. Treatment of revenues.
				Sec. 2011. Rights-of-way across the Coastal Plain.
				Sec. 2012. Conveyance.
				Title XII—State control on all available Federal land
				Sec. 3001. State control on all available Federal land.
				Title XIII—Federal Lands Jobs and Energy Security
				Subtitle A—Federal Lands Jobs and Energy Security
				Sec. 4001. Short title.
				Sec. 4002. Policies regarding buying, building, and working for America.
				Chapter 1—Onshore oil and gas permit streamlining
				Sec. 4101. Short title.
				Subchapter A—Application for Permits To Drill Process Reform
				Sec. 4111. Permit to drill application timeline.
				Sec. 4112. Solar and wind right-of-way rental reform.
				Subchapter B—Administrative Protest Documentation Reform
				Sec. 4121. Administrative protest documentation reform.
				Subchapter C—Permit Streamlining
				Sec. 4131. Improve Federal energy permit coordination.
				Sec. 4132. Administration of current law.
				Subchapter D—Judicial Review
				Sec. 4141. Definitions.
				Sec. 4142. Exclusive venue for certain civil actions relating to covered energy projects.
				Sec. 4143. Timely filing.
				Sec. 4144. Expedition in hearing and determining the action.
				Sec. 4145. Standard of review.
				Sec. 4146. Limitation on injunction and prospective relief.
				Sec. 4147. Limitation on attorneys’ fees.
				Sec. 4148. Legal standing.
				Subchapter E—Knowing America’s Oil and Gas Resources
				Sec. 4151. Funding oil and gas resource assessments.
				Chapter 2—Oil and gas leasing certainty
				Sec. 4161. Short title.
				Sec. 4162. Minimum acreage requirement for onshore lease sales.
				Sec. 4163. Leasing certainty.
				Sec. 4164. Leasing consistency.
				Sec. 4165. Reduce redundant policies.
				Sec. 4166. Streamlined congressional notification.
				Chapter 3—Oil shale
				Sec. 4171. Short title.
				Sec. 4172. Effectiveness of oil shale regulations, amendments to resource management plans, and
			 record of decision.
				Sec. 4173. Oil shale leasing.
				Chapter 4—Miscellaneous provisions
				Sec. 4181. Rule of construction.
				Subtitle B—Planning for American Energy
				Sec. 4201. Short title.
				Sec. 4202. Onshore domestic energy production strategic plan.
				Subtitle C—National Petroleum Reserve in Alaska access
				Sec. 4301. Short title.
				Sec. 4302. Sense of Congress and reaffirming national policy for the National Petroleum Reserve in
			 Alaska.
				Sec. 4303. National Petroleum Reserve in Alaska: lease sales.
				Sec. 4304. National Petroleum Reserve in Alaska: planning and permitting pipeline and road
			 construction.
				Sec. 4305. Issuance of a new integrated activity plan and environmental impact statement.
				Sec. 4306. Departmental accountability for development.
				Sec. 4307. Deadlines under new proposed integrated activity plan.
				Sec. 4308. Updated resource assessment.
				Subtitle D—BLM Live Internet Auctions
				Sec. 4401. Short title.
				Sec. 4402. Internet-based onshore oil and gas lease sales.
				Subtitle E—Native American Energy
				Sec. 4501. Short title.
				Sec. 4502. Appraisals.
				Sec. 4503. Standardization.
				Sec. 4504. Environmental reviews of major Federal actions on Indian lands.
				Sec. 4505. Judicial review.
				Sec. 4506. Tribal biomass demonstration project.
				Sec. 4507. Tribal resource management plans.
				Sec. 4508. Leases of restricted lands for the Navajo Nation.
				Sec. 4509. Nonapplicability of certain rules.
				Sec. 4510. Permits for incidental take.
				Sec. 4511. Migratory Bird Treaty Act.
				Title XIV—Hydraulic Fracturing
				Subtitle A—State Authority for Hydraulic Fracturing Regulation
				Sec. 5101. Short title.
				Sec. 5102. State authority for hydraulic fracturing regulation.
				Sec. 5103. Government Accountability Office study.
				Sec. 5104. Tribal authority on trust land.
				Subtitle B—EPA Hydraulic Fracturing Research
				Sec. 5201. Short title.
				Sec. 5202. EPA hydraulic fracturing research.
				Subtitle C—Miscellaneous provisions
				Sec. 5301. Review of State activities.
				Title XV—Northern Route Approval
				Sec. 6001. Short title.
				Sec. 6002. Findings.
				Sec. 6003. Keystone XL permit approval.
				Sec. 6004. Judicial review.
				Sec. 6005. American burying beetle.
				Sec. 6006. Right-of-way and temporary use permit.
				Sec. 6007. Permits for activities in navigable waters.
				Sec. 6008. Migratory Bird Treaty Act permit.
				Sec. 6009. Oil spill response plan disclosure.
				Title XVI—Relief from EPA climate change regulations and Federal prohibitions on synthetic fuels
				Sec. 7001. Repeal of EPA climate change regulation.
				Sec. 7002. Repeal of Federal ban on synthetic fuels purchasing requirement.
				Sec. 7003. Sense of Congress opposing carbon tax.
				Sec. 7004. Prohibition on use of social cost of carbon in analysis.
				Title XVII—Addressing the President’s War on Coal
				Subtitle A—Management and disposal of coal combustion residuals
				Sec. 8001. Short title.
				Sec. 8002. Management and disposal of coal combustion residuals.
				Sec. 8003. 2000 regulatory determination.
				Sec. 8004. Technical assistance.
				Sec. 8005. Federal Power Act.
				Subtitle B—Surface Mining Stream Buffer Zone Rule
				Sec. 8011. Short title.
				Sec. 8012. Incorporation of surface mining stream buffer zone rule into State programs.
				Title XVIII—Satisfying Energy Needs and Saving the Environment
				Sec. 9001. Short title.
				Sec. 9002. Inapplicability of certain emission limits for electric utility steam generating units
			 that convert coal refuse into energy.
				Title XIX—Nuclear Regulatory Commission Reorganization Plan Codification and Complements
				Sec. 10001. Short title.
				Subtitle A—Replacement of Reorganization Plan
				Sec. 10011. General functions.
				Sec. 10012. Chairman.
				Sec. 10013. Emergency authority.
				Sec. 10014. Reporting.
				Sec. 10015. Rescission of Reorganization Plan approval.
				Subtitle B—Miscellaneous
				Sec. 10021. Certification of documents transmitted to Congress.
				Sec. 10022. Time limits for Commission review of Atomic Safety and Licensing Board decisions.
				Sec. 10023. Allegations of wrongdoing.
				Sec. 10024. Approval of Commissioner travel.
				Sec. 10025. Implementation.
				Title XX—Permitting for onshore and offshore wind energy
				Subtitle A—Offshore meteorological site testing and monitoring
				Sec. 11001. Short title.
				Sec. 11002. Offshore meteorological site testing and monitoring projects.
				Subtitle B—Onshore meteorological site testing and monitoring
				Sec. 11011. Short title.
				Sec. 11012. Onshore meteorological site testing and monitoring project.
				Title XXI—Domestic Prosperity and Global Freedom
				Sec. 12001. Short title.
				Sec. 12002. Amendments.
				Sec. 12003. Pending applications.
				Division IV—Access to Capital
				Title XXII—Small Business Access to Capital
				Sec. 13001. Registration and reporting exemptions relating to private equity funds advisors.
				Title XXIII—Community Lending Enhancement and Regulatory Relief
				Sec. 14001. Changes required to small bank holding company policy statement on assessment of
			 financial and managerial factors.
				Sec. 14002. Escrow requirements.
				Sec. 14003. Exception to annual privacy notice requirement under the Gramm-Leach-Bliley Act.
				Sec. 14004. Accounting principles cost-benefit requirements.
				Sec. 14005. Community bank exemption from annual management assessment of internal controls
			 requirement of the Sarbanes-Oxley Act of 2002.
				Sec. 14006. Certain loans included as qualified mortgages.
				Sec. 14007. Increase in small servicer exemption.
				Sec. 14008. Appraiser qualification threshold.
				Sec. 14009. Coordination among financial institutions.
			
		ILabor
			IRepeal of Davis-Bacon Act
				101.Repeal of Davis-Bacon wage requirements
					(a)In generalSubchapter IV of chapter 31 of title 40, United States Code, is repealed.
					(b)ReferenceAny reference in any law to a wage requirement of subchapter IV of chapter 31 of title 40, United
			 States Code, shall after the date of the enactment of this title be null
			 and void.
					102.Effective date and limitationThe amendment made by section 101 shall take effect 30 days after the date of the enactment of this
			 title but shall not affect any contract in existence on such date of
			 enactment or made pursuant to invitation for bids outstanding on such date
			 of enactment.
				IIUnion contract not a bar to higher wages
				201.Payment of higher wagesSection 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) is amended—
					(1)by striking Representatives and inserting (1) Representatives; and
					(2)by adding at the end the following:
						
							(2)Notwithstanding a labor organization’s exclusive representation of employees in a unit, or the
			 terms and conditions of any collective bargaining contract or agreement
			 then in effect, nothing in either—
								(A)section 8(a)(1) or 8(a)(5), or
								(B)a collective bargaining contract or agreement renewed or entered into after the date of enactment
			 of the Jumpstarting Opportunities with Bold Solutions Act,
								shall prohibit an employer from paying an employee in the unit greater wages, pay, or other
			 compensation for, or by reason of, his or her services as an employee of
			 such employer, than provided for in such contract or agreement..
					IIIRepeal of provisions relating to official time of Federal employees for purposes of union
			 organizing
				301.Repeal of certain provisions relating to official time of Federal employees for purposes of union
			 organizingSection 7131 of title 5, United States Code, is amended—
					(1)by striking subsections (a) and (c);
					(2)by redesignating subsections (b) and (d) as subsections (a) and (b), respectively; and
					(3)in subsection (b) (as so redesignated by paragraph (2)), by striking Except as provided in the preceding subsections of this section— and inserting Except as provided in subsection (a)—.
					IVRulemaking, investigative, and adjudicative authority of the National Labor Relations Board
				401.Authorities of the National Labor Relations Board
					(a)Duties of the General Counsel and Administrative Law JudgesThe National Labor Relations Act (29 U.S.C. 151 et seq.) is amended—
						(1)in section 3(d), by striking and issuance of complaints under section 10, and in respect of the prosecution of such complaints
			 before the Board; and
						(2)in section 4(a), by striking the fourth sentence.
						(b)Clarification of the Board’s rulemaking authoritySection 6 of such Act (29 U.S.C. 156) is amended by adding at the end the following: Such rulemaking authority shall be limited to rules concerning the internal functions of the Board
			 and the Board is prohibited from promulgating rules that affect the
			 substantive rights of any person, employer, employee, or labor
			 organization..
					(c)Investigatory power and Adjudicatory Authority Over Unfair Labor Practice AllegationsSection 10 of such Act (29 U.S.C. 60) is amended—
						(1)in subsection (a)—
							(A)by striking prevent any person from engaging in and inserting investigate; and
							(B)by striking This power shall and all that follows through the end of the subsection;
							(2)in subsection (b)—
							(A)by striking Whenever it is charged and inserting Whenever it appears;
							(B)by striking or is engaging in and inserting , is engaging in, or is about to engage in;
							(C)by striking the Board, or any agent and all that follows through Provided, That no complaint shall be issued and inserting the aggrieved party may bring a civil action for such relief (including injunctions) as may be
			 appropriate. Any such action may be brought in the district court of the
			 United States where the violation occurred, or at the option of the
			 parties, in the United States District Court for the District of Columbia.
			 No civil action may be brought;
							(D)by striking charge with the Board and the service of a copy thereof upon the person against whom such charge is
			 made and inserting civil action; and
							(E)by striking Any such complaint may be amended and all that follows through Any such proceeding shall, so far as practicable, and inserting Any such proceeding shall;
							(3)by striking subsections (c) through (k) and redesignating subsection (l) as subsection (c); and
						(4)in subsection (c) (as so redesignated)—
							(A)by striking Whenever it is charged and inserting Whenever it is alleged;
							(B)in the first sentence, by striking charge both places it appears and inserting allegation; and
							(C)by striking and that a complaint should issue, he shall and all that follows through the end of the subsection and inserting , the officer or regional attorney shall, on behalf of the Board, submit a written summary of the
			 findings to all parties involved in the alleged unfair labor practice..
							402.RegulationsNot later than 6 months after the date of the enactment of this title, the National Labor Relations
			 Board shall review and revise all regulations promulgated before such date
			 to implement the amendments made by this title.
				IIDeregulation
			VUniform cost-benefit analysis of regulations
				501.Uniform use of cost-benefit analysisSection 553 of title 5, United States Code, is amended by adding at the end the following:
					
						(f)
							(1)Prior to any rulemaking under this section, an agency shall comply with the following:
								(A)The agency shall identify, in the context of a coherent conceptual framework and supported with
			 objective data—
									(i)the nature and significance of the market failure, regulatory failure, or other problem that
			 necessitates regulatory action;
									(ii)the reasons why national economic and income growth, advancing technology, and other market
			 developments will not obviate the need for the rulemaking;
									(iii)the reasons why regulation at the State, local, or tribal level could not address the problem
			 better than at the Federal level;
									(iv)the reasons why reducing rather than increasing the extent or stringency of existing Federal
			 regulation would not address the problem better; and
									(v)the particular authority by which the agency may take action.
									(B)Before the agency increases the extent or stringency of regulation based on its determinations
			 pursuant to subparagraph (A), it shall—
									(i)set an achievable objective for its regulatory action and identify the metrics by which the agency
			 will measure progress toward the objective;
									(ii)issue a notice of inquiry seeking public comment on the identification of a new objective under
			 clause (i); and
									(iii)give notice to the committees of Congress with jurisdiction over the subject matter of the rule.
									(C)The agency, if the agency is not seeking to repeal a rule, shall develop at least 3 distinct
			 regulatory options, in addition to not regulating, that the agency
			 estimates will provide the greatest benefits for the least cost in meeting
			 the regulatory objective set under subparagraph (B) and, in developing
			 such regulatory options, shall apply the following principles:
									(i)The agency shall assume that individuals are rational and not qualify that assumption unless the
			 agency—
										(I)has conclusive evidence of a detrimental systematic behavioral bias; and
										(II)can devise behavioral regulatory options that do not preclude any choices of market participants.
										(ii)The agency shall, to the extent practicable, attempt to engage private incentives to solve a
			 problem and not supplant private incentives any more than necessary.
									(iii)The agency shall consider the adverse effects that mandates and prohibitions may have on
			 innovation, economic growth, and employment.
									(iv)An agency’s risk assessment shall be confined to its jurisdiction, subject to specific regulatory
			 authority. Agency assessments of the risks of adverse health and
			 environmental effects shall follow standardized parameters, assumptions,
			 and methodologies. An agency also shall provide analyses of increases in
			 risks, whatever their nature, produced by the regulatory options under
			 consideration.
									(v)The agency shall avoid incongruities and duplication in regulation at the Federal, State, local,
			 and tribal levels.
									(vi)The agency shall compare and contrast the regulatory options developed and explain how each would
			 meet the regulatory objective set pursuant to subparagraph (B).
									(D)The agency shall estimate the costs and benefits of each regulatory option developed,
			 notwithstanding any provision of law that prohibits the agency from using
			 costs in rulemaking, at least to the extent that the agency is able to—
									(i)exclude options whose costs exceed their benefits;
									(ii)rank the options by cost from lowest to highest;
									(iii)estimate the monetary cost of any adverse effects on private property rights, identify the
			 categories of persons who experience a net loss from a regulatory option,
			 and explain why the negative effects cannot be lessened or avoided;
									(iv)establish whether the cost of an option exceeds $50,000,000 for any 12-month period, except that
			 the dollar amount shall be adjusted annually for inflation based on the
			 GDP deflator, and the President may order that a lower dollar amount be
			 used for a particular period; and
									(v)identify the key uncertainties and assumptions that drive the results and provide an analysis of
			 how the ranking of the options and the threshold determination under
			 clause (iv) may change if key assumptions are changed.
									(E)The estimates pursuant to subparagraph (D) shall—
									(i)follow the methodology established pursuant to paragraph (2)(A);
									(ii)to the maximum extent practicable, comply with any guidelines issued by the Administrator of the
			 Office of Information and Regulatory Affairs pertaining to cost-benefit
			 analysis; and
									(iii)include, at a minimum—
										(I)agency administrative costs;
										(II)United States private sector compliance costs;
										(III)Federal, State, local, and tribal compliance costs;
										(IV)Federal, State, local, and tribal revenue impacts;
										(V)impacts from the regulatory options developed on United States industries in the role of suppliers
			 and consumers to each industry substantially affected, especially in terms
			 of employment, costs, volume and quality of output, and prices;
										(VI)nationwide impacts on overall economic output, productivity, consumer and producer prices;
										(VII)international competitiveness of United States companies; and
										(VIII)distortions in incentives and markets, including an estimate of the resulting loss to the United
			 States economy.
										(F)The agency shall publish for public comment all analyses, documentation, and data under
			 subparagraphs (A) through (D) for a public comment period of at least 30
			 days (subject to applicable limitations under law, including laws
			 protecting privacy, trade secrets, and intellectual property) and correct
			 deficiencies or omissions that the agency becomes aware of before choosing
			 a rule to propose.
								(2)
								(A)Beginning not later than the date that is 180 days after the effective date of this section—
									(i)each agency shall, by rule, establish and maintain the specific cost-benefit analysis methodology
			 appropriate to the functions and responsibilities of that agency and
			 establish an appropriate period for review of new rules to assess the cost
			 effectiveness of each such new rule at achieving the objective identified
			 under paragraph (1)(B)(i) the new rule was intended to address;
									(ii)the methodology so established shall—
										(I)include the standardized parameters, assumptions, and methodologies for agency assessments of risk
			 under paragraph (1)(C)(iv);
										(II)comply, to the maximum extent practicable, with technical standards for methodologies and
			 assumptions issued by the Administrator for the Office of Information and
			 Regulatory Affairs;
										(III)include the scope of benefits and costs consistent with the framework used and the metrics
			 identified in the establishment of the regulatory objective under
			 paragraph (1);
										(IV)not include consideration of incidental benefits but only those benefits that were considered in
			 the establishment of the regulatory objective;
										(V)limit consideration of costs and benefits to costs and benefits that accrue to the population of
			 the United States;
										(VI)constrain the agency from presuming that continued augmentation or tightening of mandates and
			 additional prohibitions cause benefits and costs to change linearly but
			 determine at what point benefits will rise less than, and costs will rise
			 more than, proportionally;
										(VII)include comparison of incremental benefits to incremental costs from any action the agency
			 considers taking and refrain from actions whose incremental benefits do
			 not exceed their incremental costs; and
										(VIII)include analysis of effects on private incentives and possible unintended consequences; and
										(iii)the agency shall adhere to the methodology so established in all rulemakings.
									(B)If the agency does not select the least-cost regulatory option as its proposed rule, the agency
			 shall justify its selection, explaining—
									(i)how that selection furthers other goals or requirements relevant to regulating matters within the
			 agency’s jurisdiction and why these should override cost savings; and
									(ii)why each of the other regulatory options not chosen would not sufficiently further such other goals
			 or requirements.
									(C)If the agency makes a determination under paragraph (1)(D) that the monetized cost of a rule
			 exceeds the applicable monetary limit under clause (iv) of such paragraph
			 for any 12-month period, the agency head shall—
									(i)first issue an advanced notice of proposed rulemaking;
									(ii)provide notice to the appropriate Congressional committees and keep such committees informed of the
			 status of the rulemaking; and
									(iii)ensure that—
										(I)the agency shall notify the Administrator of the Small Business Administration, the Director of the
			 Office of Management and Budget, and affected parties, and provide each
			 such person with information on the potential effects of the proposed rule
			 on affected parties and the type of affected parties that might be
			 affected;
										(II)not later than 15 days after the date of receipt of the materials described in subclause (I), the
			 Director, in consultation with the Administrator, shall identify
			 representatives of affected parties, 25 percent of which shall represent
			 small business concerns (as such term is defined in section 3(a) of the
			 Small Business Act), when possible, and all the major stakeholders shall
			 have the opportunity to obtain advice and recommendations about the
			 potential effects of the proposed rule;
										(III)the agency shall convene a review panel consisting wholly of full-time Federal officers, employees,
			 and contractors in the agency responsible for the proposed rule, the
			 Director, the Administrator, and the representatives of affected parties
			 identified pursuant to subclause (II);
										(IV)the agency shall conduct a detailed analysis of the costs and benefits of the regulatory option it
			 is advancing, and, in doing so—
											(aa)the agency shall consider the cumulative and interactive costs of regulatory requirements of
			 Federal, State, local, tribal, and (where applicable) international
			 regulations; and
											(bb)the agency shall identify the key uncertainties and assumptions that drive the results and provide
			 an analysis of how the ranking of the regulatory options changes if the
			 key assumptions are changed;
											(V)the panel shall review agency material prepared in connection with this subsection, including any
			 draft proposed rule, and review the advice and recommendations of each
			 affected party representative identified;
										(VI)not later than 60 days after the date the agency convenes a review panel pursuant to subclause
			 (III), the review panel shall report on the comments of the affected party
			 representatives and its findings as to issues related to the provisions of
			 this subsection, and such report shall be made public as part of the
			 rulemaking record;
										(VII)where appropriate, the agency shall modify the proposed rule or the cost-benefit analysis under
			 subclause (IV) based on the report under subclause (VI);
										(VIII)subject to applicable limitations under law, including laws protecting privacy, trade secrets, and
			 intellectual property, the agency shall publish for comment all analyses,
			 documentation, and data under this paragraph for a public comment period
			 of at least 30 days and correct deficiencies or omissions that the agency
			 becomes aware of before adopting a proposed rule; and
										(IX)affected parties, including State, local, or tribal governments, and other stakeholders may
			 participate in the rulemaking by means such as—
											(aa)the publication of advanced and general notices of proposed rulemaking in publications likely to be
			 obtained by affected parties;
											(bb)the direct notification of interested affected parties;
											(cc)the conduct of open conferences or public hearings including soliciting and receiving comments over
			 computer networks; and
											(dd)reducing the cost or complexity of procedural rules to ease participation in the rulemaking.
											(D)Every 4 years the agency shall conduct a review of all rules of the agency in effect and determine
			 based on objective data whether its rules are working as intended,
			 furthering their objectives, imposing unanticipated costs, and generating
			 a net benefit or not, and shall amend such rules if appropriate. The
			 agency shall report to Congress the findings of each such review.
								(E)Any person may petition an agency to amend an existing rule made prior to the establishment of
			 methodology under this paragraph, and, if the agency denies such a
			 petition, that denial shall be subject to review under chapter 7 of this
			 title.
								(F)Notwithstanding any other provision of law, including any provision of law that explicitly
			 prohibits the use of cost-benefit analysis in rulemaking, an agency shall
			 conduct cost-benefit analyses and report to Congress the findings with
			 specific recommendations for how to lower regulatory costs by amending the
			 statutes prohibiting the use thereof.
								(3)For purposes of this subsection—
								(A)the term regulatory options means any action an agency may take to address an objective identified under paragraph (1)(B)(i),
			 including the option not to act;
								(B)the term private incentives means financial gains or losses that motivate actions by private individuals and businesses, and
			 does not include any law or regulation that prescribes private actions or
			 outcomes; and
								(C)the term incidental benefit means a claimed benefit outside the specific regulatory objective or objectives identified under
			 paragraph (1)(B)(i) a rule is intended to address as identified in
			 paragraph (1)(A).
								(4)All determinations made under this subsection shall be subject to review under chapter 7..
				502.Congressional reviewSection 801(a)(2) of title 5, United States Code, is amended by adding at the end the following:
					
						(C)The Comptroller General shall examine the cost-benefit analysis for compliance with the
			 requirements of section 553(f), including the agency methodology
			 established under section 553(f)(2)(A).
						(D)The Comptroller General shall examine any risk analysis under section 553(f)(1)(C)(iv) pertaining
			 to the cost-benefit analysis for compliance with the requirements of
			 section 553(f).
						(E)The Comptroller General also shall examine the agencies’ quadrennial regulatory reviews for
			 consistency with the requirements of section 553(f) and report to Congress
			 on the results..
				VIPeriodic review and termination of regulations
				601.Review of regulationsA covered rule shall be subject to review in accordance with this title. Upon completion of such
			 review, the agency which has jurisdiction over such rule shall—
					(1)issue a final report under section 406(c)(2) continuing such rule, or
					(2)conduct a rulemaking in accordance with section 406(d) to modify, consolidate with another rule, or
			 terminate such rule.
					602.Rules covered
					(a)Covered rulesFor purposes of this title, a covered rule is a rule that—
						(1)is determined by the Administrator to be a significant rule under subsection (b); or
						(2)is any other rule designated by the agency which has jurisdiction over such rule or the
			 Administrator under this title for sunset review.
						(b)Significant rulesFor purposes of this title, a significant rule is a rule that the Administrator determines—
						(1)has resulted in or is likely to result in an annual effect on the economy of $100,000,000 or more;
						(2)is a major rule; or
						(3)was issued pursuant to a significant regulatory action, as that term is defined in Executive Order
			 12866 (as in effect on the first date that Executive order was in effect).
						(c)Public petitions
						(1)In generalAny person adversely affected by a rule that is not a significant rule may submit a petition to the
			 agency which has jurisdiction over the rule requesting that such agency
			 designate the rule for sunset review. Such agency shall designate the rule
			 for sunset review unless such agency determines that it would not be in
			 the public interest to conduct a sunset review of the rule. In making such
			 determination, such agency shall take into account the number and nature
			 of other petitions received on the same rule and whether or not such
			 petitions have been denied.
						(2)Form and content of petitionA petition under paragraph (1)—
							(A)shall be in writing, but is not otherwise required to be in any particular form; and
							(B)shall identify the rule for which sunset review is requested with reasonable specificity and state
			 on its face that the petitioner seeks sunset review of the rule.
							(3)Response required for noncomplying petitionsIf an agency determines that a petition does not meet the requirements of this subsection, the
			 agency shall provide a response to the petitioner within 30 days after
			 receiving the petition, notifying the petitioner of the problem and
			 providing information on how to formulate a petition that meets those
			 requirements.
						(4)Decision within 90 daysWithin the 90-day period beginning on the date of receiving a petition that meets the requirements
			 of this subsection, the agency shall transmit a response to the petitioner
			 stating whether the petition was granted or denied, except that the agency
			 may extend such period by a total of not more than 30 days.
						(5)Petitions deemed granted for substantial inexcusable delayA petition for sunset review of a rule is deemed to have been granted by an agency, and such agency
			 is deemed to have designated the rule for sunset review, if a court finds
			 there is a substantial and inexcusable delay, beyond the period specified
			 in paragraph (4), in notifying the petitioner of the agency’s
			 determination to grant or deny the petition.
						(6)Public logEach agency shall maintain a public log of petitions submitted under this subsection, that includes
			 the status or disposition of each petition.
						(d)Congressional requests
						(1)In generalAn appropriate committee of the Congress, or a majority of the majority party members or a majority
			 of nonmajority party members of such committee, may request in writing
			 that the Administrator designate any rule that is not a significant rule
			 for sunset review. The Administrator shall designate such rule for sunset
			 review within 30 days after receipt of such request unless the
			 Administrator determines that it would not be in the public interest to
			 conduct a sunset review of such rule.
						(2)Notice of denialIf the Administrator denies a congressional request under this subsection, the Administrator shall
			 transmit to the congressional committee making the request a notice
			 stating the reasons for the denial.
						(e)Publication of notice of designation for sunset reviewAfter designating a rule under subsection (c) or (d) for sunset review, the agency or the
			 Administrator shall promptly publish a notice of that designation in the
			 Federal Register.
					603.Criteria for sunset review
					(a)Compliance with other lawsIn order for any rule subject to sunset review to continue without change or to be modified or
			 consolidated in accordance with this title, such rule must be authorized
			 by law and meet all applicable requirements that would apply if it were
			 issued as a new rule pursuant to section 553 of title 5, United States
			 Code, or other statutory rulemaking procedures required for that rule. For
			 purposes of this section, the term applicable requirements includes any requirement for cost-benefit analysis and any requirement for standardized risk
			 analysis and risk assessment.
					(b)Governing lawIf there is a conflict between applicable requirements and an Act under which a rule was issued,
			 the conflict shall be resolved in the same manner as such conflict would
			 be resolved if the agency were issuing a new rule.
					604.Sunset review procedures
					(a)Functions of the administrator
						(1)Notice of rules subject to review
							(A)Inventory and first listWithin 6 months after the date of the enactment of this title, the Administrator shall conduct an
			 inventory of existing rules and publish a first list of covered rules. The
			 list shall—
								(i)specify the particular group to which each significant rule is assigned under paragraph (2), and
			 state the review deadline for all significant rules in each such group;
			 and
								(ii)include other rules subject to sunset review for any other reason, and state the review deadline
			 for each such rule.
								(B)Subsequent listsAfter publication of the first list under subparagraph (A), the Administrator shall publish an
			 updated list of covered rules at least annually, specifying the review
			 deadline for each rule on the list.
							(2)Grouping of significant rules in first list
							(A)Staggered reviewThe Administrator shall assign each significant rule in effect on the date of enactment of this
			 title to one of 4 groups established by the Administrator to permit
			 orderly and prioritized sunset reviews, and specify for each group an
			 initial review deadline in accordance with section 405(a)(1).
							(B)PrioritizationsIn determining which rules shall be given priority in time in that assignment, the Administrator
			 shall consult with appropriate agencies, and shall prioritize rule based
			 on—
								(i)the grouping of related rules in accordance with paragraph (3);
								(ii)the extent of the cost of each rule and on the regulated community and the public, with priority in
			 time given to those rules that impose the greatest cost;
								(iii)consideration of the views of regulated persons, including State and local governments;
								(iv)whether a particular rule has recently been subject to cost-benefit analysis and risk assessment,
			 with priority in time given to those rules that have not been subject to
			 such analysis and assessment;
								(v)whether a particular rule was issued under a statutory provision that provides relatively greater
			 discretion to an official in issuing the rule, with priority in time given
			 to those rules that were issued under provisions that provide relatively
			 greater discretion;
								(vi)the burden of reviewing each rule on the reviewing agency; and
								(vii)the need for orderly processing and the timely completion of the sunset reviews of existing rules.
								(3)Grouping of related rulesThe Administrator shall group related rules under paragraph (2) (and designate other rules) for
			 simultaneous sunset review based upon their subject matter similarity,
			 functional interrelationships, and other relevant factors to ensure
			 comprehensive and coordinated review of redundant, overlapping, and
			 conflicting rules and requirements. The Administrator shall ensure
			 simultaneous sunset reviews of covered rules without regard to whether
			 they were issued by the same agency, and shall designate any other rule
			 for sunset review that is necessary for a comprehensive sunset review
			 whether or not such other rule is otherwise a covered rule under this
			 title.
						(4)GuidanceThe Administrator shall provide timely guidance to agencies on the conduct of sunset reviews and
			 the preparation of sunset review notices and reports required by this
			 title to ensure uniform, complete, and timely sunset reviews and to ensure
			 notice and opportunity for public comment consistent with section 406.
						(5)Review and evaluation of reportsThe Administrator shall review and evaluate each preliminary and final report submitted by the
			 agency pursuant to this section. Within 90 days after receiving a
			 preliminary report, the Administrator shall transmit comments to the head
			 of the agency regarding—
							(A)the quality of the analysis in the report, including whether the agency has properly applied
			 section 403;
							(B)the consistency of the agency’s proposed action with actions of other agencies; and
							(C)whether the rule should be continued without change, modified, consolidated with another rule, or
			 terminated.
							(b)Agency sunset review procedure
						(1)Sunset review noticeAt least 30 months before the review deadline under section 405(a) for a covered rule issued by an
			 agency, the agency shall—
							(A)publish a sunset review notice in accordance with section 406(a) in the Federal Register and, to
			 the extent reasonable and practicable, in other publications or media that
			 are designed to reach those persons most affected by the covered rule; and
							(B)request the views of the Administrator and the appropriate committees of the Congress on whether to
			 continue without change, modify, consolidate, or terminate the covered
			 rule.
							(2)Preliminary reportIn reviewing a covered rule, the agency shall—
							(A)consider public comments and other recommendations generated by a sunset review notice under
			 paragraph (1); and
							(B)at least 1 year before the review deadline under section 405(a) for the covered rule, publish in
			 the Federal Register, in accordance with section 406(b), and transmit to
			 the Administrator and the appropriate committees of the Congress a
			 preliminary report.
							(3)Final reportThe agency shall consider the public comments and other recommendations generated by the
			 preliminary report under paragraph (2) for a covered rule, and shall
			 consult with the appropriate committees of the Congress before issuing a
			 final report. At least 90 days before the review deadline of the covered
			 rule, the agency shall publish in the Federal Register, in accordance with
			 section 406(c)(2) or 406(d), and transmit a final report to the
			 Administrator and the appropriate committees of the Congress.
						(4)Open procedures regarding sunset reviewIn any sunset review conducted pursuant to this title, the agency conducting the review shall make
			 a written record describing the subject of all contacts the agency or
			 Administrator made with non-governmental persons outside the agency
			 relating to such review. The written record of such contact shall be made
			 available, upon request, to the public.
						(c)Effectiveness of agency recommendationIf a final report under subsection (b)(3) recommends that a covered rule should be continued
			 without change, the covered rule shall be continued. If a final report
			 under subsection (b)(3) recommends that a covered rule should be modified,
			 consolidated with another rule, or terminated, the rule may be modified,
			 so consolidated, or terminated in accordance with section 406(d).
					(d)Preservation of independence of federal bank regulatory agenciesThe head of any appropriate Federal banking agency (as that term is defined in section 3(q) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(q))), the Federal Housing
			 Finance Board, the National Credit Union Administration, and the Office of
			 Federal Housing Enterprise Oversight shall have the authority with respect
			 to that agency that would otherwise be granted under section 405(a)(2)(B)
			 to the Administrator or other officer designated by the President.
					605.Review deadlines for covered rules
					(a)In generalFor purposes of this title, the review deadline of a covered rule is as follows:
						(1)Existing significant rulesFor a significant rule in effect on the date of the enactment of this title, the initial review
			 deadline is the last day of the 4-year, 5-year, 6-year, or 7-year period
			 beginning on the date of the enactment of this title, as specified by the
			 Administrator under section 404(a)(2)(A). For any significant rule that 6
			 months after the date of enactment is not assigned to such a group
			 specified under section 404(a)(2)(A), the initial review deadline is the
			 last day of the 4-year period beginning on the date of enactment of this
			 title.
						(2)New significant rulesFor a significant rule that first takes effect after the date of the enactment of this title, the
			 initial review deadline is the last day of either—
							(A)the 3-year period beginning on the date the rule takes effect, or
							(B)if the Administrator determines as part of the rulemaking process that the rule is issued pursuant
			 to negotiated rulemaking procedures or that compliance with the rule
			 requires substantial capital investment, the 7-year period beginning on
			 the date the rule takes effect.
							(3)Rules covered pursuant to public petition or congressional requestFor any rule subject to sunset review pursuant to a public petition under section 402(c) or a
			 congressional request under section 402(d), the initial review deadline is
			 the last day of the 3-year period beginning on—
							(A)the date the agency or Administrator so designates the rule for review; or
							(B)the date of issuance of a final court order that the agency is deemed to have designated the rule
			 for sunset review.
							(4)Related rule designated for reviewFor a rule that the Administrator designates under section 404(a)(3) for sunset review because it
			 is related to another covered rule and that is grouped with that other
			 rule for simultaneous review, the initial review deadline is the same as
			 the review deadline for that other rule.
						(b)Temporary extensionThe review deadline under subsection (a) for a covered rule may be extended by the Administrator
			 for not more than 6 months by publishing notice thereof in the Federal
			 Register that describes reasons why the temporary extension is necessary
			 to respond to or prevent an emergency situation.
					(c)Determinations where rules have been amendedFor purposes of this title, if various provisions of a covered rule were issued at different times,
			 then the rule as a whole shall be treated as if it were issued on the
			 later of—
						(1)the date of issuance of the provision of the rule that was issued first; or
						(2)the date the most recent review and revision of the rule under this title was completed.
						606.Sunset review notices and agency reports
					(a)Sunset review noticesThe sunset review notice under section 404(b)(1) for a rule shall—
						(1)request comments regarding whether the rule should be continued without change, modified,
			 consolidated with another rule, or terminated;
						(2)if applicable, request comments regarding whether the rule meets the applicable Federal
			 cost-benefit and risk assessment criteria; and
						(3)solicit comments about the past implementation and effects of the rule, including—
							(A)the direct and indirect costs incurred because of the rule, including the net reduction in the
			 value of private property (whether real, personal, tangible, or
			 intangible), and whether the incremental benefits of the rule exceeded the
			 incremental costs of the rule, both generally and regarding each of the
			 specific industries and sectors it covers;
							(B)whether the rule as a whole, or any major feature of it, is outdated, obsolete, or unnecessary,
			 whether by change of technology, the marketplace, or otherwise;
							(C)the extent to which the rule or information required to comply with the rule duplicated,
			 conflicted, or overlapped with requirements under rules of other agencies;
							(D)in the case of a rule addressing a risk to health or safety or the environment, what the perceived
			 risk was at the time of issuance and to what extent the risk predictions
			 were accurate;
							(E)whether the rule unnecessarily impeded domestic or international competition or unnecessarily
			 intruded on free market forces, and whether the rule unnecessarily
			 interfered with opportunities or efforts to transfer to the private sector
			 duties carried out by the Government;
							(F)whether, and to what extent, the rule imposed unfunded mandates on, or otherwise affected, State
			 and local governments;
							(G)whether compliance with the rule required substantial capital investment and whether terminating
			 the rule on the next review deadline would create an unfair advantage to
			 those who are not in compliance with it;
							(H)whether the rule constituted the least cost method of achieving its objective consistent with the
			 criteria of the Act under which the rule was issued, and to what extent
			 the rule provided flexibility to those who were subject to it;
							(I)whether the rule was worded simply and clearly, including clear identification of those who were
			 subject to the rule;
							(J)whether the rule created negative unintended consequences;
							(K)the extent to which information requirements under the rule can be reduced; and
							(L)the extent to which the rule has contributed positive benefits, particularly health or safety or
			 environmental benefits.
							(b)Preliminary reports on sunset reviewsThe preliminary report under section 404(b)(2) on the sunset review of a rule shall request public
			 comments and contain—
						(1)specific requests for factual findings and recommended legal conclusions regarding the application
			 of section 403 to the rule, the continued need for the rule, and whether
			 the rule duplicates functions of another rule;
						(2)a request for comments on whether the rule should be continued without change, modified,
			 consolidated with another rule, or terminated; and
						(3)if consolidation or modification of the rule is recommended, suggestions for the proposed text of
			 the consolidated or modified rule.
						(c)Final reports on sunset reviewsThe report under section 404(b)(3) on the sunset review of a rule shall—
						(1)contain the factual findings and legal conclusions of the agency conducting the review regarding
			 the application of section 403 to the rule and the agency’s proposed
			 recommendation as to whether the rule should be continued without change,
			 modified, consolidated with another rule, or terminated;
						(2)in the case of a rule that the agency proposes to continue without change, so state;
						(3)in the case of a rule that the agency proposes to modify or consolidate with another rule, contain—
							(A)a notice of proposed rulemaking under section 553 of title 5, United States Code or under other
			 statutory rulemaking procedures required for that rule; and
							(B)the text of the rule as so modified or consolidated; and
							(4)in the case of a rule that the agency proposes to terminate, contain a notice of proposed
			 rulemaking for termination consistent with paragraph (3)(A).A final report described in paragraph (2) shall be published in the Federal Register.(d)RulemakingThe final report under subsection (c)(3) or (c)(4) shall be published in the Federal Register and
			 its publication shall constitute publication of the notice required by
			 subsection (c)(3)(A). After publication of the final report under
			 subsection (c)(3) or (c)(4) on a sunset review of a rule, the agency which
			 conducted such review shall conduct the rulemaking which is called for in
			 such report.
					(e)Legislative recommendationsIn any case in which the head of an agency determines that a rule in a final report under
			 subsection (c)(3) or (c)(4) cannot be changed, modified, or consolidated
			 with another rule without legislative action, such head shall include in
			 such final report a description of what legislative changes are required
			 to implement the recommendations in such final report with regard to such
			 rule.
					607.Designation of agency regulatory review officersThe head of each agency shall designate an officer of the agency as the Regulatory Review Officer
			 of the agency. The Regulatory Review Officer of an agency shall be
			 responsible for the implementation of this title by the agency and shall
			 report directly to the head of the agency and the Administrator with
			 respect to that responsibility.
				608.Relationship to the Administrative Procedure ActNothing in this title is intended to supersede the provisions of chapters 5, 6, and 7 of title 5,
			 United States Code.
				609.Effect of termination of a covered rule
					(a)Effect of termination, generallyIf a covered rule is terminated pursuant to this title—
						(1)this title shall not be construed to prevent the President or an agency from exercising any
			 authority that otherwise exists to implement the statute under which the
			 rule was issued;
						(2)in an agency proceeding or court action between an agency and a non-agency party, the rule shall be
			 given no conclusive legal effect but may be submitted as evidence of prior
			 agency practice and procedure; and
						(3)this title shall not be construed to prevent the continuation or institution of any enforcement
			 action that is based on a violation of the rule that occurred before the
			 effectiveness of the rule terminated.
						(b)Effect on deadlines
						(1)In generalNotwithstanding subsection (a), any deadline for, relating to, or involving any action dependent
			 upon, any rule terminated under this title is suspended until the agency
			 that issued the rule issues a new rule on the same matter, unless
			 otherwise provided by a law.
						(2)Deadline definedIn this subsection, the term deadline means any date certain for fulfilling any obligation or exercising any authority established by or
			 under any Federal rule, or by or under any court order implementing any
			 Federal rule.
						610.Judicial review
					(a)In generalA denial or substantial inexcusable delay in granting or denying a petition under section 402(c)
			 shall be considered final agency action subject to review under section
			 702 of title 5, United States Code. A denial of a congressional request
			 under section 402(d) shall not be subject to judicial review.
					(b)Time limitation on filing a civil actionNotwithstanding any other provisions of law, an action seeking judicial review of a final agency
			 action under this title may not be brought—
						(1)in the case of a final agency action denying a public petition under section 402(c) or continuing
			 without change, modifying, consolidating, or terminating a covered rule,
			 more than 30 days after the date of that agency action; or
						(2)in the case of an action challenging a delay in deciding on a petition for a rule under section
			 402(c), more than 1 year after the period applicable to the rule under
			 section 402(c)(4).
						(c)Availability of judicial review unaffectedExcept to the extent that there is a direct conflict with the provisions of this title, nothing in
			 this title is intended to affect the availability or standard of judicial
			 review for agency regulatory action.
					611.DefinitionsIn this title, the following definitions apply:
					(1)AdministratorThe term Administrator means the Administrator of the Office of Information and Regulatory Affairs in the Office of
			 Management and Budget.
					(2)AgencyThe term agency has the meaning given that term in section 551(1) of title 5, United States Code.
					(3)Appropriate committee of the congressThe term appropriate committee of the Congress means, with respect to a rule, each standing committee of Congress having authority under the
			 Rules of the House of Representatives or the Senate to report a bill to
			 amend the provision of law under which the rule is issued.
					(4)Major ruleThe term major rule means any rule that the Administrator of the Office of Information and Regulatory Affairs in the
			 Office of Management and Budget finds has resulted in or is likely to
			 result in—
						(A)an annual effect on the economy of $100,000,000 or more;
						(B)a major increase in costs or prices for consumers, individual industries, Federal, State, or local
			 government agencies, or geographic regions; or
						(C)significant adverse effects on competition, employment, investment, productivity, innovation, or on
			 the ability of United States-based enterprises to compete with
			 foreign-based enterprises in domestic and export markets.
						(5)Rule
						(A)General ruleSubject to subparagraph (B), the term rule means any agency statement of general applicability and future effect, including agency guidance
			 documents, designed to implement, interpret, or prescribe law or policy,
			 or describing the procedures or practices of an agency, or intended to
			 assist in such actions, but does not include—
							(i)regulations or other agency statements issued in accordance with formal rulemaking provisions of
			 sections 556 and 557 of title 5, United States Code, or in accordance with
			 other statutory formal rulemaking procedures required for such regulations
			 or statements;
							(ii)regulations or other agency statements that are limited to agency organization, management, or
			 personnel matters;
							(iii)regulations or other agency statements issued with respect to a military or foreign affairs
			 function of the United States;
							(iv)regulations, statements, or other agency actions that are reviewed and usually modified each year
			 (or more frequently), or are reviewed regularly and usually modified based
			 on changing economic or seasonal conditions;
							(v)regulations or other agency actions that grant an approval, license, permit, registration, or
			 similar authority or that grant or recognize an exemption or relieve a
			 restriction, or any agency action necessary to permit new or improved
			 applications of technology or to allow the manufacture, distribution,
			 sale, or use of a substance or product; and
							(vi)regulations or other agency statements that the Administrator certifies in writing are necessary
			 for the enforcement of the Federal criminal laws.
							(B)Scope of a ruleFor purposes of this title, each set of rules designated in the Code of Federal Regulations as a
			 part shall be treated as one rule. Each set of rules that do not appear in
			 the Code of Federal Regulations and that are comparable to a part of that
			 Code under guidelines established by the Administrator shall be treated as
			 one rule.
						(6)Sunset reviewThe term sunset review means a review of the rule under this title.
					612.Sunset of this titleThis title shall have no force or effect after the 10-year period beginning on the date of the
			 enactment of this title.
				VIIRegulation costs to small businesses and Grace period for regulatory violations
				701.Small Business Administration study on the cost of Federal regulations
					(a)In generalBeginning on the date that is 1 year after the date of enactment of this title, and annually
			 thereafter, the Administrator shall conduct an annual study of the total
			 costs to small business concerns of Federal regulations and the amount
			 that such total costs have increased over the prior year.
					(b)RequirementIn conducting each study required under subsection (a), the Administrator shall use the best
			 available estimates of the costs and the benefits, disaggregated by the
			 agency issuing the regulation, of each major rule (as defined in section
			 804 of title 5, United States Code) made after the date of the study in
			 the prior year resulting in a net cost to small business concerns during
			 the period to which the report pertains, and of the cumulative costs of
			 such rules. Such estimates may include estimates produced under the terms
			 of Executive Order 12866.
					(c)ReportNot later than 90 days after completing a study required by this section, the Administrator shall
			 submit to the Committee on Small Business of the House of Representatives
			 and the Committee on Small Business and Entrepreneurship of the Senate a
			 report on the findings of that study.
					(d)Funding
						(1)In generalThe Administration shall carry out this section using unobligated funds otherwise made available to
			 the Administration.
						(2)Sense of congress regarding fundingIt is the sense of Congress that no additional funds should be made available to the Administration
			 to carry out this title.
						(e)DefinitionsIn this section—
						(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; and
						(2)the term small business concern has the same meaning as in section 3 of the Small Business Act (15 U.S.C. 632).
						702.Grace period for regulatory violationsSection 558 of title 5, United States Code, is amended by adding at the end the following:
					
						(d)Before any enforcement action is taken on any sanction on a business for any violation of a rule or
			 pursuant to an adjudication an agency shall—
							(1)not later than 10 business days after the date on which the agency determines that a sanction may
			 be imposed on the business, provide notice to the business that, if the
			 business is a small business as defined in subsection (k), the small
			 business may be subject to a sanction at the end of the grace period
			 described in paragraph (3);
							(2)delay any further action for a period of 15 calendar days;
							(3)for any small business, defer any further action for a period of not less than 6 months, less the
			 15 days described in paragraph (2), which shall be extended by an
			 additional period of 3 months on application by the small business
			 demonstrating reasonable efforts made in good faith to remedy the
			 violation or other conduct giving rise to the sanction;
							(4)make a further determination after the period described in paragraph (3) as to whether or not the
			 small business would still be subject to the sanction as of the end of
			 that period;
							(5)if the determination under paragraph (4) is that the small business would not be subject to the
			 sanction, waive the sanction; and
							(6)if notice is given more than 10 business days after the date on which the agency determines that a
			 sanction may be imposed on the business, and the agency determines that
			 the same sanction may have been imposed on the business 10 business days
			 prior to the date of the notice, that date of notice shall be the
			 effective date commencing the grace period described in paragraph (3).
							(e)The grace period described by subsection (d) shall be applicable only once per business per rule,
			 but shall cover subsequent violations of the same rule until it expires.
						(f)The grace period described by subsection (d) shall not apply to a violation that puts anyone in
			 imminent danger, as defined by the Occupational Safety and Health Act (29
			 U.S.C. 662 et seq.).
						(g)Nothing in subsection (d) shall be construed to prevent a small business from appealing any
			 sanction imposed in accordance with the procedures of the agency, or from
			 seeking review under chapter 7 of this title.
						(h)Any sanction by an agency on a small business for any violation of a rule or pursuant to an
			 adjudication, absent proof of written notice of the sanction and the date
			 on which the agency determined that a sanction may be imposed, or in
			 violation of subsection (d)(3), shall be null and void.
						(i)Federal agencies shall report annually to the Ombudsman on the utilization of this directive and
			 disclose the penalty mitigation for small businesses.
						(j)The Ombudsman shall include in its annual report to Congress the agency reports described by
			 subsection (i) and a summary of the findings.
						(k)For purposes of this section—
							(1)term small business is defined as any sole proprietorship, partnership, corporation, limited liability company, or
			 other business entity, that—
								(A)had less than $10,000,000 in gross receipts in the preceding calendar year;
								(B)is considered a small-business concern as such term is defined pursuant to Section 3(a) of the Small Business Act (15 U.S.C. 632(a));
								(C)employed fewer than 200 individuals in the preceding calendar year; or
								(D)had CPI adjusted gross receipts of less than $10,000,000 in the preceding year;
								(2)the term Ombudsman has the same meaning given such term in section 30(a) of the Small Business Act (15 U.S.C.
			 657(a));
							(3)the term consumer price index means the consumer price index for all urban consumers published by the Department of Labor; and
							(4)the term CPI adjusted gross receipts means the amount of gross receipts, divided by the consumer price index for calendar year 2012,
			 and multiplied by the consumer price index for the preceding calendar
			 year, rounded to the nearest multiple of $100,000 (or, if midway between
			 multiples of $100,000, to the next higher multiple of $100,000)..
				VIIIMajor Rules of the Executive Branch Be Approved By Congress
				801.Congressional review of agency rulemakingChapter 8 of title 5, United States Code, is amended to read as follows:
					
						8Congressional Review of Agency Rulemaking
							
								Sec.
								801. Congressional review.
								802. Congressional approval procedure for major rules.
								803. Congressional disapproval procedure for nonmajor rules.
								804. Definitions.
								805. Judicial review.
								806. Exemption for monetary policy.
								807. Effective date of certain rules.
							801.Congressional review
								(a)
									(1)
										(A)Before a rule may take effect, the Federal agency promulgating such rule shall submit to each House
			 of the Congress and to the Comptroller General a report containing—
											(i)a copy of the rule;
											(ii)a concise general statement relating to the rule;
											(iii)a classification of the rule as a major or nonmajor rule, including an explanation of the
			 classification specifically addressing each criteria for a major rule
			 contained within clauses (i) through (iii) of section 804(2)(A) or within
			 section 804(2)(B);
											(iv)a list of any other related regulatory actions taken by or that will be taken by the Federal agency
			 promulgating the rule that are intended to implement the same statutory
			 provision or regulatory objective as well as the individual and aggregate
			 economic effects of those actions;
											(v)a list of any other related regulatory actions taken by or that will be taken by any other Federal
			 agency with authority to implement the same statutory provision or
			 regulatory objective that are intended to implement such provision or
			 objective, of which the Federal agency promulgating the rule is aware, as
			 well as the individual and aggregate economic effects of those actions;
			 and
											(vi)the proposed effective date of the rule.
											(B)On the date of the submission of the report under subparagraph (A), the Federal agency promulgating
			 the rule shall submit to the Comptroller General and make available to
			 each House of Congress—
											(i)a complete copy of the cost-benefit analysis of the rule, if any, including an analysis of any jobs
			 added or lost, differentiating between public and private sector jobs;
											(ii)the agency’s actions pursuant to sections 603, 604, 605, 607, and 609 of this title;
											(iii)the agency’s actions pursuant to sections 202, 203, 204, and 205 of the Unfunded Mandates Reform
			 Act of 1995; and
											(iv)any other relevant information or requirements under any other Act and any relevant Executive
			 orders.
											(C)Upon receipt of a report submitted under subparagraph (A), each House shall provide copies of the
			 report to the chairman and ranking member of each standing committee with
			 jurisdiction under the rules of the House of Representatives or the Senate
			 to report a bill to amend the provision of law under which the rule is
			 issued.
										(2)
										(A)The Comptroller General shall provide a report on each major rule to the committees of jurisdiction
			 by the end of 15 calendar days after the submission or publication date.
			 The report of the Comptroller General shall include an assessment of the
			 agency’s compliance with procedural steps required by paragraph (1)(B) and
			 an assessment of whether the major rule imposes any new limits or mandates
			 on private-sector activity.
										(B)Federal agencies shall cooperate with the Comptroller General by providing information relevant to
			 the Comptroller General’s report under subparagraph (A).
										(3)A major rule relating to a report submitted under paragraph (1) shall take effect upon enactment of
			 a joint resolution of approval described in section 802 or as provided for
			 in the rule following enactment of a joint resolution of approval
			 described in section 802, whichever is later.
									(4)A nonmajor rule shall take effect as provided by section 803 after submission to Congress under
			 paragraph (1).
									(5)If a joint resolution of approval relating to a major rule is not enacted within the period
			 provided in subsection (b)(2), then a joint resolution of approval
			 relating to the same rule may not be considered under this chapter in the
			 same Congress by either the House of Representatives or the Senate.
									(b)
									(1)A major rule shall not take effect unless the Congress enacts a joint resolution of approval
			 described under section 802.
									(2)If a joint resolution described in subsection (a) is not enacted into law by the end of 70 session
			 days or legislative days, as applicable, beginning on the date on which
			 the report referred to in section 801(a)(1)(A) is received by Congress
			 (excluding days either House of Congress is adjourned for more than 3 days
			 during a session of Congress), then the rule described in that resolution
			 shall be deemed not to be approved and such rule shall not take effect.
									(c)
									(1)Notwithstanding any other provision of this section (except subject to paragraph (3)), a major rule
			 may take effect for one 90-calendar-day period if the President makes a
			 determination under paragraph (2) and submits written notice of such
			 determination to the Congress.
									(2)Paragraph (1) applies to a determination made by the President by Executive order that the major
			 rule should take effect because such rule is—
										(A)necessary because of an imminent threat to health or safety or other emergency;
										(B)necessary for the enforcement of criminal laws;
										(C)necessary for national security; or
										(D)issued pursuant to any statute implementing an international trade agreement.
										(3)An exercise by the President of the authority under this subsection shall have no effect on the
			 procedures under section 802.
									(d)
									(1)In addition to the opportunity for review otherwise provided under this chapter, in the case of any
			 rule for which a report was submitted in accordance with subsection
			 (a)(1)(A) during the period beginning on the date occurring—
										(A)in the case of the Senate, 60 session days, or
										(B)in the case of the House of Representatives, 60 legislative days,before the date the Congress is scheduled to adjourn a session of Congress through the date on
			 which the same or succeeding Congress first convenes its next session,
			 sections 802 and 803 shall apply to such rule in the succeeding session of
			 Congress.(2)
										(A)In applying sections 802 and 803 for purposes of such additional review, a rule described under
			 paragraph (1) shall be treated as though—
											(i)such rule were published in the Federal Register on—
												(I)in the case of the Senate, the 15th session day, or
												(II)in the case of the House of Representatives, the 15th legislative day,after the succeeding session of Congress first convenes; and(ii)a report on such rule were submitted to Congress under subsection (a)(1) on such date.
											(B)Nothing in this paragraph shall be construed to affect the requirement under subsection (a)(1) that
			 a report shall be submitted to Congress before a rule can take effect.
										(3)A rule described under paragraph (1) shall take effect as otherwise provided by law (including
			 other subsections of this section).
									802.Congressional approval procedure for major rules
								(a)
									(1)For purposes of this section, the term joint resolution means only a joint resolution addressing a report classifying a rule as major pursuant to section
			 801(a)(1)(A)(iii) that—
										(A)bears no preamble;
										(B)bears the following title (with blanks filled as appropriate): Approving the rule submitted by ___ relating to ___.;
										(C)includes after its resolving clause only the following (with blanks filled as appropriate): That Congress approves the rule submitted by ___ relating to ___.; and
										(D)is introduced pursuant to paragraph (2).
										(2)After a House of Congress receives a report classifying a rule as major pursuant to section
			 801(a)(1)(A)(iii), the majority leader of that House (or his or her
			 respective designee) shall introduce (by request, if appropriate) a joint
			 resolution described in paragraph (1)—
										(A)in the case of the House of Representatives, within three legislative days; and
										(B)in the case of the Senate, within three session days.
										(3)A joint resolution described in paragraph (1) shall not be subject to amendment at any stage of
			 proceeding.
									(b)A joint resolution described in subsection (a) shall be referred in each House of Congress to the
			 committees having jurisdiction over the provision of law under which the
			 rule is issued.
								(c)In the Senate, if the committee or committees to which a joint resolution described in subsection
			 (a) has been referred have not reported it at the end of 15 session days
			 after its introduction, such committee or committees shall be
			 automatically discharged from further consideration of the resolution and
			 it shall be placed on the calendar. A vote on final passage of the
			 resolution shall be taken on or before the close of the 15th session day
			 after the resolution is reported by the committee or committees to which
			 it was referred, or after such committee or committees have been
			 discharged from further consideration of the resolution.
								(d)
									(1)In the Senate, when the committee or committees to which a joint resolution is referred have
			 reported, or when a committee or committees are discharged (under
			 subsection (c)) from further consideration of a joint resolution described
			 in subsection (a), it is at any time thereafter in order (even though a
			 previous motion to the same effect has been disagreed to) for a motion to
			 proceed to the consideration of the joint resolution, and all points of
			 order against the joint resolution (and against consideration of the joint
			 resolution) are waived. The motion is not subject to amendment, or to a
			 motion to postpone, or to a motion to proceed to the consideration of
			 other business. A motion to reconsider the vote by which the motion is
			 agreed to or disagreed to shall not be in order. If a motion to proceed to
			 the consideration of the joint resolution is agreed to, the joint
			 resolution shall remain the unfinished business of the Senate until
			 disposed of.
									(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 2 hours, which
			 shall be divided equally between those favoring and those opposing the
			 joint resolution. A motion to further limit debate is in order and not
			 debatable. An amendment to, or a motion to postpone, or a motion to
			 proceed to the consideration of other business, or a motion to recommit
			 the joint resolution is not in order.
									(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described
			 in subsection (a), and a single quorum call at the conclusion of the
			 debate if requested in accordance with the rules of the Senate, the vote
			 on final passage of the joint resolution shall occur.
									(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to
			 the procedure relating to a joint resolution described in subsection (a)
			 shall be decided without debate.
									(e)In the House of Representatives, if any committee to which a joint resolution described in
			 subsection (a) has been referred has not reported it to the House at the
			 end of 15 legislative days after its introduction, such committee shall be
			 discharged from further consideration of the joint resolution, and it
			 shall be placed on the appropriate calendar. On the second and fourth
			 Thursdays of each month it shall be in order at any time for the Speaker
			 to recognize a Member who favors passage of a joint resolution that has
			 appeared on the calendar for at least 5 legislative days to call up that
			 joint resolution for immediate consideration in the House without
			 intervention of any point of order. When so called up a joint resolution
			 shall be considered as read and shall be debatable for 1 hour equally
			 divided and controlled by the proponent and an opponent, and the previous
			 question shall be considered as ordered to its passage without intervening
			 motion. It shall not be in order to reconsider the vote on passage. If a
			 vote on final passage of the joint resolution has not been taken by the
			 third Thursday on which the Speaker may recognize a Member under this
			 subsection, such vote shall be taken on that day.
								(f)
									(1)If, before passing a joint resolution described in subsection (a), one House receives from the
			 other a joint resolution having the same text, then—
										(A)the joint resolution of the other House shall not be referred to a committee; and
										(B)the procedure in the receiving House shall be the same as if no joint resolution had been received
			 from the other House until the vote on passage, when the joint resolution
			 received from the other House shall supplant the joint resolution of the
			 receiving House.
										(2)This subsection shall not apply to the House of Representatives if the joint resolution received
			 from the Senate is a revenue measure.
									(g)If either House has not taken a vote on final passage of the joint resolution by the last day of
			 the period described in section 801(b)(2), then such vote shall be taken
			 on that day.
								(h)This section and section 803 are enacted by Congress—
									(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such is deemed to be part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of a joint resolution described in subsection (a) and
			 superseding other rules only where explicitly so; and
									(2)with full recognition of the Constitutional right of either House to change the rules (so far as
			 they relate to the procedure of that House) at any time, in the same
			 manner and to the same extent as in the case of any other rule of that
			 House.
									803.Congressional disapproval procedure for nonmajor rules
								(a)For purposes of this section, the term joint resolution means only a joint resolution introduced in the period beginning on the date on which the report
			 referred to in section 801(a)(1)(A) is received by Congress and ending 60
			 days thereafter (excluding days either House of Congress is adjourned for
			 more than 3 days during a session of Congress), the matter after the
			 resolving clause of which is as follows: That Congress disapproves the nonmajor rule submitted by the ___ relating to ___ , and such rule
			 shall have no force or effect. (The blank spaces being appropriately filled in).
								(b)A joint resolution described in subsection (a) shall be referred to the committees in each House of
			 Congress with jurisdiction.
								(c)In the Senate, if the committee to which is referred a joint resolution described in subsection (a)
			 has not reported such joint resolution (or an identical joint resolution)
			 at the end of 15 session days after the date of introduction of the joint
			 resolution, such committee may be discharged from further consideration of
			 such joint resolution upon a petition supported in writing by 30 Members
			 of the Senate, and such joint resolution shall be placed on the calendar.
								(d)
									(1)In the Senate, when the committee to which a joint resolution is referred has reported, or when a
			 committee is discharged (under subsection (c)) from further consideration
			 of a joint resolution described in subsection (a), it is at any time
			 thereafter in order (even though a previous motion to the same effect has
			 been disagreed to) for a motion to proceed to the consideration of the
			 joint resolution, and all points of order against the joint resolution
			 (and against consideration of the joint resolution) are waived. The motion
			 is not subject to amendment, or to a motion to postpone, or to a motion to
			 proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion is agreed to or disagreed to shall not be in
			 order. If a motion to proceed to the consideration of the joint resolution
			 is agreed to, the joint resolution shall remain the unfinished business of
			 the Senate until disposed of.
									(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 10 hours, which
			 shall be divided equally between those favoring and those opposing the
			 joint resolution. A motion to further limit debate is in order and not
			 debatable. An amendment to, or a motion to postpone, or a motion to
			 proceed to the consideration of other business, or a motion to recommit
			 the joint resolution is not in order.
									(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described
			 in subsection (a), and a single quorum call at the conclusion of the
			 debate if requested in accordance with the rules of the Senate, the vote
			 on final passage of the joint resolution shall occur.
									(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to
			 the procedure relating to a joint resolution described in subsection (a)
			 shall be decided without debate.
									(e)In the Senate the procedure specified in subsection (c) or (d) shall not apply to the consideration
			 of a joint resolution respecting a nonmajor rule—
									(1)after the expiration of the 60 session days beginning with the applicable submission or publication
			 date, or
									(2)if the report under section 801(a)(1)(A) was submitted during the period referred to in section
			 801(d)(1), after the expiration of the 60 session days beginning on the
			 15th session day after the succeeding session of Congress first convenes.
									(f)If, before the passage by one House of a joint resolution of that House described in subsection
			 (a), that House receives from the other House a joint resolution described
			 in subsection (a), then the following procedures shall apply:
									(1)The joint resolution of the other House shall not be referred to a committee.
									(2)With respect to a joint resolution described in subsection (a) of the House receiving the joint
			 resolution—
										(A)the procedure in that House shall be the same as if no joint resolution had been received from the
			 other House; but
										(B)the vote on final passage shall be on the joint resolution of the other House.
										804.DefinitionsFor purposes of this chapter—
								(1)The term Federal agency means any agency as that term is defined in section 551(1).
								(2)The term major rule means any rule, including an interim final rule, that the Administrator of the Office of
			 Information and Regulatory Affairs of the Office of Management and Budget
			 finds—
									(A)has resulted in or is likely to result in—
										(i)an annual effect on the economy of $50,000,000 or more;
										(ii)a major increase in costs or prices for consumers, individual industries, Federal, State, or local
			 government agencies, or geographic regions; or
										(iii)significant adverse effects on competition, employment, investment, productivity, innovation, or on
			 the ability of United States-based enterprises to compete with
			 foreign-based enterprises in domestic and export markets;
										(B)is made by the Administrator of the Environmental Protection Agency and that would have a
			 significant impact on a substantial number of agricultural entities, as
			 determined by the Secretary of Agriculture (who shall publish such
			 determination in the Federal Register);
									(C)is a rule that implements or provides for the imposition or collection of a carbon tax; or
									(D)is made under the Patient Protection and Affordable Care Act (Public Law 111–148).
									(3)The term nonmajor rule means any rule that is not a major rule.
								(4)The term rule has the meaning given such term in section 551, except that such term does not include any rule of
			 particular applicability, including a rule that approves or prescribes for
			 the future rates, wages, prices, services, or allowances therefore,
			 corporate or financial structures, reorganizations, mergers, or
			 acquisitions thereof, or accounting practices or disclosures bearing on
			 any of the foregoing.
								(5)The term submission date or publication date, except as otherwise provided in this chapter, means—
									(A)in the case of a major rule, the date on which the Congress receives the report submitted under
			 section 801(a)(1); and
									(B)in the case of a nonmajor rule, the later of—
										(i)the date on which the Congress receives the report submitted under section 801(a)(1); and
										(ii)the date on which the nonmajor rule is published in the Federal Register, if so published.
										(6)The term agricultural entity means any entity involved in or related to agricultural enterprise, including enterprises that are
			 engaged in the business of production of food and fiber, ranching and
			 raising of livestock, aquaculture, and all other farming and agricultural
			 related industries.
								(7)The term carbon tax means a fee, levy, or price on—
									(A)emissions, including carbon dioxide emissions generated by the burning of coal, natural gas, or
			 oil; or
									(B)coal, natural gas, or oil based on emissions, including carbon dioxide emissions that would be
			 generated through the fuel's combustion.
									805.Judicial review
								(a)No determination, finding, action, or omission under this chapter shall be subject to judicial
			 review.
								(b)Notwithstanding subsection (a), a court may determine whether a Federal agency has completed the
			 necessary requirements under this chapter for a rule to take effect.
								(c)The enactment of a joint resolution of approval under section 802 shall not be interpreted to serve
			 as a grant or modification of statutory authority by Congress for the
			 promulgation of a rule, shall not extinguish or affect any claim, whether
			 substantive or procedural, against any alleged defect in a rule, and shall
			 not form part of the record before the court in any judicial proceeding
			 concerning a rule except for purposes of determining whether or not the
			 rule is in effect.
								806.Exemption for monetary policyNothing in this chapter shall apply to rules that concern monetary policy proposed or implemented
			 by the Board of Governors of the Federal Reserve System or the Federal
			 Open Market Committee.
							807.Effective date of certain rulesNotwithstanding section 801—
								(1)any rule that establishes, modifies, opens, closes, or conducts a regulatory program for a
			 commercial, recreational, or subsistence activity related to hunting,
			 fishing, or camping; or
								(2)any rule other than a major rule which an agency for good cause finds (and incorporates the finding
			 and a brief statement of reasons therefore in the rule issued) that notice
			 and public procedure thereon are impracticable, unnecessary, or contrary
			 to the public interest,shall take effect at such time as the Federal agency promulgating the rule determines..
				802.Budgetary effects of rules subject to section 802 of title 5, United States CodeSection 257(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 adding at the end the following new subparagraph:
					
						(E)Budgetary effects of rules subject to section 802 of title 5, United States CodeAny rules subject to the congressional approval procedure set forth in section 802 of chapter 8 of
			 title 5, United States Code, affecting budget authority, outlays, or
			 receipts shall be assumed to be effective unless it is not approved in
			 accordance with such section..
				803.Government Accountability Office study of rules
					(a)In generalThe Comptroller General of the United States shall conduct a study to determine, as of the date of
			 the enactment of this Act—
						(1)how many rules (as such term is defined in section 804 of title 5, United States Code) were in
			 effect;
						(2)how many major rules (as such term is defined in section 804 of title 5, United States Code) were
			 in effect; and
						(3)the total estimated economic cost imposed by all such rules.
						(b)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit a report to Congress that contains the findings
			 of the study conducted under subsection (a).
					IXSimplification of Mergers, Acquisitions and Sales of Small Business
				901.Registration exemption for merger and acquisition brokers
					(a)Registration exemptionSection 15(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(b)) is amended by adding at the
			 end the following:
						
							(13)Registration exemption for merger and acquisition brokers
								(A)In generalExcept as provided in subparagraph (B), an M&A broker shall be exempt from registration under this section.
								(B)Excluded activitiesAn M&A broker is not exempt from registration under this paragraph if such broker does any of the
			 following:
									(i)Directly or indirectly, in connection with the transfer of ownership of an eligible privately held
			 company, receives, holds, transmits, or has custody of the funds or
			 securities to be exchanged by the parties to the transaction.
									(ii)Engages on behalf of an issuer in a public offering of any class of securities that is registered,
			 or is required to be registered, with the Commission under section 12 or
			 with respect to which the issuer files, or is required to file, periodic
			 information, documents, and reports under subsection (d).
									(C)Rule of constructionNothing in this paragraph shall be construed to limit any other authority of the Commission to
			 exempt any person, or any class of persons, from any provision of this
			 title, or from any provision of any rule or regulation thereunder.
								(D)DefinitionsIn this paragraph:
									(i)ControlThe term control means the power, directly or indirectly, to direct the management or policies of a company,
			 whether through ownership of securities, by contract, or otherwise. There
			 is a presumption of control for any person who—
										(I)is a director, general partner, member or manager of a limited liability company, or officer
			 exercising executive responsibility (or has similar status or functions);
										(II)has the right to vote 20 percent or more of a class of voting securities or the power to sell or
			 direct the sale of 20 percent or more of a class of voting securities; or
										(III)in the case of a partnership or limited liability company, has the right to receive upon
			 dissolution, or has contributed, 20 percent or more of the capital.
										(ii)Eligible privately held companyThe term eligible privately held company means a company that meets both of the following conditions:
										(I)The company does not have any class of securities registered, or required to be registered, with
			 the Commission under section 12 or with respect to which the company
			 files, or is required to file, periodic information, documents, and
			 reports under subsection (d).
										(II)In the fiscal year ending immediately before the fiscal year in which the services of the M&A broker are initially engaged with respect to the securities transaction, the company meets either
			 or both of the following conditions (determined in accordance with the
			 historical financial accounting records of the company):
											(aa)The earnings of the company before interest, taxes, depreciation, and amortization are less than
			 $25,000,000.
											(bb)The gross revenues of the company are less than $250,000,000.
											(iii)M&A brokerThe term M&A broker means a broker, and any person associated with a broker, engaged in the business of effecting
			 securities transactions solely in connection with the transfer of
			 ownership of an eligible privately held company, regardless of whether the
			 broker acts on behalf of a seller or buyer, through the purchase, sale,
			 exchange, issuance, repurchase, or redemption of, or a business
			 combination involving, securities or assets of the eligible privately held
			 company, if the broker reasonably believes that—
										(I)upon consummation of the transaction, any person acquiring securities or assets of the eligible
			 privately held company, acting alone or in concert, will control and,
			 directly or indirectly, will be active in the management of the eligible
			 privately held company or the business conducted with the assets of the
			 eligible privately held company; and
										(II)if any person is offered securities in exchange for securities or assets of the eligible privately
			 held company, such person will, prior to becoming legally bound to
			 consummate the transaction, receive or have reasonable access to the most
			 recent year-end balance sheet, income statement, statement of changes in
			 financial position, and statement of owner’s equity of the issuer of the
			 securities offered in exchange, and, if the financial statements of the
			 issuer are audited, the related report of the independent auditor, a
			 balance sheet dated not more than 120 days before the date of the offer,
			 and information pertaining to the management, business, results of
			 operations for the period covered by the foregoing financial statements,
			 and material loss contingencies of the issuer.
										(E)Inflation adjustment
									(i)In generalOn the date that is 5 years after the date of the enactment of the Small Business Mergers, Acquisitions, Sales, and Brokerage Simplification Act of 2014, and every 5 years thereafter, each dollar amount in subparagraph (D)(ii)(II) shall be adjusted
			 by—
										(I)dividing the annual value of the Employment Cost Index For Wages and Salaries, Private Industry
			 Workers (or any successor index), as published by the Bureau of Labor
			 Statistics, for the calendar year preceding the calendar year in which the
			 adjustment is being made by the annual value of such index (or successor)
			 for the calendar year ending December 31, 2012; and
										(II)multiplying such dollar amount by the quotient obtained under subclause (I).
										(ii)RoundingEach dollar amount determined under clause (i) shall be rounded to the nearest multiple of
			 $100,000..
					(b)Effective dateThis title and any amendment made by this title shall take effect on the date that is 90 days after
			 the date of the enactment of this Act.
					IIIEnergy
			XOffshore Energy and Jobs Act
				1001.Short titleThis title may be cited as the Offshore Energy and Jobs Act.
				AOuter Continental Shelf Leasing Program Reforms
					1011.Outer Continental Shelf leasing program reformsSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by adding at
			 the end the following:
						
							(5)
								(A)In each oil and gas leasing program under this section, the Secretary shall make available for
			 leasing and conduct lease sales including at least 50 percent of the
			 available unleased acreage within each outer Continental Shelf planning
			 area considered to have the largest undiscovered, technically recoverable
			 oil and gas resources (on a total btu basis) based upon the most recent
			 national geologic assessment of the outer Continental Shelf, with an
			 emphasis on offering the most geologically prospective parts of the
			 planning area.
								(B)The Secretary shall include in each proposed oil and gas leasing program under this section any
			 State subdivision of an outer Continental Shelf planning area that the
			 Governor of the State that represents that subdivision requests be made
			 available for leasing. The Secretary may not remove such a subdivision
			 from the program until publication of the final program, and shall include
			 and consider all such subdivisions in any environmental review conducted
			 and statement prepared for such program under section 102(2) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
								(C)In this paragraph the term available unleased acreage means that portion of the outer Continental Shelf that is not under lease at the time of a
			 proposed lease sale, and that has not otherwise been made unavailable for
			 leasing by law.
								(6)
								(A)In the 5-year oil and gas leasing program, the Secretary shall make available for leasing any outer
			 Continental Shelf planning areas that—
									(i)are estimated to contain more than 2,500,000,000 barrels of oil; or
									(ii)are estimated to contain more than 7,500,000,000,000 cubic feet of natural gas.
									(B)To determine the planning areas described in subparagraph (A), the Secretary shall use the document
			 entitled Minerals Management Service Assessment of Undiscovered Technically Recoverable Oil and Gas
			 Resources of the Nation’s Outer Continental Shelf, 2006..
					1012.Domestic oil and natural gas production goalSection 18(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(b)) is amended to read as
			 follows:
						
							(b)Domestic oil and natural gas production goal–
								(1)In generalIn developing a 5-year oil and gas leasing program, and subject to paragraph (2), the Secretary
			 shall determine a domestic strategic production goal for the development
			 of oil and natural gas as a result of that program. Such goal shall be—
									(A)the best estimate of the possible increase in domestic production of oil and natural gas from the
			 outer Continental Shelf;
									(B)focused on meeting domestic demand for oil and natural gas and reducing the dependence of the
			 United States on foreign energy; and
									(C)focused on the production increases achieved by the leasing program at the end of the 15-year
			 period beginning on the effective date of the program.
									(2)Program goalFor purposes of the 5-year oil and gas leasing program, the production goal referred to in
			 paragraph (1) shall be an increase by 2032 of—
									(A)no less than 3,000,000 barrels in the amount of oil produced per day; and
									(B)no less than 10,000,000,000 cubic feet in the amount of natural gas produced per day.
									(3)ReportingThe Secretary shall report annually, beginning at the end of the 5-year period for which the
			 program applies, to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate on the progress of the program in meeting the production goal. The
			 Secretary shall identify in the report projections for production and any
			 problems with leasing, permitting, or production that will prevent meeting
			 the goal..
					1013.Development and submittal of new 5-year oil and gas leasing program
						(a)In generalThe Secretary of the Interior shall—
							(1)by not later than July 15, 2014, publish and submit to Congress a new proposed oil and gas leasing
			 program under section 18 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1344) for the 5-year period beginning on such date and ending July
			 15, 2020; and
							(2)by not later than July 15, 2015, approve a final oil and gas leasing program under such section for
			 such period.
							(b)Consideration of all areasIn preparing such program the Secretary shall include consideration of areas of the Continental
			 Shelf off the coasts of all States (as such term is defined in section 2
			 of that Act, as amended by this title), that are subject to leasing under
			 this title.
						(c)Technical correctionSection 18(d)(3) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(d)(3)) is amended by
			 striking or after eighteen months following the date of enactment of this section, whichever first occurs,.
						1014.Rule of constructionNothing in this title shall be construed to authorize the issuance of a lease under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to any person
			 designated for the imposition of sanctions pursuant to—
						(1)the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), the Comprehensive Iran Sanctions,
			 Accountability and Divestiture Act of 2010 (22 U.S.C. 8501 et seq.), the
			 Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701
			 et seq.), section 1245 of the National Defense Authorization Act for
			 Fiscal Year 2012 (22 U.S.C. 8513a), or the Iran Freedom and
			 Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
						(2)Executive Order No. 13622 (July 30, 2012), Executive Order No. 13628 (October 9, 2012), or
			 Executive Order No. 13645 (June 3, 2013);
						(3)Executive Order No. 13224 (September 23, 2001) or Executive Order No. 13338 (May 11, 2004); or
						(4)the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note).
						BDirecting the President To Conduct New OCS Sales in Virginia, South Carolina, and California
					1021.Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf offshore
			 Virginia
						(a)In generalNotwithstanding the exclusion of Lease Sale 220 in the Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary of the Interior shall conduct offshore oil and gas
			 Lease Sale 220 under section 8 of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1337) as soon as practicable, but not later than one year after
			 the date of enactment of this Act.
						(b)Requirement To make replacement lease blocks availableFor each lease block in a proposed lease sale under this section for which the Secretary of
			 Defense, in consultation with the Secretary of the Interior, under the
			 Memorandum of Agreement referred to in section 1025(b), issues a statement
			 proposing deferral from a lease offering due to defense-related activities
			 that are irreconcilable with mineral exploration and development, the
			 Secretary of the Interior, in consultation with the Secretary of Defense,
			 shall make available in the same lease sale one other lease block in the
			 Virginia lease sale planning area that is acceptable for oil and gas
			 exploration and production in order to mitigate conflict.
						(c)Balancing military and energy production goalsIn recognition that the Outer Continental Shelf oil and gas leasing program and the domestic energy
			 resources produced therefrom are integral to national security, the
			 Secretary of the Interior and the Secretary of Defense shall work jointly
			 in implementing this section in order to ensure achievement of the
			 following common goals:
							(1)Preserving the ability of the Armed Forces of the United States to maintain an optimum state of
			 readiness through their continued use of the Outer Continental Shelf.
							(2)Allowing effective exploration, development, and production of our Nation’s oil, gas, and renewable
			 energy resources.
							(d)DefinitionsIn this section:
							(1)Lease sale 220The term Lease Sale 220 means such lease sale referred to in the Request for Comments on the Draft Proposed 5-Year Outer
			 Continental Shelf (OCS) Oil and Gas Leasing Program for 2010–2015 and
			 Notice of Intent To Prepare an Environmental Impact Statement (EIS) for
			 the Proposed 5-Year Program published January 21, 2009 (74 Fed. Reg.
			 3631).
							(2)Virginia lease sale planning areaThe term Virginia lease sale planning area means the area of the outer Continental Shelf (as that term is defined in the Outer Continental
			 Shelf Lands Act (33 U.S.C. 1331 et seq.)) that is bounded by—
								(A)a northern boundary consisting of a straight line extending from the northernmost point of
			 Virginia’s seaward boundary to the point on the seaward boundary of the
			 United States exclusive economic zone located at 37 degrees 17 minutes 1
			 second North latitude, 71 degrees 5 minutes 16 seconds West longitude; and
								(B)a southern boundary consisting of a straight line extending from the southernmost point of
			 Virginia’s seaward boundary to the point on the seaward boundary of the
			 United States exclusive economic zone located at 36 degrees 31 minutes 58
			 seconds North latitude, 71 degrees 30 minutes 1 second West longitude.
								1022.South Carolina lease saleNotwithstanding inclusion of the South Atlantic Outer Continental Shelf Planning Area in the Final
			 Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary of the Interior shall conduct a lease sale not later
			 than 2 years after the date of the enactment of this Act for areas off the
			 coast of South Carolina determined by the Secretary to have the most
			 geologically promising hydrocarbon resources and constituting not less
			 than 25 percent of the leasable area within the South Carolina offshore
			 administrative boundaries depicted in the notice entitled Federal Outer Continental Shelf (OCS) Administrative Boundaries Extending from the Submerged Lands
			 Act Boundary seaward to the Limit of the United States Outer Continental
			 Shelf, published January 3, 2006 (71 Fed. Reg. 127).
					1023.Southern California existing infrastructure lease sale
						(a)In generalThe Secretary of the Interior shall offer for sale leases of tracts in the Santa Maria and Santa
			 Barbara/Ventura Basins of the Southern California OCS Planning Area as
			 soon as practicable, but not later than December 31, 2014.
						(b)Use of Existing Structures or Onshore-Based DrillingThe Secretary of the Interior shall include in leases offered for sale under this lease sale such
			 terms and conditions as are necessary to require that development and
			 production may occur only from offshore infrastructure in existence on the
			 date of the enactment of this Act or from onshore-based, extended-reach
			 drilling.
						1024.Environmental impact statement requirement
						(a)In GeneralFor the purposes of this title, the Secretary of the Interior shall prepare a multisale
			 environmental impact statement under section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332) for all lease sales
			 required under this subtitle.
						(b)Actions To be consideredNotwithstanding section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332), in
			 such statement—
							(1)the Secretary is not required to identify nonleasing alternative courses of action or to analyze
			 the environmental effects of such alternative courses of action; and
							(2)the Secretary shall only—
								(A)identify a preferred action for leasing and not more than one alternative leasing proposal; and
								(B)analyze the environmental effects and potential mitigation measures for such preferred action and
			 such alternative leasing proposal.
								1025.National defense
						(a)National Defense AreasThis title does not affect the existing authority of the Secretary of Defense, with the approval of
			 the President, to designate national defense areas on the Outer
			 Continental Shelf pursuant to section 12(d) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341(d)).
						(b)Prohibition on Conflicts With Military OperationsNo person may engage in any exploration, development, or production of oil or natural gas on the
			 Outer Continental Shelf under a lease issued under this title that would
			 conflict with any military operation, as determined in accordance with the
			 Memorandum of Agreement between the Department of Defense and the
			 Department of the Interior on Mutual Concerns on the Outer Continental
			 Shelf signed July 20, 1983, and any revision or replacement for that
			 agreement that is agreed to by the Secretary of Defense and the Secretary
			 of the Interior after that date but before the date of issuance of the
			 lease under which such exploration, development, or production is
			 conducted.
						1026.Opening the Eastern Gulf of Mexico for exploration
						(a)RepealSection 104 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law
			 109–432; 43 U.S.C. 1331 note) is repealed.
						(b)Exchanges not affectedSubsection (a) of this section shall not affect any exchange made before the date of the enactment
			 of this Act.
						CEquitable Sharing of Outer Continental Shelf Revenues
					1031.Disposition of Outer Continental Shelf revenues to coastal States
						(a)In generalSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
							(1)in the existing text—
								(A)in the first sentence, by striking All rentals, and inserting the following:
									
										(c)Disposition of revenue under old leasesAll rentals,; and
								(B)in subsection (c) (as designated by the amendment made by subparagraph (A) of this paragraph), by
			 striking for the period from June 5, 1950, to date, and thereafter and inserting in the period beginning June 5, 1950, and ending on the date of enactment of the Offshore Energy and Jobs Act;
								(2)by adding after subsection (c) (as so designated) the following:
								
									(d) DefinitionsIn this section:
										(1)Coastal StateThe term coastal State includes a territory of the United States.
										(2)New leasing revenuesThe term new leasing revenues—
											(A)means amounts received by the United States as bonuses, rents, and royalties under leases for oil
			 and gas, wind, tidal, or other energy exploration, development, and
			 production on new areas of the outer Continental Shelf that are authorized
			 to be made available for leasing as a result of enactment of the Offshore Energy and Jobs Act and leasing under that Act; and
											(B)does not include amounts received by the United States under any lease of an area located in the
			 boundaries of the Central Gulf of Mexico and Western Gulf of Mexico Outer
			 Continental Shelf Planning Areas on the date of enactment of the Offshore Energy and Jobs Act, including a lease issued before, on, or after such date of enactment.; and
							(3)by inserting before subsection (c) (as so designated) the following:
								
									(a)Payment of new leasing revenues to coastal States
										(1)In generalExcept as provided in paragraph (2), of the amount of new leasing revenues received by the United
			 States each fiscal year, 37.5 percent shall be allocated and paid in
			 accordance with subsection (b) to coastal States that are affected States
			 with respect to the leases under which those revenues are received by the
			 United States.
										(2)Phase-in
											(A)In generalExcept as provided in subparagraph (B), paragraph (1) shall be applied—
												(i)with respect to new leasing revenues under leases awarded under the first leasing program under
			 section 18(a) that takes effect after the date of enactment of the Offshore Energy and Jobs Act, by substituting 12.5 percent for 37.5 percent; and
												(ii)with respect to new leasing revenues under leases awarded under the second leasing program under
			 section 18(a) that takes effect after the date of enactment of the Offshore Energy and Jobs Act, by substituting 25 percent for 37.5 percent.
												(B)Exempted lease salesThis paragraph shall not apply with respect to any lease issued under title II of the Offshore Energy and Jobs Act.
											(b)Allocation of payments
										(1)In generalThe amount of new leasing revenues received by the United States with respect to a leased tract
			 that are required to be paid to coastal States in accordance with this
			 subsection each fiscal year shall be allocated among and paid to coastal
			 States that are within 200 miles of the leased tract, in amounts that are
			 inversely proportional to the respective distances between the point on
			 the coastline of each such State that is closest to the geographic center
			 of the lease tract, as determined by the Secretary.
										(2)Minimum and maximum allocationThe amount allocated to a coastal State under paragraph (1) each fiscal year with respect to a
			 leased tract shall be—
											(A)in the case of a coastal State that is the nearest State to the geographic center of the leased
			 tract, not less than 25 percent of the total amounts allocated with
			 respect to the leased tract;
											(B)in the case of any other coastal State, not less than 10 percent, and not more than 15 percent, of
			 the total amounts allocated with respect to the leased tract; and
											(C)in the case of a coastal State that is the only coastal State within 200 miles of a leased tract,
			 100 percent of the total amounts allocated with respect to the leased
			 tract.
											(3)AdministrationAmounts allocated to a coastal State under this subsection—
											(A)shall be available to the coastal State without further appropriation;
											(B)shall remain available until expended;
											(C)shall be in addition to any other amounts available to the coastal State under this Act; and
											(D)shall be distributed in the fiscal year following receipt.
											(4)Use of funds
											(A)In generalExcept as provided in subparagraph (B), a coastal State may use funds allocated and paid to it
			 under this subsection for any purpose as determined by the laws of that
			 State.
											(B)Restriction on use for matchingFunds allocated and paid to a coastal State under this subsection may not be used as matching funds
			 for any other Federal program..
							(b)Limitation on applicationThis section and the amendment made by this section shall not affect the application of section 105
			 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C
			 of Public Law 109–432; (43 U.S.C. 1331 note)), as in effect before the
			 enactment of this Act, with respect to revenues received by the United
			 States under oil and gas leases issued for tracts located in the Western
			 and Central Gulf of Mexico Outer Continental Shelf Planning Areas,
			 including such leases issued on or after the date of the enactment of this
			 Act.
						DReorganization of Minerals Management Agencies of the Department of the Interior
					1041.Establishment of Under Secretary for Energy, Lands, and Minerals and Assistant Secretary of Ocean
			 Energy and SafetyThere shall be in the Department of the Interior—
						(1)an Under Secretary for Energy, Lands, and Minerals, who shall—
							(A)be appointed by the President, by and with the advise and consent of the Senate;
							(B)report to the Secretary of the Interior or, if directed by the Secretary, to the Deputy Secretary
			 of the Interior;
							(C)be paid at the rate payable for level III of the Executive Schedule; and
							(D)be responsible for—
								(i)the safe and responsible development of our energy and mineral resources on Federal lands in
			 appropriate accordance with United States energy demands; and
								(ii)ensuring multiple-use missions of the Department of the Interior that promote the safe and
			 sustained development of energy and minerals resources on public lands (as
			 that term is defined in the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.));
								(2)an Assistant Secretary of Ocean Energy and Safety, who shall—
							(A)be appointed by the President, by and with the advise and consent of the Senate;
							(B)report to the Under Secretary for Energy, Lands, and Minerals;
							(C)be paid at the rate payable for level IV of the Executive Schedule; and
							(D)be responsible for ensuring safe and efficient development of energy and minerals on the Outer
			 Continental Shelf of the United States; and
							(3)an Assistant Secretary of Land and Minerals Management, who shall—
							(A)be appointed by the President, by and with the advise and consent of the Senate;
							(B)report to the Under Secretary for Energy, Lands, and Minerals;
							(C)be paid at the rate payable for level IV of the Executive Schedule; and
							(D)be responsible for ensuring safe and efficient development of energy and minerals on public lands
			 and other Federal onshore lands under the jurisdiction of the Department
			 of the Interior, including implementation of the Mineral Leasing Act (30
			 U.S.C. 181 et seq.) and the Surface Mining Control and Reclamation Act (30
			 U.S.C. 1201 et seq.) and administration of the Office of Surface Mining.
							1042.Bureau of Ocean Energy
						(a)EstablishmentThere is established in the Department of the Interior a Bureau of Ocean Energy (referred to in
			 this section as the Bureau), which shall—
							(1)be headed by a Director of Ocean Energy (referred to in this section as the Director); and
							(2)be administered under the direction of the Assistant Secretary of Ocean Energy and Safety.
							(b)Director
							(1)AppointmentThe Director shall be appointed by the Secretary of the Interior.
							(2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
							(c)Duties
							(1)In generalThe Secretary of the Interior shall carry out through the Bureau all functions, powers, and duties
			 vested in the Secretary relating to the administration of a comprehensive
			 program of offshore mineral and renewable energy resources management.
							(2)Specific authoritiesThe Director shall promulgate and implement regulations—
								(A)for the proper issuance of leases for the exploration, development, and production of nonrenewable
			 and renewable energy and mineral resources on the Outer Continental Shelf;
								(B)relating to resource identification, access, evaluation, and utilization;
								(C)for development of leasing plans, lease sales, and issuance of leases for such resources; and
								(D)regarding issuance of environmental impact statements related to leasing and post leasing
			 activities including exploration, development, and production, and the use
			 of third party contracting for necessary environmental analysis for the
			 development of such resources.
								(3)LimitationThe Secretary shall not carry out through the Bureau any function, power, or duty that is—
								(A)required by section 1043 to be carried out through the Ocean Energy Safety Service; or
								(B)required by section 1044 to be carried out through the Office of Natural Resources Revenue.
								(d)Responsibilities of land management agenciesNothing in this section shall affect the authorities of the Bureau of Land Management under the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or
			 of the Forest Service under the National Forest Management Act of 1976
			 (Public Law 94–588).
						1043.Ocean Energy Safety Service
						(a)EstablishmentThere is established in the Department of the Interior an Ocean Energy Safety Service (referred to
			 in this section as the Service), which shall—
							(1)be headed by a Director of Energy Safety (referred to in this section as the Director); and
							(2)be administered under the direction of the Assistant Secretary of Ocean Energy and Safety.
							(b)Director
							(1)AppointmentThe Director shall be appointed by the Secretary of the Interior.
							(2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
							(c)Duties
							(1)In generalThe Secretary of the Interior shall carry out through the Service all functions, powers, and duties
			 vested in the Secretary relating to the administration of safety and
			 environmental enforcement activities related to offshore mineral and
			 renewable energy resources on the Outer Continental Shelf pursuant to the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) including the
			 authority to develop, promulgate, and enforce regulations to ensure the
			 safe and sound exploration, development, and production of mineral and
			 renewable energy resources on the Outer Continental Shelf in a timely
			 fashion.
							(2)Specific authoritiesThe Director shall be responsible for all safety activities related to exploration and development
			 of renewable and mineral resources on the Outer Continental Shelf,
			 including—
								(A)exploration, development, production, and ongoing inspections of infrastructure;
								(B)the suspending or prohibiting, on a temporary basis, any operation or activity, including
			 production under leases held on the Outer Continental Shelf, in accordance
			 with section 5(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1334(a)(1));
								(C)cancelling any lease, permit, or right-of-way on the Outer Continental Shelf, in accordance with
			 section 5(a)(2) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1334(a)(2));
								(D)compelling compliance with applicable Federal laws and regulations relating to worker safety and
			 other matters;
								(E)requiring comprehensive safety and environmental management programs for persons engaged in
			 activities connected with the exploration, development, and production of
			 mineral or renewable energy resources;
								(F)developing and implementing regulations for Federal employees to carry out any inspection or
			 investigation to ascertain compliance with applicable regulations,
			 including health, safety, or environmental regulations;
								(G)implementing the Offshore Technology Research and Risk Assessment Program under section 21 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1347);
								(H)summoning witnesses and directing the production of evidence;
								(I)levying fines and penalties and disqualifying operators;
								(J)carrying out any safety, response, and removal preparedness functions; and
								(K)the processing of permits, exploration plans, development plans.
								(d)Employees
							(1)In generalThe Secretary shall ensure that the inspection force of the Bureau consists of qualified, trained
			 employees who meet qualification requirements and adhere to the highest
			 professional and ethical standards.
							(2)QualificationsThe qualification requirements referred to in paragraph (1)—
								(A)shall be determined by the Secretary, subject to subparagraph (B); and
								(B)shall include—
									(i)three years of practical experience in oil and gas exploration, development, or production; or
									(ii)a degree in an appropriate field of engineering from an accredited institution of higher learning.
									(3)AssignmentIn assigning oil and gas inspectors to the inspection and investigation of individual operations,
			 the Secretary shall give due consideration to the extent possible to their
			 previous experience in the particular type of oil and gas operation in
			 which such inspections are to be made.
							(4)Background checksThe Director shall require that an individual to be hired as an inspection officer undergo an
			 employment investigation (including a criminal history record check).
							(5)Language requirementsIndividuals hired as inspectors must be able to read, speak, and write English well enough to—
								(A)carry out written and oral instructions regarding the proper performance of inspection duties; and
								(B)write inspection reports and statements and log entries in the English language.
								(6)Veterans preferenceThe Director shall provide a preference for the hiring of an individual as a inspection officer if
			 the individual is a member or former member of the Armed Forces and is
			 entitled, under statute, to retired, retirement, or retainer pay on
			 account of service as a member of the Armed Forces.
							(7)Annual proficiency review
								(A)Annual proficiency reviewThe Director shall provide that an annual evaluation of each individual assigned inspection duties
			 is conducted and documented.
								(B)Continuation of employmentAn individual employed as an inspector may not continue to be employed in that capacity unless the
			 evaluation demonstrates that the individual—
									(i)continues to meet all qualifications and standards;
									(ii)has a satisfactory record of performance and attention to duty based on the standards and
			 requirements in the inspection program; and
									(iii)demonstrates the current knowledge and skills necessary to courteously, vigilantly, and effectively
			 perform inspection functions.
									(8)Limitation on right to strikeAny individual that conducts permitting or inspections under this section may not participate in a
			 strike, or assert the right to strike.
							(9)Personnel authorityNotwithstanding any other provision of law, the Director may employ, appoint, discipline and
			 terminate for cause, and fix the compensation, terms, and conditions of
			 employment of Federal service for individuals as the employees of the
			 Service in order to restore and maintain the trust of the people of the
			 United States in the accountability of the management of our Nation’s
			 energy safety program.
							(10)Training Academy
								(A)In generalThe Secretary shall establish and maintain a National Offshore Energy Safety Academy (referred to
			 in this paragraph as the Academy) as an agency of the Ocean Energy Safety Service.
								(B)Functions of AcademyThe Secretary, through the Academy, shall be responsible for—
									(i)the initial and continued training of both newly hired and experienced offshore oil and gas
			 inspectors in all aspects of health, safety, environmental, and
			 operational inspections;
									(ii)the training of technical support personnel of the Bureau;
									(iii)any other training programs for offshore oil and gas inspectors, Bureau personnel, Department
			 personnel, or other persons as the Secretary shall designate; and
									(iv)certification of the successful completion of training programs for newly hired and experienced
			 offshore oil and gas inspectors.
									(C)Cooperative agreements
									(i)In generalIn performing functions under this paragraph, and subject to clause (ii), the Secretary may enter
			 into cooperative educational and training agreements with educational
			 institutions, related Federal academies, other Federal agencies, State
			 governments, safety training firms, and oil and gas operators and related
			 industries.
									(ii)Training requirementSuch training shall be conducted by the Academy in accordance with curriculum needs and assignment
			 of instructional personnel established by the Secretary.
									(11)Use of Department personnelIn performing functions under this subsection, the Secretary shall use, to the extent practicable,
			 the facilities and personnel of the Department of the Interior. The
			 Secretary may appoint or assign to the Academy such officers and employees
			 as the Secretary considers necessary for the performance of the duties and
			 functions of the Academy.
							(12)Additional training programs
								(A)In generalThe Secretary shall work with appropriate educational institutions, operators, and representatives
			 of oil and gas workers to develop and maintain adequate programs with
			 educational institutions and oil and gas operators that are designed—
									(i)to enable persons to qualify for positions in the administration of this title; and
									(ii)to provide for the continuing education of inspectors or other appropriate Department of the
			 Interior personnel.
									(B)Financial and technical assistanceThe Secretary may provide financial and technical assistance to educational institutions in
			 carrying out this paragraph.
								(e)LimitationThe Secretary shall not carry out through the Service any function, power, or duty that is—
							(1)required by section 1042 to be carried out through Bureau of Ocean Energy; or
							(2)required by section 1044 to be carried out through the Office of Natural Resources Revenue.
							1044.Office of Natural Resources Revenue
						(a)EstablishmentThere is established in the Department of the Interior an Office of Natural Resources Revenue
			 (referred to in this section as the Office) to be headed by a Director of Natural Resources Revenue (referred to in this section as the Director).
						(b)Appointment and compensation
							(1)In generalThe Director shall be appointed by the Secretary of the Interior.
							(2)CompensationThe Director shall be compensated at the rate provided for Level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
							(c)Duties
							(1)In generalThe Secretary of the Interior shall carry out, through the Office, all functions, powers, and
			 duties vested in the Secretary and relating to the administration of
			 offshore royalty and revenue management functions.
							(2)Specific authoritiesThe Secretary shall carry out, through the Office, all functions, powers, and duties previously
			 assigned to the Minerals Management Service (including the authority to
			 develop, promulgate, and enforce regulations) regarding offshore royalty
			 and revenue collection; royalty and revenue distribution; auditing and
			 compliance; investigation and enforcement of royalty and revenue
			 regulations; and asset management for onshore and offshore activities.
							(d)LimitationThe Secretary shall not carry out through the Office any function, power, or duty that is—
							(1)required by section 1042 to be carried out through Bureau of Ocean Energy; or
							(2)required by section 1043 to be carried out through the Ocean Energy Safety Service.
							1045.Ethics and drug testing
						(a)CertificationThe Secretary of the Interior shall certify annually that all Department of the Interior officers
			 and employees having regular, direct contact with lessees, contractors,
			 concessionaires, and other businesses interested before the Government as
			 a function of their official duties, or conducting investigations, issuing
			 permits, or responsible for oversight of energy programs, are in full
			 compliance with all Federal employee ethics laws and regulations under the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) and part 2635 of title 5,
			 Code of Federal Regulations, and all guidance issued under subsection (c).
						(b)Drug TestingThe Secretary shall conduct a random drug testing program of all Department of the Interior
			 personnel referred to in subsection (a).
						(c)GuidanceNot later than 90 days after the date of enactment of this Act, the Secretary shall issue
			 supplementary ethics and drug testing guidance for the employees for which
			 certification is required under subsection (a). The Secretary shall update
			 the supplementary ethics guidance not less than once every 3 years
			 thereafter.
						1046.Abolishment of Minerals Management Service
						(a)AbolishmentThe Minerals Management Service is abolished.
						(b)Completed administrative actions
							(1)In generalCompleted administrative actions of the Minerals Management Service shall not be affected by the
			 enactment of this Act, but shall continue in effect according to their
			 terms until amended, modified, superseded, terminated, set aside, or
			 revoked in accordance with law by an officer of the United States or a
			 court of competent jurisdiction, or by operation of law.
							(2)Completed administrative action definedFor purposes of paragraph (1), the term completed administrative action includes orders, determinations, memoranda of understanding, memoranda of agreements, rules,
			 regulations, personnel actions, permits, agreements, grants, contracts,
			 certificates, licenses, registrations, and privileges.
							(c)Pending ProceedingsSubject to the authority of the Secretary of the Interior and the officers of the Department of the
			 Interior under this title—
							(1)pending proceedings in the Minerals Management Service, including notices of proposed rulemaking,
			 and applications for licenses, permits, certificates, grants, and
			 financial assistance, shall continue, notwithstanding the enactment of
			 this title or the vesting of functions of the Service in another agency,
			 unless discontinued or modified under the same terms and conditions and to
			 the same extent that such discontinuance or modification could have
			 occurred if this title had not been enacted; and
							(2)orders issued in such proceedings, and appeals therefrom, and payments made pursuant to such
			 orders, shall issue in the same manner and on the same terms as if this
			 title had not been enacted, and any such orders shall continue in effect
			 until amended, modified, superseded, terminated, set aside, or revoked by
			 an officer of the United States or a court of competent jurisdiction, or
			 by operation of law.
							(d)Pending Civil ActionsSubject to the authority of the Secretary of the Interior or any officer of the Department of the
			 Interior under this title, pending civil actions shall continue
			 notwithstanding the enactment of this Act, and in such civil actions,
			 proceedings shall be had, appeals taken, and judgments rendered and
			 enforced in the same manner and with the same effect as if such enactment
			 had not occurred.
						(e)ReferencesReferences relating to the Minerals Management Service in statutes, Executive orders, rules,
			 regulations, directives, or delegations of authority that precede the
			 effective date of this title are deemed to refer, as appropriate, to the
			 Department, to its officers, employees, or agents, or to its corresponding
			 organizational units or functions. Statutory reporting requirements that
			 applied in relation to the Minerals Management Service immediately before
			 the effective date of this title shall continue to apply.
						1047.Conforming amendments to Executive Schedule pay rates
						(a)Under Secretary for Energy, Lands, and MineralsSection 5314 of title 5, United States Code, is amended by inserting after the item relating to Under Secretaries of the Treasury (3). the following:
							Under Secretary for Energy, Lands, and Minerals, Department of the Interior..
						(b)Assistant SecretariesSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of the Interior (6). and inserting the following:
							Assistant Secretaries, Department of the Interior (7)..
						(c)DirectorsSection 5316 of title 5, United States Code, is amended by striking Director, Bureau of Mines, Department of the Interior. and inserting the following new items:
							Director, Bureau of Ocean Energy, Department of the Interior.Director, Ocean Energy Safety Service, Department of the Interior.Director, Office of Natural Resources Revenue, Department of the Interior..
						1048.Outer Continental Shelf Energy Safety Advisory Board
						(a)EstablishmentThe Secretary of the Interior shall establish, under the Federal Advisory Committee Act, an Outer
			 Continental Shelf Energy Safety Advisory Board (referred to in this
			 section as the Board)—
							(1)to provide the Secretary and the Directors established by this title with independent scientific
			 and technical advice on safe, responsible, and timely mineral and
			 renewable energy exploration, development, and production activities; and
							(2)to review operations of the National Offshore Energy Health and Safety Academy established under
			 section 1043(d), including submitting to the Secretary recommendations of
			 curriculum to ensure training scientific and technical advancements.
							(b)Membership
							(1)SizeThe Board shall consist of not more than 11 members, who—
								(A)shall be appointed by the Secretary based on their expertise in oil and gas drilling, well design,
			 operations, well containment and oil spill response; and
								(B)must have significant scientific, engineering, management, and other credentials and a history of
			 working in the field related to safe energy exploration, development, and
			 production activities.
								(2)Consultation and nominationsThe Secretary shall consult with the National Academy of Sciences and the National Academy of
			 Engineering to identify potential candidates for the Board and shall take
			 nominations from the public.
							(3)TermThe Secretary shall appoint Board members to staggered terms of not more than 4 years, and shall
			 not appoint a member for more than 2 consecutive terms.
							(4)BalanceIn appointing members to the Board, the Secretary shall ensure a balanced representation of
			 industry and research interests.
							(c)ChairThe Secretary shall appoint the Chair for the Board from among its members.
						(d)MeetingsThe Board shall meet not less than 3 times per year and shall host, at least once per year, a
			 public forum to review and assess the overall energy safety performance of
			 Outer Continental Shelf mineral and renewable energy resource activities.
						(e)Offshore drilling safety assessments and recommendationsAs part of its duties under this section, the Board shall, by not later than 180 days after the
			 date of enactment of this section and every 5 years thereafter, submit to
			 the Secretary a report that—
							(1)assesses offshore oil and gas well control technologies, practices, voluntary standards, and
			 regulations in the United States and elsewhere; and
							(2)as appropriate, recommends modifications to the regulations issued under this title to ensure
			 adequate protection of safety and the environment, including
			 recommendations on how to reduce regulations and administrative actions
			 that are duplicative or unnecessary.
							(f)ReportsReports of the Board shall be submitted by the Board to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate and made available to the public in electronically
			 accessible form.
						(g)Travel expensesMembers of the Board, other than full-time employees of the Federal Government, while attending
			 meeting of the Board or while otherwise serving at the request of the
			 Secretary or the Director while serving away from their homes or regular
			 places of business, may be allowed travel expenses, including per diem in
			 lieu of subsistence, as authorized by section 5703 of title 5, United
			 States Code, for individuals in the Government serving without pay.
						1049.Outer Continental Shelf inspection feesSection 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended by adding at the
			 end of the section the following:
						
							(g)Inspection fees
								(1)EstablishmentThe Secretary of the Interior shall collect from the operators of facilities subject to inspection
			 under subsection (c) non-refundable fees for such inspections—
									(A)at an aggregate level equal to the amount necessary to offset the annual expenses of inspections of
			 outer Continental Shelf facilities (including mobile offshore drilling
			 units) by the Department of the Interior; and
									(B)using a schedule that reflects the differences in complexity among the classes of facilities to be
			 inspected.
									(2)Ocean energy safety fundThere is established in the Treasury a fund, to be known as the Ocean Energy Enforcement Fund (referred to in this subsection as the Fund), into which shall be deposited all amounts collected as fees under paragraph (1) and which shall
			 be available as provided under paragraph (3).
								(3)Availability of fees
									(A)In generalNotwithstanding section 3302 of title 31, United States Code, all amounts deposited in the Fund—
										(i)shall be credited as offsetting collections;
										(ii)shall be available for expenditure for purposes of carrying out inspections of outer Continental
			 Shelf facilities (including mobile offshore drilling units) and the
			 administration of the inspection program under this section;
										(iii)shall be available only to the extent provided for in advance in an appropriations Act; and
										(iv)shall remain available until expended.
										(B)Use for field officesNot less than 75 percent of amounts in the Fund may be appropriated for use only for the respective
			 Department of the Interior field offices where the amounts were originally
			 assessed as fees.
									(4)Initial feesFees shall be established under this subsection for the fiscal year in which this subsection takes
			 effect and the subsequent 10 years, and shall not be raised without advise
			 and consent of the Congress, except as determined by the Secretary to be
			 appropriate as an adjustment equal to the percentage by which the Consumer
			 Price Index for the month of June of the calendar year preceding the
			 adjustment exceeds the Consumer Price Index for the month of June of the
			 calendar year in which the claim was determined or last adjusted.
								(5)Annual feesAnnual fees shall be collected under this subsection for facilities that are above the waterline,
			 excluding drilling rigs, and are in place at the start of the fiscal year.
			 Fees for fiscal year 2014 shall be—
									(A)$10,500 for facilities with no wells, but with processing equipment or gathering lines;
									(B)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and
									(C)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells.
									(6)Fees for drilling rigsFees for drilling rigs shall be assessed under this subsection for all inspections completed in
			 fiscal years 2015 through 2024. Fees for fiscal year 2015 shall be—
									(A)$30,500 per inspection for rigs operating in water depths of 1,000 feet or more; and
									(B)$16,700 per inspection for rigs operating in water depths of less than 1,000 feet.
									(7)BillingThe Secretary shall bill designated operators under paragraph (5) within 60 days after the date of
			 the inspection, with payment required within 30 days of billing. The
			 Secretary shall bill designated operators under paragraph (6) within 30
			 days of the end of the month in which the inspection occurred, with
			 payment required within 30 days after billing.
								(8)SunsetNo fee may be collected under this subsection for any fiscal year after fiscal year 2024.
								(9)Annual reports
									(A)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2014, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives a report on the operation of the Fund during the fiscal
			 year.
									(B)ContentsEach report shall include, for the fiscal year covered by the report, the following:
										(i)A statement of the amounts deposited into the Fund.
										(ii)A description of the expenditures made from the Fund for the fiscal year, including the purpose of
			 the expenditures and the additional hiring of personnel.
										(iii)A statement of the balance remaining in the Fund at the end of the fiscal year.
										(iv)An accounting of pace of permit approvals.
										(v)If fee increases are proposed after the initial 10-year period referred to in paragraph (5), a
			 proper accounting of the potential adverse economic impacts such fee
			 increases will have on offshore economic activity and overall production,
			 conducted by the Secretary.
										(vi)Recommendations to increase the efficacy and efficiency of offshore inspections.
										(vii)Any corrective actions levied upon offshore inspectors as a result of any form of misconduct..
					1050.Prohibition on action based on National Ocean Policy developed under Executive Order No. 13547
						(a)ProhibitionThe Bureau of Ocean Energy and the Ocean Energy Safety Service may not develop, propose, finalize,
			 administer, or implement, any limitation on activities under their
			 jurisdiction as a result of the coastal and marine spatial planning
			 component of the National Ocean Policy developed under Executive Order No.
			 13547.
						(b)Report on expendituresNot later than 60 days after the date of enactment of this Act, the President shall submit a report
			 to the Committee on Natural Resources of the House of Representatives and
			 the Committee on Energy and Natural Resources of the Senate identifying
			 all Federal expenditures in fiscal years 2012, 2013, and 2014, by the
			 Bureau of Ocean Energy and the Ocean Energy Safety Service and their
			 predecessor agencies, by agency, account, and any pertinent subaccounts,
			 for the development, administration, or implementation of the coastal and
			 marine spatial planning component of the National Ocean Policy developed
			 under Executive Order No. 13547, including staff time, travel, and other
			 related expenses.
						EUnited States Territories
					1061.Application of Outer Continental Shelf Lands Act with respect to territories of the United StatesSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended—
						(1)in paragraph (a), by inserting after control the following: or lying within the United States exclusive economic zone and the Continental Shelf adjacent to any
			 territory of the United States;
						(2)in paragraph (p), by striking and after the semicolon at the end;
						(3)in paragraph (q), by striking the period at the end and inserting ; and; and
						(4)by adding at the end the following:
							
								(r)The term State includes each territory of the United States..
						FJudicial Review
					1071.Time for filing complaint
						(a)In generalAny cause of action that arises from a covered energy decision must be filed not later than the end
			 of the 60-day period beginning on the date of the covered energy decision.
			 Any cause of action not filed within this time period shall be barred.
						(b)ExceptionSubsection (a) shall not apply to a cause of action brought by a party to a covered energy lease.
						1072.District court deadline
						(a)In generalAll proceedings that are subject to section 1071—
							(1)shall be brought in the United States district court for the district in which the Federal property
			 for which a covered energy lease is issued is located or the United States
			 District Court of the District of Columbia;
							(2)shall be resolved as expeditiously as possible, and in any event not more than 170 days after such
			 cause or claim is filed; and
							(3)shall take precedence over all other pending matters before the district court.
							(b)Failure To comply with deadlineIf an interlocutory or final judgment, decree, or order has not been issued by the district court
			 by the deadline described under this section, the cause or claim shall be
			 dismissed with prejudice and all rights relating to such cause or claim
			 shall be terminated.
						1073.Ability to seek appellate reviewAn interlocutory or final judgment, decree, or order of the district court in a proceeding that is
			 subject to section 1071 may be reviewed by the United States Court of
			 Appeals for the District of Columbia Circuit. The District of Columbia
			 Circuit shall resolve any such appeal as expeditiously as possible and, in
			 any event, not more than 180 days after such interlocutory or final
			 judgment, decree, or order of the district court was issued.
					1074.Limitation on scope of review and relief
						(a)Administrative findings and conclusionsIn any judicial review of any Federal action under this subtitle, any administrative findings and
			 conclusions relating to the challenged Federal action shall be presumed to
			 be correct unless shown otherwise by clear and convincing evidence
			 contained in the administrative record.
						(b)Limitation on prospective reliefIn any judicial review of any action, or failure to act, under this subtitle, the Court shall not
			 grant or approve any prospective relief unless the Court finds that such
			 relief is narrowly drawn, extends no further than necessary to correct the
			 violation of a Federal law requirement, and is the least intrusive means
			 necessary to correct the violation concerned.
						1075.Legal feesAny person filing a petition seeking judicial review of any action, or failure to act, under this
			 subtitle who is not a prevailing party shall pay to the prevailing parties
			 (including intervening parties), other than the United States, fees and
			 other expenses incurred by that party in connection with the judicial
			 review, unless the Court finds that the position of the person was
			 substantially justified or that special circumstances make an award
			 unjust.
					1076.ExclusionThis subtitle shall not apply with respect to disputes between the parties to a lease issued
			 pursuant to an authorizing leasing statute regarding the obligations of
			 such lease or the alleged breach thereof.
					1077.DefinitionsIn this subtitle, the following definitions apply:
						(1)Covered energy decisionThe term covered energy decision means any action or decision by a Federal official regarding the issuance of a covered energy
			 lease.
						(2)Covered energy leaseThe term covered energy lease means any lease under this title or under an oil and gas leasing program under this title.
						GMiscellaneous Provisions
					1081.Rules regarding distribution of revenues under Gulf of Mexico Energy Security Act of 2006
						(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall
			 issue rules to provide more clarity, certainty, and stability to the
			 revenue streams contemplated by the Gulf of Mexico Energy Security Act of
			 2006 (43 U.S.C. 1331 note).
						(b)ContentsThe rules shall include clarification of the timing and methods of disbursements of funds under
			 section 105(b)(2) of such Act.
						1082.Seismic testing in the Atlantic Outer Continental ShelfNot later than December 31, 2014, the Bureau of Ocean Energy Management shall publish a record of
			 decision on the Atlantic G&G Programmatic Final Environmental Impact Statement.
					1083.Disposition of qualified outer Continental Shelf RevenuesThe Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432; (43
			 U.S.C. 1331 note)) is amended—
						(1)by striking 2016 each place it appears and inserting 2014; and
						(2)by striking section 105(f).
						XIAlaskan Energy for American Jobs Act
				2001.Short titleThis title may be cited as the Alaskan Energy for American Jobs Act.
				2002.DefinitionsIn this title:
					(1)Coastal plainThe term Coastal Plain means that area described in appendix I to part 37 of title 50, Code of Federal Regulations.
					(2)Peer reviewedThe term peer reviewed means reviewed—
						(A)by individuals chosen by the National Academy of Sciences with no contractual relationship with, or
			 those who have no application for a grant or other funding pending with,
			 the Federal agency with leasing jurisdiction; or
						(B)if individuals described in subparagraph (A) are not available, by the top individuals in the
			 specified biological fields, as determined by the National Academy of
			 Sciences.
						(3)SecretaryThe term Secretary, except as otherwise provided, means the Secretary of the Interior or the Secretary’s designee.
					2003.Leasing program for lands within the Coastal Plain
					(a)In generalThe Secretary shall take such actions as are necessary—
						(1)to establish and implement, in accordance with this title and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing
			 program that will result in the exploration, development, and production
			 of the oil and gas resources of the Coastal Plain; and
						(2)to administer the provisions of this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure
			 the oil and gas exploration, development, and production activities on the
			 Coastal Plain will result in no significant adverse effect on fish and
			 wildlife, their habitat, subsistence resources, and the environment,
			 including, in furtherance of this goal, by requiring the application of
			 the best commercially available technology for oil and gas exploration,
			 development, and production to all exploration, development, and
			 production operations under this title in a manner that ensures the
			 receipt of fair market value by the public for the mineral resources to be
			 leased.
						(b)Repeal of existing restriction
						(1)RepealSection 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is repealed.
						(2)Conforming amendmentThe table of contents in section 1 of such Act is amended by striking the item relating to section
			 1003.
						(c)Compliance with requirements under certain other laws
						(1)CompatibilityFor purposes of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et
			 seq.), the oil and gas leasing program and activities authorized by this
			 section in the Coastal Plain are deemed to be compatible with the purposes
			 for which the Arctic National Wildlife Refuge was established, and no
			 further findings or decisions are required to implement this
			 determination.
						(2)Adequacy of the Department of the Interior’s legislative environmental impact statementThe Final Legislative Environmental Impact Statement (April 1987) on the Coastal Plain prepared pursuant to section 1002 of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) is
			 deemed to satisfy the requirements under the National Environmental Policy
			 Act of 1969 that apply with respect to prelease activities under this
			 title, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this title before the conduct of the first lease
			 sale.
						(3)Compliance with NEPA for other actionsBefore conducting the first lease sale under this title, the Secretary shall prepare an
			 environmental impact statement under the National Environmental Policy Act
			 of 1969 with respect to the actions authorized by this title that are not
			 referred to in paragraph (2). Notwithstanding any other law, the Secretary
			 is not required to identify nonleasing alternative courses of action or to
			 analyze the environmental effects of such courses of action. The Secretary
			 shall only identify a preferred action for such leasing and a single
			 leasing alternative, and analyze the environmental effects and potential
			 mitigation measures for those two alternatives. The identification of the
			 preferred action and related analysis for the first lease sale under this
			 title shall be completed within 18 months after the date of enactment of
			 this Act. The Secretary shall only consider public comments that
			 specifically address the Secretary’s preferred action and that are filed
			 within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this title.
						(d)Relationship to State and local authorityNothing in this title shall be considered to expand or limit State and local regulatory authority.
					(e)Special areas
						(1)In generalThe Secretary, after consultation with the State of Alaska, the city of Kaktovik, and the North
			 Slope Borough, may designate up to a total of 45,000 acres of the Coastal
			 Plain as a Special Area if the Secretary determines that the Special Area
			 is of such unique character and interest so as to require special
			 management and regulatory protection. The Secretary shall designate as
			 such a Special Area the Sadlerochit Spring area, comprising approximately
			 4,000 acres.
						(2)ManagementEach such Special Area shall be managed so as to protect and preserve the area’s unique and diverse
			 character including its fish, wildlife, and subsistence resource values.
						(3)Exclusion from leasing or surface occupancyThe Secretary may exclude any Special Area from leasing. If the Secretary leases a Special Area, or
			 any part thereof, for purposes of oil and gas exploration, development,
			 production, and related activities, there shall be no surface occupancy of
			 the lands comprising the Special Area.
						(4)Directional drillingNotwithstanding the other provisions of this subsection, the Secretary may lease all or a portion
			 of a Special Area under terms that permit the use of horizontal drilling
			 technology from sites on leases tracts located outside the Special Area.
						(f)Limitation on closed areasThe Secretary’s sole authority to close lands within the Coastal Plain to oil and gas leasing and
			 to exploration, development, and production is that set forth in this
			 title.
					(g)Regulations
						(1)In generalThe Secretary shall prescribe such regulations as may be necessary to carry out this title,
			 including regulations relating to protection of the fish and wildlife,
			 their habitat, subsistence resources, and environment of the Coastal
			 Plain, by no later than 15 months after the date of enactment of this Act.
						(2)Revision of regulationsThe Secretary shall, through a rulemaking conducted in accordance with section 553 of title 5,
			 United States Code, periodically review and, if appropriate, revise the
			 regulations issued under subsection (a) to reflect a preponderance of the
			 best available scientific evidence that has been peer reviewed and
			 obtained by following appropriate, documented scientific procedures, the
			 results of which can be repeated using those same procedures.
						2004.Lease sales
					(a)In generalLands may be leased under this title to any person qualified to obtain a lease for deposits of oil
			 and gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe Secretary shall, by regulation and no later than 180 days after the date of enactment of this
			 title, establish procedures for—
						(1)receipt and consideration of sealed nominations for any area of the Coastal Plain for inclusion in,
			 or exclusion (as provided in subsection (c)) from, a lease sale;
						(2)the holding of lease sales after such nomination process; and
						(3)public notice of and comment on designation of areas to be included in, or excluded from, a lease
			 sale.
						(c)Lease sale bidsLease sales under this title may be conducted through an Internet leasing program, if the Secretary
			 determines that such a system will result in savings to the taxpayer, an
			 increase in the number of bidders participating, and higher returns than
			 oral bidding or a sealed bidding system.
					(d)Sale acreages and schedule
						(1)The Secretary shall offer for lease under this title those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1).
						(2)The Secretary shall offer for lease under this title no less than 50,000 acres for lease within 22
			 months after the date of the enactment of this title.
						(3)The Secretary shall offer for lease under this title no less than an additional 50,000 acres at 6-,
			 12-, and 18-month intervals following offering under paragraph (2).
						(4)The Secretary shall conduct four additional sales under the same terms and schedule no later than
			 two years after the date of the last sale under paragraph (3), if
			 sufficient interest in leasing exists to warrant, in the Secretary’s
			 judgment, the conduct of such sales.
						(5)The Secretary shall evaluate the bids in each sale and issue leases resulting from such sales,
			 within 90 days after the date of the completion of such sale.
						2005.Grant of leases by the Secretary
					(a)In generalThe Secretary may grant to the highest responsible qualified bidder in a lease sale conducted under
			 section 2004 any lands to be leased on the Coastal Plain upon payment by
			 the such bidder of such bonus as may be accepted by the Secretary.
					(b)Subsequent transfersNo lease issued under this title may be sold, exchanged, assigned, sublet, or otherwise transferred
			 except with the approval of the Secretary. Prior to any such approval the
			 Secretary shall consult with, and give due consideration to the views of,
			 the Attorney General.
					2006.Lease terms and conditionsAn oil or gas lease issued under this title shall—
					(1)provide for the payment of a royalty of not less than 12½ percent in amount or value of the production removed or sold under the lease, as determined by the
			 Secretary under the regulations applicable to other Federal oil and gas
			 leases;
					(2)provide that the Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving
			 areas and other species of fish and wildlife based on a preponderance of
			 the best available scientific evidence that has been peer reviewed and
			 obtained by following appropriate, documented scientific procedures, the
			 results of which can be repeated using those same procedures;
					(3)require that the lessee of lands within the Coastal Plain shall be fully responsible and liable for
			 the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration,
			 development, production, or transportation activities conducted under the
			 lease and within the Coastal Plain by the lessee or by any of the
			 subcontractors or agents of the lessee;
					(4)provide that the lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the standard of reclamation for lands required to be reclaimed under this title shall
			 be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee,
			 to a higher or better use as certified by the Secretary;
					(6)contain terms and conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 2003(a)(2);
					(7)provide that the lessee, its agents, and its contractors use best efforts to provide a fair share,
			 as determined by the level of obligation previously agreed to in the 1974
			 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right-of-Way for the Operation of the Trans-Alaska Pipeline, of employment
			 and contracting for Alaska Natives and Alaska Native corporations from
			 throughout the State;
					(8)prohibit the export of oil produced under the lease; and
					(9)contain such other provisions as the Secretary determines necessary to ensure compliance with this
			 title and the regulations issued under this title.
					2007.Policies regarding buying, building, and working for America
					(a)Congressional intentIt is the intent of the Congress that—
						(1)this title will support a healthy and growing United States domestic energy sector that, in turn,
			 helps to reinvigorate American manufacturing, transportation, and service
			 sectors by employing the vast talents of United States workers to assist
			 in the development of energy from domestic sources; and
						(2)Congress will monitor the deployment of personnel and material onshore and offshore to encourage
			 the development of American technology and manufacturing to enable United
			 States workers to benefit from this title through good jobs and careers,
			 as well as the establishment of important industrial facilities to support
			 expanded access to American resources.
						(b)RequirementThe Secretary of the Interior shall when possible, and practicable, encourage the use of United
			 States workers and equipment manufactured in the United States in all
			 construction related to mineral development on the Coastal Plain.
					2008.Coastal Plain environmental protection
					(a)No significant adverse effect standard To govern authorized Coastal Plain activitiesThe Secretary shall, consistent with the requirements of section 2003, administer this title
			 through regulations, lease terms, conditions, restrictions, prohibitions,
			 stipulations, and other provisions that—
						(1)ensure the oil and gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the application of the best commercially available technology for oil and gas exploration,
			 development, and production on all new exploration, development, and
			 production operations; and
						(3)ensure that the maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for
			 support of pipelines, does not exceed 10,000 acres on the Coastal Plain
			 for each 100,000 acres of area leased.
						(b)Site-Specific assessment and mitigationThe Secretary shall also require, with respect to any proposed drilling and related activities,
			 that—
						(1)a site-specific analysis be made of the probable effects, if any, that the drilling or related
			 activities will have on fish and wildlife, their habitat, subsistence
			 resources, and the environment;
						(2)a plan be implemented to avoid, minimize, and mitigate (in that order and to the extent
			 practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To protect Coastal Plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by this title, the Secretary shall prepare and
			 promulgate regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other measures designed to ensure that the
			 activities undertaken on the Coastal Plain under this title are conducted
			 in a manner consistent with the purposes and environmental requirements of
			 this title.
					(d)Compliance with Federal and State environmental laws and other requirementsThe proposed regulations, lease terms, conditions, restrictions, prohibitions, and stipulations for
			 the leasing program under this title shall require compliance with all
			 applicable provisions of Federal and State environmental law, and shall
			 also require the following:
						(1)Standards at least as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative Environmental Impact Statement (April 1987) on the Coastal Plain.
						(2)Seasonal limitations on exploration, development, and related activities, where necessary, to avoid
			 significant adverse effects during periods of concentrated fish and
			 wildlife breeding, denning, nesting, spawning, and migration based on a
			 preponderance of the best available scientific evidence that has been peer
			 reviewed and obtained by following appropriate, documented scientific
			 procedures, the results of which can be repeated using those same
			 procedures.
						(3)That exploration activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails
			 with adequate snow cover, ice pads, ice airstrips, and air transport
			 methods, except that such exploration activities may occur at other times
			 if the Secretary finds that such exploration will have no significant
			 adverse effect on the fish and wildlife, their habitat, and the
			 environment of the Coastal Plain.
						(4)Design safety and construction standards for all pipelines and any access and service roads, that—
							(A)minimize, to the maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse effects upon the flow of surface water by requiring the use of culverts, bridges,
			 and other structural devices.
							(5)Prohibitions on general public access and use on all pipeline access and service roads.
						(6)Stringent reclamation and rehabilitation requirements, consistent with the standards set forth in
			 this title, requiring the removal from the Coastal Plain of all oil and
			 gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary
			 may exempt from the requirements of this paragraph those facilities,
			 structures, or equipment that the Secretary determines would assist in the
			 management of the Arctic National Wildlife Refuge and that are donated to
			 the United States for that purpose.
						(7)Appropriate prohibitions or restrictions on access by all modes of transportation.
						(8)Appropriate prohibitions or restrictions on sand and gravel extraction.
						(9)Consolidation of facility siting.
						(10)Appropriate prohibitions or restrictions on use of explosives.
						(11)Avoidance, to the extent practicable, of springs, streams, and river systems; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and
			 the regulation of methods or techniques for developing or transporting
			 adequate supplies of water for exploratory drilling.
						(12)Avoidance or minimization of air traffic-related disturbance to fish and wildlife.
						(13)Treatment and disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids, drilling
			 muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a
			 prohibition on chlorinated solvents, in accordance with applicable Federal
			 and State environmental law.
						(14)Fuel storage and oil spill contingency planning.
						(15)Research, monitoring, and reporting requirements.
						(16)Field crew environmental briefings.
						(17)Avoidance of significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(18)Compliance with applicable air and water quality standards.
						(19)Appropriate seasonal and safety zone designations around well sites, within which subsistence
			 hunting and trapping shall be limited.
						(20)Reasonable stipulations for protection of cultural and archeological resources.
						(21)All other protective environmental stipulations, restrictions, terms, and conditions deemed
			 necessary by the Secretary.
						(e)ConsiderationsIn preparing and promulgating regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations under this section, the Secretary shall consider the
			 following:
						(1)The stipulations and conditions that govern the National Petroleum Reserve-Alaska leasing program,
			 as set forth in the 1999 Northeast National Petroleum Reserve-Alaska Final
			 Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental protection standards that governed the initial Coastal Plain seismic exploration
			 program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use stipulations for exploratory drilling on the KIC–ASRC private lands that are set forth
			 in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility consolidation planning
						(1)In generalThe Secretary shall, after providing for public notice and comment, prepare and update periodically
			 a plan to govern, guide, and direct the siting and construction of
			 facilities for the exploration, development, production, and
			 transportation of Coastal Plain oil and gas resources.
						(2)ObjectivesThe plan shall have the following objectives:
							(A)Avoiding unnecessary duplication of facilities and activities.
							(B)Encouraging consolidation of common facilities and activities.
							(C)Locating or confining facilities and activities to areas that will minimize impact on fish and
			 wildlife, their habitat, and the environment.
							(D)Utilizing existing facilities wherever practicable.
							(E)Enhancing compatibility between wildlife values and development activities.
							(g)Access to public landsThe Secretary shall—
						(1)manage public lands in the Coastal Plain subject to section 811 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3121); and
						(2)ensure that local residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						2009.Expedited judicial review
					(a)Filing of complaint
						(1)DeadlineSubject to paragraph (2), any complaint seeking judicial review—
							(A)of any provision of this title shall be filed by not later than 1 year after the date of enactment
			 of this Act; or
							(B)of any action of the Secretary under this title shall be filed—
								(i)except as provided in clause (ii), within the 90-day period beginning on the date of the action
			 being challenged; or
								(ii)in the case of a complaint based solely on grounds arising after such period, within 90 days after
			 the complainant knew or reasonably should have known of the grounds for
			 the complaint.
								(2)VenueAny complaint seeking judicial review of any provision of this title or any action of the Secretary
			 under this title may be filed only in the United States Court of Appeals
			 for the District of Columbia.
						(3)Limitation on scope of certain reviewJudicial review of a Secretarial decision to conduct a lease sale under this title, including the
			 environmental analysis thereof, shall be limited to whether the Secretary
			 has complied with this title and shall be based upon the administrative
			 record of that decision. The Secretary’s identification of a preferred
			 course of action to enable leasing to proceed and the Secretary’s analysis
			 of environmental effects under this title shall be presumed to be correct
			 unless shown otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on other reviewActions of the Secretary with respect to which review could have been obtained under this section
			 shall not be subject to judicial review in any civil or criminal
			 proceeding for enforcement.
					(c)Limitation on attorneys’ fees and court costsNo person seeking judicial review of any action under this title shall receive payment from the
			 Federal Government for their attorneys’ fees and other court costs,
			 including under any provision of law enacted by the Equal Access to
			 Justice Act (5 U.S.C. 504 note).
					2010.Treatment of revenuesNotwithstanding any other provision of law, 50 percent of the amount of bonus, rental, and royalty
			 revenues from Federal oil and gas leasing and operations authorized under
			 this title shall be deposited in the Treasury.
				2011.Rights-of-way across the Coastal Plain
					(a)In generalThe Secretary shall issue rights-of-way and easements across the Coastal Plain for the
			 transportation of oil and gas produced under leases under this title—
						(1)except as provided in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3161 et seq.); and
						(2)under title XI of the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.), for
			 access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170
			 and 3171).
						(b)Terms and conditionsThe Secretary shall include in any right-of-way or easement issued under subsection (a) such terms
			 and conditions as may be necessary to ensure that transportation of oil
			 and gas does not result in a significant adverse effect on the fish and
			 wildlife, subsistence resources, their habitat, and the environment of the
			 Coastal Plain, including requirements that facilities be sited or designed
			 so as to avoid unnecessary duplication of roads and pipelines.
					(c)RegulationsThe Secretary shall include in regulations under section 2003(g) provisions granting rights-of-way
			 and easements described in subsection (a) of this section.
					2012.ConveyanceIn order to maximize Federal revenues by removing clouds on title to lands and clarifying land
			 ownership patterns within the Coastal Plain, the Secretary,
			 notwithstanding section 1302(h)(2) of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3192(h)(2)), shall convey—
					(1)to the Kaktovik Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the
			 Corporation’s entitlement under sections 12 and 14 of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1611 and 1613) in accordance with the
			 terms and conditions of the Agreement between the Department of the
			 Interior, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation dated January 22, 1993;
			 and
					(2)to the Arctic Slope Regional Corporation the remaining subsurface estate to which it is entitled
			 pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					XIIState control on all available Federal land
				3001.State control on all available Federal land
					(a)DefinitionsIn this section:
						(1)Available federal landThe term available Federal land means any Federal land that, as of May 31, 2013—
							(A)is located within the boundaries of a State;
							(B)is not held by the United States in trust for the benefit of a federally recognized Indian tribe;
							(C)is not a unit of the National Park System;
							(D)is not a unit of the National Wildlife Refuge System; and
							(E)is not a Congressionally designated wilderness area.
							(2)SecretaryThe term Secretary means the Secretary of the Interior.
						(3)StateThe term State means—
							(A)a State; and
							(B)the District of Columbia.
							(b)State programs
						(1)In generalA State—
							(A)may establish a program covering the leasing and permitting processes, regulatory requirements, and
			 any other provisions by which the State would exercise its rights on
			 available Federal land in the State; and
							(B)as a condition of certification under subsection (c)(2) shall submit a declaration to the
			 Departments of the Interior, Agriculture, and Energy that a program under
			 subparagraph (A) has been established or amended.
							(2)Amendment of programsA State may amend a program developed and certified under this section at any time.
						(3)Certification of amended programsAny program amended under paragraph (2) shall be certified under subsection (c)(2).
						(c)Leasing, permitting, and regulatory programs
						(1)Satisfaction of federal requirementsEach program certified under this section shall be considered to satisfy all applicable
			 requirements of Federal law (including regulations), including—
							(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
							(B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
							(C)the National Historic Preservation Act (16 U.S.C. 470 et seq.).
							(2)Federal certification and transfer of development rightsUpon submission of a declaration by a State under subsection (b)(1)(B)—
							(A)the program under subsection (b)(1)(A) shall be certified; and
							(B)the State shall receive all rights from the Federal Government to develop all resources covered by
			 the program.
							(3)Issuance of permits and leasesIf a State elects to issue a permit or lease for the development of any resource on any available
			 Federal land within the borders of the State in accordance with a program
			 certified under paragraph (2), the permit or lease shall be considered to
			 meet all applicable requirements of Federal law (including regulations).
						(d)Judicial reviewActivities carried out in accordance with this title shall not be subject to judicial review.
					(e)Administrative procedure actActivities carried out in accordance with this title shall not be subject to subchapter II of
			 chapter 5, and chapter 7, of title 5, United States Code (commonly known
			 as the Administrative Procedure Act).
					XIIIFederal Lands Jobs and Energy Security
				AFederal Lands Jobs and Energy Security
					4001.Short titleThis subtitle may be cited as the Federal Lands Jobs and Energy Security Act.
					4002.Policies regarding buying, building, and working for America
						(a)Congressional intentIt is the intent of the Congress that—
							(1)this title will support a healthy and growing United States domestic energy sector that, in turn,
			 helps to reinvigorate American manufacturing, transportation, and service
			 sectors by employing the vast talents of United States workers to assist
			 in the development of energy from domestic sources;
							(2)to ensure a robust onshore energy production industry and ensure that the benefits of development
			 support local communities, under this title, the Secretary shall make
			 every effort to promote the development of onshore American energy, and
			 shall take into consideration the socioeconomic impacts, infrastructure
			 requirements, and fiscal stability for local communities located within
			 areas containing onshore energy resources; and
							(3)the Congress will monitor the deployment of personnel and material onshore to encourage the
			 development of American manufacturing to enable United States workers to
			 benefit from this subtitle through good jobs and careers, as well as the
			 establishment of important industrial facilities to support expanded
			 access to American resources.
							(b)RequirementThe Secretary of the Interior shall when possible, and practicable, encourage the use of United
			 States workers and equipment manufactured in the United States in all
			 construction related to mineral resource development under this subtitle.
						1Onshore oil and gas permit streamlining
						4101.Short titleThis chapter may be cited as the Streamlining Permitting of American Energy Act of 2014.
						AApplication for Permits To Drill Process Reform
							4111.Permit to drill application timelineSection 17(p)(2) of the Mineral Leasing Act (30 U.S.C. 226(p)(2)) is amended to read as follows:
								
									(2)Applications for permits to drill reform and process
										(A)TimelineThe Secretary shall decide whether to issue a permit to drill within 30 days after receiving an
			 application for the permit. The Secretary may extend such period for up to
			 2 periods of 15 days each, if the Secretary has given written notice of
			 the delay to the applicant. The notice shall be in the form of a letter
			 from the Secretary or a designee of the Secretary, and shall include the
			 names and titles of the persons processing the application, the specific
			 reasons for the delay, and a specific date a final decision on the
			 application is expected.
										(B)Notice of reasons for denialIf the application is denied, the Secretary shall provide the applicant—
											(i)in writing, clear and comprehensive reasons why the application was not accepted and detailed
			 information concerning any deficiencies; and
											(ii)an opportunity to remedy any deficiencies.
											(C)Application deemed approvedIf the Secretary has not made a decision on the application by the end of the 60-day period
			 beginning on the date the application is received by the Secretary, the
			 application is deemed approved, except in cases in which existing reviews
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) or Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) are
			 incomplete.
										(D)Denial of permitIf the Secretary decides not to issue a permit to drill in accordance with subparagraph (A), the
			 Secretary shall—
											(i)provide to the applicant a description of the reasons for the denial of the permit;
											(ii)allow the applicant to resubmit an application for a permit to drill during the 10-day period
			 beginning on the date the applicant receives the description of the denial
			 from the Secretary; and
											(iii)issue or deny any resubmitted application not later than 10 days after the date the application is
			 submitted to the Secretary.
											(E)Fee
											(i)In generalNotwithstanding any other law, the Secretary shall collect a single $6,500 permit processing fee
			 per application from each applicant at the time the final decision is made
			 whether to issue a permit under subparagraph (A). This fee shall not apply
			 to any resubmitted application.
											(ii)Treatment of permit processing feeOf all fees collected under this paragraph, 50 percent shall be transferred to the field office
			 where they are collected and used to process protests, leases, and permits
			 under this Act subject to appropriation..
							4112.Solar and wind right-of-way rental reform
								(a)In generalSubject to subsection (b), and notwithstanding any other provision of law, of fees collected each
			 fiscal year as annual wind energy and solar energy right-of-way
			 authorization fees required under section 504(g) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1764(g))—
									(1)no less than 25 percent shall be available, subject to appropriation, for use for solar and wind
			 permitting and management activities by Department of the Interior field
			 offices responsible for the land where the fees were collected;
									(2)no less than 25 percent shall be available, subject to appropriation, for Bureau of Land Management
			 solar and wind permit approval activities; and
									(3)no less than 25 percent shall be available, subject to appropriation, to the Secretary of the
			 Interior for department-wide solar and wind permitting activities.
									(b)LimitationThe amount used under subsection (a) each fiscal year shall not exceed $5,000,000.
								BAdministrative Protest Documentation Reform
							4121.Administrative protest documentation reformSection 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) is further amended by adding at the end
			 the following:
								
									(4)Protest fee
										(A)In generalThe Secretary shall collect a $5,000 documentation fee to accompany each protest for a lease,
			 right-of-way, or application for permit to drill.
										(B)Treatment of feesOf all fees collected under this paragraph, 50 percent shall remain in the field office where they
			 are collected and used to process protests subject to appropriation..
							CPermit Streamlining
							4131.Improve Federal energy permit coordination
								(a)EstablishmentThe Secretary of the Interior (referred to in this section as the Secretary) shall establish a Federal Permit Streamlining Project (referred to in this section as the Project) in every Bureau of Land Management field office with responsibility for permitting energy
			 projects on Federal land.
								(b)Memorandum of understanding
									(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into a
			 memorandum of understanding for purposes of this section with—
										(A)the Secretary of Agriculture;
										(B)the Administrator of the Environmental Protection Agency; and
										(C)the Chief of the Army Corps of Engineers.
										(2)State participationThe Secretary may request that the Governor of any State with energy projects on Federal lands to
			 be a signatory to the memorandum of understanding.
									(c)Designation of qualified staff
									(1)In generalNot later than 30 days after the date of the signing of the memorandum of understanding under
			 subsection (b), all Federal signatory parties shall, if appropriate,
			 assign to each of the Bureau of Land Management field offices an employee
			 who has expertise in the regulatory issues relating to the office in which
			 the employee is employed, including, as applicable, particular expertise
			 in—
										(A)the consultations and the preparation of biological opinions under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536);
										(B)permits under section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
										(C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
										(D)planning under the National Forest Management Act of 1976 (16 U.S.C. 472a et seq.); and
										(E)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
										(2)DutiesEach employee assigned under paragraph (1) shall—
										(A)not later than 90 days after the date of assignment, report to the Bureau of Land Management Field
			 Managers in the office to which the employee is assigned;
										(B)be responsible for all issues relating to the energy projects that arise under the authorities of
			 the employee’s home agency; and
										(C)participate as part of the team of personnel working on proposed energy projects, planning, and
			 environmental analyses on Federal lands.
										(d)Additional personnelThe Secretary shall assign to each Bureau of Land Management field office identified in subsection
			 (a) any additional personnel that are necessary to ensure the effective
			 approval and implementation of energy projects administered by the Bureau
			 of Land Management field offices, including inspection and enforcement
			 relating to energy development on Federal land, in accordance with the
			 multiple use mandate of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.).
								(e)FundingFunding for the additional personnel shall come from the Department of the Interior reforms
			 identified in sections 4111, 4112, and 4121.
								(f)Savings provisionNothing in this section affects—
									(1)the operation of any Federal or State law; or
									(2)any delegation of authority made by the head of a Federal agency whose employees are participating
			 in the Project.
									(g)DefinitionFor purposes of this section the term energy projects includes oil, natural gas, coal, and other energy projects as defined by the Secretary.
								4132.Administration of current lawNotwithstanding any other law, the Secretary of the Interior shall not require a finding of
			 extraordinary circumstances in administering section 390 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15942).
							DJudicial Review
							4141.DefinitionsIn this subchapter—
								(1)the term covered civil action means a civil action containing a claim under section 702 of title 5, United States Code,
			 regarding agency action (as defined for the purposes of that section)
			 affecting a covered energy project on Federal lands of the United States;
			 and
								(2)the term covered energy project means the leasing of Federal lands of the United States for the exploration, development,
			 production, processing, or transmission of oil, natural gas, wind, or any
			 other source of energy, and any action under such a lease, except that the
			 term does not include any disputes between the parties to a lease
			 regarding the obligations under such lease, including regarding any
			 alleged breach of the lease.
								4142.Exclusive venue for certain civil actions relating to covered energy projectsVenue for any covered civil action shall lie in the district court where the project or leases
			 exist or are proposed.
							4143.Timely filingTo ensure timely redress by the courts, a covered civil action must be filed no later than the end
			 of the 90-day period beginning on the date of the final Federal agency
			 action to which it relates.
							4144.Expedition in hearing and determining the actionThe court shall endeavor to hear and determine any covered civil action as expeditiously as
			 possible.
							4145.Standard of reviewIn any judicial review of a covered civil action, administrative findings and conclusions relating
			 to the challenged Federal action or decision shall be presumed to be
			 correct, and the presumption may be rebutted only by the preponderance of
			 the evidence contained in the administrative record.
							4146.Limitation on injunction and prospective reliefIn a covered civil action, the court shall not grant or approve any prospective relief unless the
			 court finds that such relief is narrowly drawn, extends no further than
			 necessary to correct the violation of a legal requirement, and is the
			 least intrusive means necessary to correct that violation. In addition,
			 courts shall limit the duration of preliminary injunctions to halt covered
			 energy projects to no more than 60 days, unless the court finds clear
			 reasons to extend the injunction. In such cases of extensions, such
			 extensions shall only be in 30-day increments and shall require action by
			 the court to renew the injunction.
							4147.Limitation on attorneys’ feesSections 504 of title 5, United States Code, and 2412 of title 28, United States Code (together
			 commonly called the Equal Access to Justice Act), do not apply to a
			 covered
			 civil action, nor shall any party in such a covered civil action receive
			 payment from the Federal Government for their attorneys’ fees, expenses,
			 and other court costs.
							4148.Legal standingChallengers filing appeals with the Department of the Interior Board of Land Appeals shall meet the
			 same standing requirements as challengers before a United States district
			 court.
							EKnowing America’s Oil and Gas Resources
							4151.Funding oil and gas resource assessments
								(a)In generalThe Secretary of the Interior shall provide matching funding for joint projects with States to
			 conduct oil and gas resource assessments on Federal lands with significant
			 oil and gas potential.
								(b)Cost sharingThe Federal share of the cost of activities under this section shall not exceed 50 percent.
								(c)Resource assessmentAny resource assessment under this section shall be conducted by a State, in consultation with the
			 United States Geological Survey.
								(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section a total of
			 $50,000,000 for fiscal years 2014 through 2017.
								2Oil and gas leasing certainty
						4161.Short titleThis chapter may be cited as the Providing Leasing Certainty for American Energy Act of 2014.
						4162.Minimum acreage requirement for onshore lease salesIn conducting lease sales as required by section 17(a) of the Mineral Leasing Act (30 U.S.C.
			 226(a)), each year the Secretary of the Interior shall perform the
			 following:
							(1)The Secretary shall offer for sale no less than 25 percent of the annual nominated acreage not
			 previously made available for lease. Acreage offered for lease pursuant to
			 this paragraph shall not be subject to protest and shall be eligible for
			 categorical exclusions under section 390 of the Energy Policy Act of 2005
			 (42 U.S.C. 15942), except that it shall not be subject to the test of
			 extraordinary circumstances.
							(2)In administering this section, the Secretary shall only consider leasing of Federal lands that are
			 available for leasing at the time the lease sale occurs.
							4163.Leasing certaintySection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)) is amended by inserting (1) before All lands, and by adding at the end the following:
							
								(2)
									(A)The Secretary shall not withdraw any covered energy project issued under this Act without finding a
			 violation of the terms of the lease by the lessee.
									(B)The Secretary shall not infringe upon lease rights under leases issued under this Act by
			 indefinitely delaying issuance of project approvals, drilling and seismic
			 permits, and rights of way for activities under such a lease.
									(C)No later than 18 months after an area is designated as open under the current land use plan the
			 Secretary shall make available nominated areas for lease under the
			 criteria in section 2.
									(D)Notwithstanding any other law, the Secretary shall issue all leases sold no later than 60 days
			 after the last payment is made.
									(E)The Secretary shall not cancel or withdraw any lease parcel after a competitive lease sale has
			 occurred and a winning bidder has submitted the last payment for the
			 parcel.
									(F)Not later than 60 days after a lease sale held under this Act, the Secretary shall adjudicate any
			 lease protests filed following a lease sale. If after 60 days any protest
			 is left unsettled, said protest is automatically denied and appeal rights
			 of the protestor begin.
									(G)No additional lease stipulations may be added after the parcel is sold without consultation and
			 agreement of the lessee, unless the Secretary deems such stipulations as
			 emergency actions to conserve the resources of the United States..
						4164.Leasing consistencyFederal land managers must follow existing resource management plans and continue to actively lease
			 in areas designated as open when resource management plans are being
			 amended or revised, until such time as a new record of decision is signed.
						4165.Reduce redundant policiesBureau of Land Management Instruction Memorandum 2010–117 shall have no force or effect.
						4166.Streamlined congressional notificationSection 31(e) of the Mineral Leasing Act (30 U.S.C. 188(e)) is amended in the matter following
			 paragraph (4) by striking at least thirty days in advance of the reinstatement and inserting in an annual report.
						3Oil shale
						4171.Short titleThis chapter may be cited as the Protecting Investment in Oil Shale the Next Generation of Environmental, Energy, and Resource
			 Security Act or the PIONEERS Act.
						4172.Effectiveness of oil shale regulations, amendments to resource management plans, and record of
			 decision
							(a)RegulationsNotwithstanding any other law or regulation to the contrary, the final regulations regarding oil
			 shale management published by the Bureau of Land Management on November
			 18, 2008 (73 Fed. Reg. 69,414) are deemed to satisfy all legal and
			 procedural requirements under any law, including the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), and the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the
			 Secretary of the Interior shall implement those regulations, including the
			 oil shale leasing program authorized by the regulations, without any other
			 administrative action necessary.
							(b)Amendments to resource management plans and record of decisionNotwithstanding any other law or regulation to the contrary, the November 17, 2008 U.S. Bureau of
			 Land Management Approved Resource Management Plan Amendments/Record of
			 Decision for Oil Shale and Tar Sands Resources to Address Land Use
			 Allocations in Colorado, Utah, and Wyoming and Final Programmatic
			 Environmental Impact Statement are deemed to satisfy all legal and
			 procedural requirements under any law, including the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), and the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the
			 Secretary of the Interior shall implement the oil shale leasing program
			 authorized by the regulations referred to in subsection (a) in those areas
			 covered by the resource management plans amended by such amendments, and
			 covered by such record of decision, without any other administrative
			 action necessary.
							4173.Oil shale leasing
							(a)Additional research and development lease salesThe Secretary of the Interior shall hold a lease sale within 180 days after the date of enactment
			 of this Act offering an additional 10 parcels for lease for research,
			 development, and demonstration of oil shale resources, under the terms
			 offered in the solicitation of bids for such leases published on January
			 15, 2009 (74 Fed. Reg. 10).
							(b)Commercial lease salesNo later than January 1, 2016, the Secretary of the Interior shall hold no less than 5 separate
			 commercial lease sales in areas considered to have the most potential for
			 oil shale development, as determined by the Secretary, in areas nominated
			 through public comment. Each lease sale shall be for an area of not less
			 than 25,000 acres, and in multiple lease blocs.
							4Miscellaneous provisions
						4181.Rule of constructionNothing in this subtitle shall be construed to authorize the issuance of a lease under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.) to any person designated for the
			 imposition of sanctions pursuant to—
							(1)the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), the Comprehensive Iran Sanctions,
			 Accountability and Divestiture Act of 2010 (22 U.S.C. 8501 et seq.), the
			 Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701
			 et seq.), section 1245 of the National Defense Authorization Act for
			 Fiscal Year 2012 (22 U.S.C. 8513a), or the Iran Freedom and
			 Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
							(2)Executive Order No. 13622 (July 30, 2012), Executive Order No. 13628 (October 9, 2012), or
			 Executive Order No. 13645 (June 3, 2013);
							(3)Executive Order No. 13224 (September 23, 2001) or Executive Order No. 13338 (May 11, 2004); or
							(4)the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note).
							BPlanning for American Energy
					4201.Short titleThis subtitle may be cited as the Planning for American Energy Act of 2014.
					4202.Onshore domestic energy production strategic plan
						(a)In generalThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section
			 45, and by inserting after section 43 the following:
							
								44.Quadrennial Strategic Federal Onshore Energy Production Strategy
									(a)In general
										(1)The Secretary of the Interior (hereafter in this section referred to as Secretary), in consultation with the Secretary of Agriculture with regard to lands administered by the
			 Forest Service, shall develop and publish every 4 years a Quadrennial
			 Federal Onshore Energy Production Strategy. This Strategy shall direct
			 Federal land energy development and department resource allocation in
			 order to promote the energy and national security of the United States in
			 accordance with Bureau of Land Management’s mission of promoting the
			 multiple use of Federal lands as set forth in the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701 et seq.).
										(2)In developing this Strategy, the Secretary shall consult with the Administrator of the Energy
			 Information Administration on the projected energy demands of the United
			 States for the next 30-year period, and how energy derived from Federal
			 onshore lands can put the United States on a trajectory to meet that
			 demand during the next 4-year period. The Secretary shall consider how
			 Federal lands will contribute to ensuring national energy security, with a
			 goal for increasing energy independence and production, during the next
			 4-year period.
										(3)The Secretary shall determine a domestic strategic production objective for the development of
			 energy resources from Federal onshore lands. Such objective shall be—
											(A)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of oil and natural gas from the Federal onshore mineral estate,
			 with a focus on lands held by the Bureau of Land Management and the Forest
			 Service;
											(B)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 coal production from Federal lands;
											(C)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of strategic and critical energy minerals from the Federal
			 onshore mineral estate;
											(D)the best estimate, based upon commercial and scientific data, of the expected increase in megawatts
			 for electricity production from each of the following sources: wind,
			 solar, biomass, hydropower, and geothermal energy produced on Federal
			 lands administered by the Bureau of Land Management and the Forest
			 Service;
											(E)the best estimate, based upon commercial and scientific data, of the expected increase in
			 unconventional energy production, such as oil shale;
											(F)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of oil, natural gas, coal, and other renewable sources from
			 tribal lands for any federally recognized Indian tribe that elects to
			 participate in facilitating energy production on its lands;
											(G)the best estimate, based upon commercial and scientific data, of the expected increase in
			 production of helium on Federal lands administered by the Bureau of Land
			 Management and the Forest Service; and
											(H)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of geothermal, solar, wind, or other renewable energy sources
			 from available lands (as such term is defined in section 203 of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108
			 et seq.), and including any other lands deemed by the Territory or State
			 of Hawaii, as the case may be, to be included within that definition) that
			 the agency or department of the government of the State of Hawaii that is
			 responsible for the administration of such lands selects to be used for
			 such energy production.
											(4)The Secretary shall consult with the Administrator of the Energy Information Administration
			 regarding the methodology used to arrive at its estimates for purposes of
			 this section.
										(5)The Secretary has the authority to expand the energy development plan to include other energy
			 production technology sources or advancements in energy on Federal lands.
										(6)The Secretary shall include in the Strategy a plan for addressing new demands for transmission
			 lines and pipelines for distribution of oil and gas across Federal lands
			 to ensure that energy produced can be distributed to areas of need.
										(b)Tribal objectivesIt is the sense of Congress that federally recognized Indian tribes may elect to set their own
			 production objectives as part of the Strategy under this section. The
			 Secretary shall work in cooperation with any federally recognized Indian
			 tribe that elects to participate in achieving its own strategic energy
			 objectives designated under this subsection.
									(c)Execution of the StrategyThe relevant Secretary shall have all necessary authority to make determinations regarding which
			 additional lands will be made available in order to meet the production
			 objectives established by strategies under this section. The Secretary
			 shall also take all necessary actions to achieve these production
			 objectives unless the President determines that it is not in the national
			 security and economic interests of the United States to increase Federal
			 domestic energy production and to further decrease dependence upon foreign
			 sources of energy. In administering this section, the relevant Secretary
			 shall only consider leasing Federal lands available for leasing at the
			 time the lease sale occurs.
									(d)State, federally recognized Indian tribes, local government, and public inputIn developing each strategy, the Secretary shall solicit the input of affected States, federally
			 recognized Indian tribes, local governments, and the public.
									(e)ReportingThe Secretary shall report annually to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate on the progress of meeting the production goals set forth in the
			 strategy. The Secretary shall identify in the report projections for
			 production and capacity installations and any problems with leasing,
			 permitting, siting, or production that will prevent meeting the goal. In
			 addition, the Secretary shall make suggestions to help meet any shortfalls
			 in meeting the production goals.
									(f)Programmatic environmental impact statementNot later than 12 months after the date of enactment of this section, in accordance with section
			 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)), the Secretary shall complete a programmatic environmental
			 impact statement. This programmatic environmental impact statement will be
			 deemed sufficient to comply with all requirements under that Act for all
			 necessary resource management and land use plans associated with the
			 implementation of the strategy.
									(g)Congressional reviewAt least 60 days prior to publishing a proposed strategy under this section, the Secretary shall
			 submit it to the President and the Congress, together with any comments
			 received from States, federally recognized Indian tribes, and local
			 governments. Such submission shall indicate why any specific
			 recommendation of a State, federally recognized Indian tribe, or local
			 government was not accepted.
									(h)Strategic and critical energy minerals definedFor purposes of this section, the term strategic and critical energy minerals means those that are necessary for the Nation’s energy infrastructure including pipelines,
			 refining capacity, electrical power generation and transmission, and
			 renewable energy production and those that are necessary to support
			 domestic manufacturing, including but not limited to, materials used in
			 energy generation, production, and transportation..
						(b)First Quadrennial StrategyNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior
			 shall submit to Congress the first Quadrennial Federal Onshore Energy
			 Production Strategy under the amendment made by subsection (a).
						CNational Petroleum Reserve in Alaska access
					4301.Short titleThis subtitle may be cited as the National Petroleum Reserve Alaska Access Act.
					4302.Sense of Congress and reaffirming national policy for the National Petroleum Reserve in AlaskaIt is the sense of Congress that—
						(1)the National Petroleum Reserve in Alaska remains explicitly designated, both in name and legal
			 status, for purposes of providing oil and natural gas resources to the
			 United States; and
						(2)accordingly, the national policy is to actively advance oil and gas development within the Reserve
			 by facilitating the expeditious exploration, production, and
			 transportation of oil and natural gas from and through the Reserve.
						4303.National Petroleum Reserve in Alaska: lease salesSection 107(a) of the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506a(a)) is
			 amended to read as follows:
						
							(a)In GeneralThe Secretary shall conduct an expeditious program of competitive leasing of oil and gas in the
			 reserve in accordance with this Act. Such program shall include at least
			 one lease sale annually in those areas of the reserve most likely to
			 produce commercial quantities of oil and natural gas each year in the
			 period 2015 through 2025..
					4304.National Petroleum Reserve in Alaska: planning and permitting pipeline and road construction
						(a)In generalNotwithstanding any other provision of law, the Secretary of the Interior, in consultation with
			 other appropriate Federal agencies, shall facilitate and ensure permits,
			 in a timely and environmentally responsible manner, for all surface
			 development activities, including for the construction of pipelines and
			 roads, necessary to—
							(1)develop and bring into production any areas within the National Petroleum Reserve in Alaska that
			 are subject to oil and gas leases; and
							(2)transport oil and gas from and through the National Petroleum Reserve in Alaska in the most direct
			 manner possible to existing transportation or processing infrastructure on
			 the North Slope of Alaska.
							(b)TimelineThe Secretary shall ensure that any Federal permitting agency shall issue permits in accordance
			 with the following timeline:
							(1)Permits for such construction for transportation of oil and natural gas produced under existing
			 Federal oil and gas leases with respect to which the Secretary has issued
			 a permit to drill shall be approved within 60 days after the date of
			 enactment of this Act.
							(2)Permits for such construction for transportation of oil and natural gas produced under Federal oil
			 and gas leases shall be approved within 6 months after the submission to
			 the Secretary of a request for a permit to drill.
							(c)PlanTo ensure timely future development of the Reserve, within 270 days after the date of the enactment
			 of this Act, the Secretary of the Interior shall submit to Congress a plan
			 for approved rights-of-way for a plan for pipeline, road, and any other
			 surface infrastructure that may be necessary infrastructure that will
			 ensure that all leasable tracts in the Reserve are within 25 miles of an
			 approved road and pipeline right-of-way that can serve future development
			 of the Reserve.
						4305.Issuance of a new integrated activity plan and environmental impact statement
						(a)Issuance of new integrated activity planThe Secretary of the Interior shall, within 180 days after the date of enactment of this Act,
			 issue—
							(1)a new proposed integrated activity plan from among the non-adopted alternatives in the National
			 Petroleum Reserve Alaska Integrated Activity Plan Record of Decision
			 issued by the Secretary of the Interior and dated February 21, 2013; and
							(2)an environmental impact statement under section 102(2)(C) of the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4332(2)(C)) for issuance of oil and gas leases in the
			 National Petroleum Reserve-Alaska to promote efficient and maximum
			 development of oil and natural gas resources of such reserve.
							(b)Nullification of existing record of decision, IAP, and EISExcept as provided in subsection (a), the National Petroleum Reserve-Alaska Integrated Activity
			 Plan Record of Decision issued by the Secretary of the Interior and dated
			 February 21, 2013, including the integrated activity plan and
			 environmental impact statement referred to in that record of decision,
			 shall have no force or effect.
						4306.Departmental accountability for developmentThe Secretary of the Interior shall issue regulations not later than 180 days after the date of
			 enactment of this Act that establish clear requirements to ensure that the
			 Department of the Interior is supporting development of oil and gas leases
			 in the National Petroleum Reserve-Alaska.
					4307.Deadlines under new proposed integrated activity planAt a minimum, the new proposed integrated activity plan issued under section 4305(a)(1) shall—
						(1)require the Department of the Interior to respond within 5 business days to a person who submits an
			 application for a permit for development of oil and natural gas leases in
			 the National Petroleum Reserve-Alaska acknowledging receipt of such
			 application; and
						(2)establish a timeline for the processing of each such application, that—
							(A)specifies deadlines for decisions and actions on permit applications; and
							(B)provides that the period for issuing each permit after submission of such an application shall not
			 exceed 60 days without the concurrence of the applicant.
							4308.Updated resource assessment
						(a)In generalThe Secretary of the Interior shall complete a comprehensive assessment of all technically
			 recoverable fossil fuel resources within the National Petroleum Reserve in
			 Alaska, including all conventional and unconventional oil and natural gas.
						(b)Cooperation and consultationThe resource assessment required by subsection (a) shall be carried out by the United States
			 Geological Survey in cooperation and consultation with the State of Alaska
			 and the American Association of Petroleum Geologists.
						(c)TimingThe resource assessment required by subsection (a) shall be completed within 24 months of the date
			 of the enactment of this Act.
						(d)FundingThe United States Geological Survey may, in carrying out the duties under this section,
			 cooperatively use resources and funds provided by the State of Alaska.
						DBLM Live Internet Auctions
					4401.Short titleThis subtitle may be cited as the BLM Live Internet Auctions Act.
					4402.Internet-based onshore oil and gas lease sales
						(a)AuthorizationSection 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is amended—
							(1)in subparagraph (A), in the third sentence, by inserting , except as provided in subparagraph (C) after by oral bidding; and
							(2)by adding at the end the following:
								
									(C)In order to diversify and expand the Nation’s onshore leasing program to ensure the best return to
			 the Federal taxpayer, reduce fraud, and secure the leasing process, the
			 Secretary may conduct onshore lease sales through Internet-based bidding
			 methods. Each individual Internet-based lease sale shall conclude within 7
			 days..
							(b)ReportNot later than 90 days after the tenth Internet-based lease sale conducted under the amendment made
			 by subsection (a), the Secretary of the Interior shall analyze the first
			 10 such lease sales and report to Congress the findings of the analysis.
			 The report shall include—
							(1)estimates on increases or decreases in such lease sales, compared to sales conducted by oral
			 bidding, in—
								(A)the number of bidders;
								(B)the average amount of bid;
								(C)the highest amount bid; and
								(D)the lowest bid;
								(2)an estimate on the total cost or savings to the Department of the Interior as a result of such
			 sales, compared to sales conducted by oral bidding; and
							(3)an evaluation of the demonstrated or expected effectiveness of different structures for lease sales
			 which may provide an opportunity to better maximize bidder participation,
			 ensure the highest return to the Federal taxpayers, minimize opportunities
			 for fraud or collusion, and ensure the security and integrity of the
			 leasing process.
							ENative American Energy
					4501.Short titleThis subtitle may be cited as the Native American Energy Act.
					4502.Appraisals
						(a)AmendmentTitle XXVI of the Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.) is amended by adding at the
			 end the following:
							
								2607.Appraisal reforms
									(a)Options to Indian TribesWith respect to a transaction involving Indian land or the trust assets of an Indian tribe that
			 requires the approval of the Secretary, any appraisal relating to fair
			 market value required to be conducted under applicable law, regulation, or
			 policy may be completed by—
										(1)the Secretary;
										(2)the affected Indian tribe; or
										(3)a certified, third-party appraiser pursuant to a contract with the Indian tribe.
										(b)Time Limit on Secretarial Review and ActionNot later than 30 days after the date on which the Secretary receives an appraisal conducted by or
			 for an Indian tribe pursuant to paragraphs (2) or (3) of subsection (a),
			 the Secretary shall—
										(1)review the appraisal; and
										(2)provide to the Indian tribe a written notice of approval or disapproval of the appraisal.
										(c)Failure of Secretary To Approve or DisapproveIf, after 60 days, the Secretary has failed to approve or disapprove any appraisal received, the
			 appraisal shall be deemed approved.
									(d)Option to Indian Tribes To Waive Appraisal
										(1)An Indian tribe wishing to waive the requirements of subsection (a), may do so after it has
			 satisfied the requirements of subsections (2) and (3) below.
										(2)An Indian tribe wishing to forego the necessity of a waiver pursuant to this section must provide
			 to the Secretary a written resolution, statement, or other unambiguous
			 indication of tribal intent, duly approved by the governing body of the
			 Indian tribe.
										(3)The unambiguous indication of intent provided by the Indian tribe to the Secretary under paragraph
			 (2) must include an express waiver by the Indian tribe of any claims for
			 damages it might have against the United States as a result of the lack of
			 an appraisal undertaken.
										(e)DefinitionFor purposes of this section, the term appraisal includes appraisals and other estimates of value.
									(f)RegulationsThe Secretary shall develop regulations for implementing this section, including standards the
			 Secretary shall use for approving or disapproving an appraisal.. 
						(b)Conforming amendmentThe table of contents of the Energy Policy Act of 1992 (42 U.S.C. 13201 note) is amended by adding
			 at the end of the items relating to title XXVI the following:
							
								
									Sec. 2607. Appraisal reforms..
						4503.StandardizationAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior
			 shall implement procedures to ensure that each agency within the
			 Department of the Interior that is involved in the review, approval, and
			 oversight of oil and gas activities on Indian lands shall use a uniform
			 system of reference numbers and tracking systems for oil and gas wells.
					4504.Environmental reviews of major Federal actions on Indian landsSection 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) is amended by
			 inserting (a) In general.— before the first sentence, and by adding at the end the following:
						
							(b)Review of major Federal actions on Indian lands
								(1)In generalFor any major Federal action on Indian lands of an Indian tribe requiring the preparation of a
			 statement under subsection (a)(2)(C), the statement shall only be
			 available for review and comment by the members of the Indian tribe and by
			 any other individual residing within the affected area.
								(2)RegulationsThe Chairman of the Council on Environmental Quality shall develop regulations to implement this
			 section, including descriptions of affected areas for specific major
			 Federal actions, in consultation with Indian tribes.
								(3)DefinitionsIn this subsection, each of the terms Indian land and Indian tribe has the meaning given that term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).
								(4)Clarification of authorityNothing in the Native American Energy Act, except section 5006 of that Act, shall give the
			 Secretary any additional authority over energy projects on Alaska Native
			 Claims Settlement Act lands..
					4505.Judicial review
						(a)Time for filing complaintAny energy related action must be filed not later than the end of the 60-day period beginning on
			 the date of the final agency action. Any energy related action not filed
			 within this time period shall be barred.
						(b)District court venue and deadlineAll energy related actions—
							(1)shall be brought in the United States District Court for the District of Columbia; and
							(2)shall be resolved as expeditiously as possible, and in any event not more than 180 days after such
			 cause of action is filed.
							(c)Appellate reviewAn interlocutory order or final judgment, decree or order of the district court in an energy
			 related action may be reviewed by the United States Court of Appeals for
			 the District of Columbia Circuit. The District of Columbia Circuit Court
			 of Appeals shall resolve such appeal as expeditiously as possible, and in
			 any event not more than 180 days after such interlocutory order or final
			 judgment, decree or order of the district court was issued.
						(d)Limitation on certain paymentsNotwithstanding section 1304 of title 31, United States Code, no award may be made under section
			 504 of title 5, United States Code, or under section 2412 of title 28,
			 United States Code, and no amounts may be obligated or expended from the
			 Claims and Judgment Fund of the United States Treasury to pay any fees or
			 other expenses under such sections, to any person or party in an energy
			 related action.
						(e)Legal feesIn any energy related action in which the plaintiff does not ultimately prevail, the court shall
			 award to the defendant (including any intervenor-defendants), other than
			 the United States, fees and other expenses incurred by that party in
			 connection with the energy related action, unless the court finds that the
			 position of the plaintiff was substantially justified or that special
			 circumstances make an award unjust. Whether or not the position of the
			 plaintiff was substantially justified shall be determined on the basis of
			 the administrative record, as a whole, which is made in the energy related
			 action for which fees and other expenses are sought.
						(f)DefinitionsFor the purposes of this section, the following definitions apply:
							(1)Agency actionThe term agency action has the same meaning given such term in section 551 of title 5, United States Code.
							(2)Indian landThe term Indian Land has the same meaning given such term in section 203(c)(3) of the Energy Policy Act of 2005 (Public
			 Law 109–58; 25 U.S.C. 3501), including lands owned by Native Corporations
			 under the Alaska Native Claims Settlement Act (Public Law 92–203; 43
			 U.S.C. 1601).
							(3)Energy related actionThe term energy related action means a cause of action that—
								(A)is filed on or after the effective date of this Act; and
								(B)seeks judicial review of a final agency action to issue a permit, license, or other form of agency
			 permission allowing—
									(i)any person or entity to conduct activities on Indian Land, which activities involve the
			 exploration, development, production or transportation of oil, gas, coal,
			 shale gas, oil shale, geothermal resources, wind or solar resources,
			 underground coal gasification, biomass, or the generation of electricity;
			 or
									(ii)any Indian Tribe, or any organization of 2 or more entities, at least 1 of which is an Indian
			 tribe, to conduct activities involving the exploration, development,
			 production or transportation of oil, gas, coal, shale gas, oil shale,
			 geothermal resources, wind or solar resources, underground coal
			 gasification, biomass, or the generation of electricity, regardless of
			 where such activities are undertaken.
									(4)Ultimately prevailThe term ultimately prevail means, in a final enforceable judgment, the court rules in the party’s favor on at least 1 cause
			 of action that is an underlying rationale for the preliminary injunction,
			 administrative stay, or other relief requested by the party, and does not
			 include circumstances where the final agency action is modified or amended
			 by the issuing agency unless such modification or amendment is required
			 pursuant to a final enforceable judgment of the court or a court-ordered
			 consent decree.
							4506.Tribal biomass demonstration projectThe Tribal Forest Protection Act of 2004 is amended by inserting after section 2 (25 U.S.C. 3115a)
			 the following:
						
							3.Tribal biomass demonstration project
								(a)In generalFor each of fiscal years 2015 through 2019, the Secretary shall enter into stewardship contracts or
			 other agreements, other than agreements that are exclusively direct
			 service contracts, with Indian tribes to carry out demonstration projects
			 to promote biomass energy production (including biofuel, heat, and
			 electricity generation) on Indian forest land and in nearby communities by
			 providing reliable supplies of woody biomass from Federal land.
								(b)DefinitionsThe definitions in section 2 shall apply to this section.
								(c)Demonstration projectsIn each fiscal year for which projects are authorized, the Secretary shall enter into contracts or
			 other agreements described in subsection (a) to carry out at least 4 new
			 demonstration projects that meet the eligibility criteria described in
			 subsection (d).
								(d)Eligibility criteriaTo be eligible to enter into a contract or other agreement under this subsection, an Indian tribe
			 shall submit to the Secretary an application—
									(1)containing such information as the Secretary may require; and
									(2)that includes a description of—
										(A)the Indian forest land or rangeland under the jurisdiction of the Indian tribe; and
										(B)the demonstration project proposed to be carried out by the Indian tribe.
										(e)SelectionIn evaluating the applications submitted under subsection (c), the Secretary—
									(1)shall take into consideration the factors set forth in paragraphs (1) and (2) of section 2(e) of
			 Public Law 108–278; and whether a proposed demonstration project would—
										(A)increase the availability or reliability of local or regional energy;
										(B)enhance the economic development of the Indian tribe;
										(C)improve the connection of electric power transmission facilities serving the Indian tribe with
			 other electric transmission facilities;
										(D)improve the forest health or watersheds of Federal land or Indian forest land or rangeland; or
										(E)otherwise promote the use of woody biomass; and
										(2)shall exclude from consideration any merchantable logs that have been identified by the Secretary
			 for commercial sale.
									(f)ImplementationThe Secretary shall—
									(1)ensure that the criteria described in subsection (c) are publicly available by not later than 120
			 days after the date of enactment of this section; and
									(2)to the maximum extent practicable, consult with Indian tribes and appropriate intertribal
			 organizations likely to be affected in developing the application and
			 otherwise carrying out this section.
									(g)ReportNot later than September 20, 2015, the Secretary shall submit to Congress a report that describes,
			 with respect to the reporting period—
									(1)each individual tribal application received under this section; and
									(2)each contract and agreement entered into pursuant to this section.
									(h)Incorporation of management plansIn carrying out a contract or agreement under this section, on receipt of a request from an Indian
			 tribe, the Secretary shall incorporate into the contract or agreement, to
			 the extent practicable, management plans (including forest management and
			 integrated resource management plans) in effect on the Indian forest land
			 or rangeland of the respective Indian tribe.
								(i)TermA stewardship contract or other agreement entered into under this section—
									(1)shall be for a term of not more than 20 years; and
									(2)may be renewed in accordance with this section for not more than an additional 10 years..
					4507.Tribal resource management plansUnless otherwise explicitly exempted by Federal law enacted after the date of the enactment of this
			 Act, any activity conducted or resources harvested or produced pursuant to
			 a tribal resource management plan or an integrated resource management
			 plan approved by the Secretary of the Interior under the National Indian
			 Forest Resources Management Act (25 U.S.C. 3101 et seq.) or the American
			 Indian Agricultural Resource Management Act (25 U.S.C. 3701 et seq.),
			 shall be considered a sustainable management practice for purposes of any
			 Federal standard, benefit, or requirement that requires a demonstration of
			 such sustainability.
					4508.Leases of restricted lands for the Navajo NationSubsection (e)(1) of the first section of the Act of August 9, 1955 (25 U.S.C. 415(e)(1); commonly
			 referred to as the Long-Term Leasing Act), is amended—
						(1)by striking , except a lease for and inserting , including leases for;
						(2)in subparagraph (A), by striking 25 the first place it appears and all that follows and inserting 99 years;;
						(3)in subparagraph (B), by striking the period and inserting ; and; and
						(4)by adding at the end the following:
							
								(C)in the case of a lease for the exploration, development, or extraction of mineral resources,
			 including geothermal resources, 25 years, except that any such lease may
			 include an option to renew for one additional term not to exceed 25 years..
						4509.Nonapplicability of certain rulesNo rule promulgated by the Department of the Interior regarding hydraulic fracturing used in the
			 development or production of oil or gas resources shall have any effect on
			 any land held in trust or restricted status for the benefit of Indians
			 except with the express consent of the beneficiary on whose behalf such
			 land is held in trust or restricted status.
					4510.Permits for incidental takeSection 1 of the Act of June 8, 1940 (chapter 278; 16 U.S.C. 668), popularly known as the Bald and
			 Golden Eagle Protection Act, is amended by adding at the end the
			 following:
						
							(d)Permits for incidental takeUpon submission of a substantially completed application, the Secretary shall issue or deny an
			 eagle take permit for no less than 30 years under section 22.26 of title
			 50, Code of Federal Regulations, that authorizes taking of any bald eagle
			 or golden eagle that is incidental to, but not the purpose of, an
			 otherwise lawful activity. Failure to issue or deny such a permit within a
			 reasonable time (which shall not exceed one year) is deemed issuance of
			 such permit, and the applicant shall not be subject to liability for any
			 incidental take of a bald eagle or golden eagle that is in conformity with
			 the information submitted to the Secretary as part of the application for
			 the permit..
					4511.Migratory Bird Treaty ActSection 6(a) of the Migratory Bird Treaty Act (16 U.S.C. 707(a)) is amended—
						(1)by striking shall the first and second place it appears and inserting shall with intent knowingly; and
						(2)by adding at the end the following: For the purposes of this subsection, with intent knowingly does not include any taking, killing, or other harm to any migratory bird that is accidental or
			 incidental to the presence or operation of an otherwise lawful activity..
						XIVHydraulic Fracturing
				AState Authority for Hydraulic Fracturing Regulation
					5101.Short titleThis title may be cited as the Protecting States’ Rights to Promote American Energy Security Act.
					5102.State authority for hydraulic fracturing regulationThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section
			 45, and by inserting after section 43 the following:
						
							44.State authority for hydraulic fracturing regulation
								(a)In generalThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit
			 requirement regarding hydraulic fracturing, or any component of that
			 process, relating to oil, gas, or geothermal production activities on or
			 under any land in any State that has regulations, guidance, or permit
			 requirements for that activity.
								(b)State authorityThe Department of the Interior shall recognize and defer to State regulations, permitting, and
			 guidance, for all activities related to hydraulic fracturing, or any
			 component of that process, relating to oil, gas, or geothermal production
			 activities on Federal land.
								(c)Transparency of State regulations
									(1)In generalEach State shall submit to the Bureau of Land Management a copy of its regulations that apply to
			 hydraulic fracturing operations on Federal land.
									(2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under
			 this subsection.
									(d)Transparency of State disclosure requirements
									(1)In generalEach State shall submit to the Bureau of Land Management a copy of any regulations of the State
			 that require disclosure of chemicals used in hydraulic fracturing
			 operations on Federal land.
									(2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under
			 this subsection.
									(e)Hydraulic fracturing definedIn this section the term hydraulic fracturing means the process by which fracturing fluids (or a fracturing fluid system) are pumped into an
			 underground geologic formation at a calculated, predetermined rate and
			 pressure to generate fractures or cracks in the target formation and
			 thereby increase the permeability of the rock near the wellbore and
			 improve production of natural gas or oil..
					5103.Government Accountability Office study
						(a)StudyThe Comptroller General of the United States shall conduct a study examining the economic benefits
			 of domestic shale oil and gas production resulting from the process of
			 hydraulic fracturing. This study shall include identification of—
							(1)State and Federal revenue generated as a result of shale gas production;
							(2)jobs created both directly and indirectly as a result of shale oil and gas production; and
							(3)an estimate of potential energy prices without domestic shale oil and gas production.
							(b)ReportThe Comptroller General shall submit a report on the findings of such study to the Committee on
			 Natural Resources of the House of Representatives within 30 days after
			 completion of the study.
						5104.Tribal authority on trust landThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit
			 requirement regarding the process of hydraulic fracturing (as that term is
			 defined in section 44 of the Mineral Leasing Act, as amended by section
			 5102 of this title), or any component of that process, relating to oil,
			 gas, or geothermal production activities on any land held in trust or
			 restricted status for the benefit of Indians except with the express
			 consent of the beneficiary on whose behalf such land is held in trust or
			 restricted status.
					BEPA Hydraulic Fracturing Research
					5201.Short titleThis title may be cited as the EPA Hydraulic Fracturing Study Improvement Act.
					5202.EPA hydraulic fracturing researchIn conducting its study of the potential impacts of hydraulic fracturing on drinking water
			 resources, with respect to which a request for information was issued
			 under Federal Register, Vol. 77, No. 218, the Administrator of the
			 Environmental Protection Agency shall adhere to the following
			 requirements:
						(1)Peer review and information qualityPrior to issuance and dissemination of any final report or any interim report summarizing the
			 Environmental Protection Agency’s research on the relationship between
			 hydraulic fracturing and drinking water, the Administrator shall—
							(A)consider such reports to be Highly Influential Scientific Assessments and require peer review of
			 such reports in accordance with guidelines governing such assessments, as
			 described in—
								(i)the Environmental Protection Agency’s Peer Review Handbook 3rd Edition;
								(ii)the Environmental Protection Agency’s Scientific Integrity Policy, as in effect on the date of
			 enactment of this Act; and
								(iii)the Office of Management and Budget’s Peer Review Bulletin, as in effect on the date of enactment
			 of this Act; and
								(B)require such reports to meet the standards and procedures for the dissemination of influential
			 scientific, financial, or statistical information set forth in the
			 Environmental Protection Agency’s Guidelines for Ensuring and Maximizing
			 the Quality, Objectivity, Utility, and Integrity of Information
			 Disseminated by the Environmental Protection Agency, developed in response
			 to guidelines issued by the Office of Management and Budget under section
			 515(a) of the Treasury and General Government Appropriations Act for
			 Fiscal Year 2001 (Public Law 106–554).
							(2)Probability, uncertainty, and consequenceIn order to maximize the quality and utility of information developed through the study, the
			 Administrator shall ensure that identification of the possible impacts of
			 hydraulic fracturing on drinking water resources included in such reports
			 be accompanied by objective estimates of the probability, uncertainty, and
			 consequence of each identified impact, taking into account the risk
			 management practices of States and industry. Estimates or descriptions of
			 probability, uncertainty, and consequence shall be as quantitative as
			 possible given the validity, accuracy, precision, and other quality
			 attributes of the underlying data and analyses, but no more quantitative
			 than the data and analyses can support.
						(3)Release of final reportThe final report shall be publicly released by September 30, 2016.
						CMiscellaneous provisions
					5301.Review of State activitiesThe Secretary of the Interior shall annually review and report to Congress on all State activities
			 relating to hydraulic fracturing.
					XVNorthern Route Approval
				6001.Short titleThis title may be cited as the Northern Route Approval Act.
				6002.FindingsThe Congress finds the following:
					(1)To maintain our Nation’s competitive edge and ensure an economy built to last, the United States
			 must have fast, reliable, resilient, and environmentally sound means of
			 moving energy. In a global economy, we will compete for the world’s
			 investments based in significant part on the quality of our
			 infrastructure. Investing in the Nation’s infrastructure provides
			 immediate and long-term economic benefits for local communities and the
			 Nation as a whole.
					(2)The delivery of oil from Canada, a close ally not only in proximity but in shared values and
			 ideals, to domestic markets is in the national interest because of the
			 need to lessen dependence upon insecure foreign sources.
					(3)The Keystone XL pipeline would provide both short-term and long-term employment opportunities and
			 related labor income benefits, such as government revenues associated with
			 taxes.
					(4)The State of Nebraska has thoroughly reviewed and approved the proposed Keystone XL pipeline
			 reroute, concluding that the concerns of Nebraskans have had a major
			 influence on the pipeline reroute and that the reroute will have minimal
			 environmental impacts.
					(5)The Department of State and other Federal agencies have over a long period of time conducted
			 extensive studies and analysis of the technical aspects and of the
			 environmental, social, and economic impacts of the proposed Keystone XL
			 pipeline, and—
						(A)the Department of State assessments found that the Keystone XL pipeline is not likely to impact the amount of crude oil produced from the oil sands and that approval or denial of the proposed project is unlikely to have a substantial impact on the rate of
			 development in the oil sands;
						(B)the Department of State found that incremental life-cycle greenhouse gas emissions associated with
			 the Keystone XL project are estimated in the range of 0.07 to 0.83 million
			 metric tons of carbon dioxide equivalents, with the upper end of this
			 range representing twelve one-thousandths of one percent of the 6,702
			 million metric tons of carbon dioxide emitted in the United States in
			 2011; and
						(C)after extensive evaluation of potential impacts to land and water resources along the Keystone XL
			 pipeline’s 875-mile proposed route, the Department of State found that The analyses of potential impacts associated with construction and normal operation of the proposed
			 Project suggest that there would be no significant impacts to most
			 resources along the proposed Project route (assuming Keystone complies
			 with all laws and required conditions and measures)..
						(6)The transportation of oil via pipeline is the safest and most economically and environmentally
			 effective means of doing so, and—
						(A)transportation of oil via pipeline has a record of unmatched safety and environmental protection,
			 and the Department of State found that Spills associated with the proposed Project that enter the environment expected to be rare and
			 relatively small, and that there is no evidence of increased corrosion or other pipeline threat due to viscosity of diluted bitumen oil that will be transported by the Keystone XL pipeline; and
						(B)plans to incorporate 57 project-specific special conditions related to the design, construction,
			 and operations of the Keystone XL pipeline led the Department of State to
			 find that the pipeline will have a degree of safety over any other typically constructed domestic oil pipeline.
						(7)The Keystone XL is in much the same position today as the Alaska Pipeline in 1973 prior to
			 congressional action. Once again, the Federal regulatory process remains
			 an insurmountable obstacle to a project that is likely to reduce oil
			 imports from insecure foreign sources.
					6003.Keystone XL permit approvalNotwithstanding Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C.
			 301 note), section 301 of title 3, United States Code, and any other
			 Executive order or provision of law, no Presidential permit shall be
			 required for the pipeline described in the application filed on May 4,
			 2012, by TransCanada Keystone Pipeline, L.P. to the Department of State
			 for the Keystone XL pipeline, as supplemented to include the Nebraska
			 reroute evaluated in the Final Evaluation Report issued by the Nebraska
			 Department of Environmental Quality in January 2013 and approved by the
			 Nebraska governor. The final environmental impact statement issued by the
			 Secretary of State on August 26, 2011, coupled with the Final Evaluation
			 Report described in the previous sentence, shall be considered to satisfy
			 all requirements of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) and of the National Historic Preservation Act (16
			 U.S.C. 470 et seq.).
				6004.Judicial review
					(a)Exclusive jurisdictionExcept for review by the Supreme Court on writ of certiorari, the United States Court of Appeals
			 for the District of Columbia Circuit shall have original and exclusive
			 jurisdiction to determine—
						(1)the validity of any final order or action (including a failure to act) of any Federal agency or
			 officer with respect to issuance of a permit relating to the construction
			 or maintenance of the Keystone XL pipeline, including any final order or
			 action deemed to be taken, made, granted, or issued;
						(2)the constitutionality of any provision of this title, or any decision or action taken, made,
			 granted, or issued, or deemed to be taken, made, granted, or issued under
			 this title; or
						(3)the adequacy of any environmental impact statement prepared under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.), or of any analysis under any other
			 Act, with respect to any action taken, made, granted, or issued, or deemed
			 to be taken, made, granted, or issued under this title.
						(b)Deadline for filing claimA claim arising under this title may be brought not later than 60 days after the date of the
			 decision or action giving rise to the claim.
					(c)Expedited considerationThe United States Court of Appeals for the District of Columbia Circuit shall set any action
			 brought under subsection (a) for expedited consideration, taking into
			 account the national interest of enhancing national energy security by
			 providing access to the significant oil reserves in Canada that are needed
			 to meet the demand for oil.
					6005.American burying beetle
					(a)FindingsThe Congress finds that—
						(1)environmental reviews performed for the Keystone XL pipeline project satisfy the requirements of
			 section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) in
			 its entirety; and
						(2)for purposes of that Act, the Keystone XL pipeline project will not jeopardize the continued
			 existence of the American burying beetle or destroy or adversely modify
			 American burying beetle critical habitat.
						(b)Biological opinionThe Secretary of the Interior is deemed to have issued a written statement setting forth the
			 Secretary’s opinion containing such findings under section 7(b)(1)(A) of
			 the Endangered Species Act of 1973 (16 U.S.C. 1536(b)(1)(A)) and any
			 taking of the American burying beetle that is incidental to the
			 construction or operation and maintenance of the Keystone XL pipeline as
			 it may be ultimately defined in its entirety, shall not be considered a
			 prohibited taking of such species under such Act.
					6006.Right-of-way and temporary use permitThe Secretary of the Interior is deemed to have granted or issued a grant of right-of-way and
			 temporary use permit under section 28 of the Mineral Leasing Act (30
			 U.S.C. 185) and the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1701 et seq.), as set forth in the application tendered to the
			 Bureau of Land Management for the Keystone XL pipeline.
				6007.Permits for activities in navigable waters
					(a)Issuance of permitsThe Secretary of the Army, not later than 90 days after receipt of an application therefor, shall
			 issue all permits under section 404 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1344) and section 10 of the Act of March 3, 1899 (33 U.S.C.
			 403; commonly known as the Rivers and Harbors Appropriations Act of 1899),
			 necessary for the construction, operation, and maintenance of the pipeline
			 described in the May 4, 2012, application referred to in section 6003, as
			 supplemented by the Nebraska reroute. The application shall be based on
			 the administrative record for the pipeline as of the date of enactment of
			 this Act, which shall be considered complete.
					(b)Waiver of procedural requirementsThe Secretary may waive any procedural requirement of law or regulation that the Secretary
			 considers desirable to waive in order to accomplish the purposes of this
			 section.
					(c)Issuance in absence of action by the SecretaryIf the Secretary has not issued a permit described in subsection (a) on or before the last day of
			 the 90-day period referred to in subsection (a), the permit shall be
			 deemed issued under section 404 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1344) or section 10 of the Act of March 3, 1899 (33 U.S.C.
			 403), as appropriate, on the day following such last day.
					(d)LimitationThe Administrator of the Environmental Protection Agency may not prohibit or restrict an activity
			 or use of an area that is authorized under this section.
					6008.Migratory Bird Treaty Act permitThe Secretary of the Interior is deemed to have issued a special purpose permit under the Migratory
			 Bird Treaty Act (16 U.S.C. 703 et seq.), as described in the application
			 filed with the United States Fish and Wildlife Service for the Keystone XL
			 pipeline on January 11, 2013.
				6009.Oil spill response plan disclosure
					(a)In generalAny pipeline owner or operator required under Federal law to develop an oil spill response plan for
			 the Keystone XL pipeline shall make such plan available to the Governor of
			 each State in which such pipeline operates to assist with emergency
			 response preparedness.
					(b)UpdatesA pipeline owner or operator required to make available to a Governor a plan under subsection (a)
			 shall make available to such Governor any update of such plan not later
			 than 7 days after the date on which such update is made.
					XVIRelief from EPA climate change regulations and Federal prohibitions on synthetic fuels
				7001.Repeal of EPA climate change regulation
					(a)Greenhouse gas regulation under Clean Air ActSection 302(g) of the Clean Air Act (42 U.S.C. 7602(g)) is amended by adding the following at the
			 end thereof: The term air pollutant shall not include carbon dioxide, water vapor, methane, nitrous oxide, hy­dro­fluo­ro­car­bons,
			 perfluorocarbons, or sulfur hexa­fluo­ride..
					(b)No regulation of climate changeNothing in the Clean Air Act (42 U.S.C. 7401 et seq.), the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.), the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.), or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), shall
			 be treated as authorizing or requiring the regulation of climate change or
			 global warming.
					7002.Repeal of Federal ban on synthetic fuels purchasing requirementSection 526 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat.
			 1663; 42 U.S.C. 17142) is repealed.
				7003.Sense of Congress opposing carbon taxIt is the sense of the Congress that a carbon tax—
					(1)would be detrimental to American families and businesses; and
					(2)is not in the best interest of the United States.
					7004.Prohibition on use of social cost of carbon in analysis
					(a)In GeneralNotwithstanding any other provision of law or any executive order, the Administrator of the
			 Environmental Protection Agency may not use the social cost of carbon in
			 order to incorporate social benefits of reducing carbon dioxide emissions,
			 or for any other reason, in any cost-benefit analysis relating to an
			 energy-related rule.
					(b)DefinitionIn this section, the term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact
			 Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in
			 May 2013, or any successor or substantially related document, or any other
			 estimate of the monetized damages associated with an incremental increase
			 in carbon dioxide emissions in a given year.
					XVIIAddressing the President’s War on Coal
				AManagement and disposal of coal combustion residuals
					8001.Short titleThis subtitle may be cited as the Coal Residuals Reuse and Management Act of 2014.
					8002.Management and disposal of coal combustion residuals
						(a)In generalSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding at the end
			 the following:
							
								4011.Management and disposal of coal combustion residuals
									(a)State permit programs for coal combustion residualsEach State may adopt, implement, and enforce a coal combustion residuals permit program if such
			 State provides the notification required under subsection (b)(1), and the
			 certification required under subsection (b)(2).
									(b)State actions
										(1)NotificationNot later than 6 months after the date of enactment of this section (except as provided by the
			 deadline identified under subsection (d)(3)(B)), the Governor of each
			 State shall notify the Administrator, in writing, whether such State will
			 adopt and implement a coal combustion residuals permit program.
										(2)Certification
											(A)In generalNot later than 36 months after the date of enactment of this section (except as provided in
			 subsection (f)(1)(A)), in the case of a State that has notified the
			 Administrator that it will implement a coal combustion residuals permit
			 program, the head of the lead State implementing agency shall submit to
			 the Administrator a certification that such coal combustion residuals
			 permit program meets the requirements described in subsection (c).
											(B)ContentsA certification submitted under this paragraph shall include—
												(i)a letter identifying the lead State implementing agency, signed by the head of such agency;
												(ii)identification of any other State agencies involved with the implementation of the coal combustion
			 residuals permit program;
												(iii)an explanation of how the State coal combustion residuals permit program meets the requirements of
			 this section, including a description of the State’s—
													(I)process to inspect or otherwise determine compliance with such permit program;
													(II)process to enforce the requirements of such permit program;
													(III)public participation process for the promulgation, amendment, or repeal of regulations for, and the
			 issuance of permits under, such permit program;
													(IV)statutes, regulations, or policies pertaining to public access to information, such as groundwater
			 monitoring data; and
													(V)statutes, regulations, or policies pertaining to structural integrity or dam safety that may be
			 applied to structures through such permit program;
													(iv)a certification that the State has in effect, at the time of certification, statutes or regulations
			 necessary to implement a coal combustion residuals permit program that
			 meets the requirements described in subsection (c);
												(v)copies of State statutes and regulations described in clause (iv); and
												(vi)an emergency action plan for State response to a leak or spill at a structure that receives coal
			 combustion residuals.
												(C)UpdatesA State may update the certification as needed to reflect changes to the coal combustion residuals
			 permit program.
											(3)Maintenance of 4005(c) or 3006 programIn order to adopt or implement a coal combustion residuals permit program under this section
			 (including pursuant to subsection (f)), the State implementing agency
			 shall maintain an approved permit program or other system of prior
			 approval and conditions under section 4005(c) or an authorized program
			 under section 3006.
										(c)Requirements for a coal combustion residuals permit programA coal combustion residuals permit program shall consist of the following:
										(1)General requirements
											(A)In generalThe implementing agency shall—
												(i)apply the subset of the revised criteria described in paragraph (2) to owners or operators of
			 structures, including surface impoundments, that receive coal combustion
			 residuals on or after the date of enactment of this section;
												(ii)with respect to structures that are receiving coal combustion residuals as of the date of enactment
			 of this section, take the actions required under paragraph (3);
												(iii)impose requirements for surface impoundments that do not meet certain criteria pursuant to
			 paragraph (4); and
												(iv)require that closure of structures occur in accordance with paragraph (5).
												(B)Structural integrity
												(i)Engineering certificationThe implementing agency shall require that an independent registered professional engineer certify
			 that—
													(I)the design of each structure that receives coal combustion residuals on or after the date of
			 enactment of this section is in accordance with recognized and generally
			 accepted good engineering practices for containment of the maximum volume
			 of coal combustion residuals and liquids which can be impounded therein;
			 and
													(II)the construction and maintenance of the structure will ensure structural stability.
													(ii)Emergency action planThe implementing agency shall require that the owner or operator of any structure that is a surface
			 impoundment that receives coal combustion residuals on or after the date
			 of enactment of this section and that is classified by the State as posing
			 a high hazard potential pursuant to the guidelines published by the
			 Federal Emergency Management Agency entitled Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams (FEMA Publication Number 333) prepare and maintain an emergency action plan that identifies
			 responsible persons and actions to be taken in the event of a dam safety
			 emergency.
												(iii)Inspection
													(I)In generalThe implementing agency shall require that structures that are surface impoundments that receive
			 coal combustion residuals on or after the date of enactment of this
			 section be inspected not less than annually by an independent registered
			 professional engineer to assure that the design, operation, and
			 maintenance of the surface impoundment is in accordance with recognized
			 and generally accepted good engineering practices for containment of the
			 maximum volume of coal combustion residuals and liquids which can be
			 impounded therein, so as to ensure dam stability.
													(II)Potentially hazardous conditionsThe implementing agency shall require that if an inspection under subclause (I), or a periodic
			 evaluation under clause (iv), reveals a potentially hazardous condition,
			 the owner or operator of the structure shall immediately take action to
			 mitigate the potentially hazardous condition and notify appropriate State
			 and local first responders.
													(iv)Periodic evaluationThe implementing agency shall require that structures that are surface impoundments that receive
			 coal combustion residuals on or after the date of enactment of this
			 section be periodically evaluated for appearances of structural weakness.
												(v)Deficiency
													(I)In generalIf the head of the implementing agency determines that a structure is deficient with respect to the
			 requirements in clause (i), (iii), or (iv), the head of the agency has the
			 authority to require action to correct the deficiency according to a
			 schedule determined by the agency.
													(II)Uncorrected deficienciesIf a deficiency is not corrected according to the schedule, the head of the implementing agency has
			 the authority to require that the structure close in accordance with
			 paragraph (5).
													(III)Dam safety consultationIn the case of a structure that is a surface impoundment, the head of the implementing agency
			 shall, in making a determination under subclause (I), consult with
			 appropriate State dam safety officials.
													(C)LocationThe implementing agency shall require that structures that first receive coal combustion residuals
			 on or after the date of enactment of this section shall be constructed
			 with a base located a minimum of 2 feet above the upper limit of the water
			 table, unless it is demonstrated to the satisfaction of the implementing
			 agency that—
												(i)the hydrogeologic characteristics of a structure and surrounding land would preclude such a
			 requirement; and
												(ii)the function and integrity of the liner system will not be adversely impacted by contact with the
			 water table.
												(D)Wind dispersal
												(i)In generalThe implementing agency shall require that owners or operators of structures that receive coal
			 combustion residuals on or after the date of enactment of this section
			 address wind dispersal of dust by requiring cover, or by wetting coal
			 combustion residuals with water to a moisture content that prevents wind
			 dispersal, facilitates compaction, and does not result in free liquids.
												(ii)Alternative methodsSubject to the review and approval by the implementing agency, owners or operators of structures
			 that receive coal combustion residuals on or after the date of enactment
			 of this section may propose alternative methods to address wind dispersal
			 of dust that will provide comparable or more effective control of dust.
												(E)PermitsThe implementing agency shall require that owners or operators of structures that receive coal
			 combustion residuals on or after the date of enactment of this section
			 apply for and obtain permits incorporating the requirements of the coal
			 combustion residuals permit program.
											(F)Public availability of informationExcept for information with respect to which disclosure is prohibited under section 1905 of title
			 18, United States Code, the implementing agency shall ensure that—
												(i)documents for permit determinations are made available for public review and comment under the
			 public participation process described in subsection (b)(2)(B)(iii)(III)
			 or in subsection (e)(6), as applicable;
												(ii)final determinations on permit applications are made known to the public; and
												(iii)groundwater monitoring data collected under paragraph (2) is publicly available.
												(G)Agency authority
												(i)In generalThe implementing agency has the authority to—
													(I)obtain information necessary to determine whether the owner or operator of a structure is in
			 compliance with the requirements of this subsection;
													(II)conduct or require monitoring and testing to ensure that structures are in compliance with the
			 requirements of this subsection; and
													(III)enter, at reasonable times, any site or premise subject to the coal combustion residuals permit
			 program for the purpose of inspecting structures and reviewing records
			 relevant to the design, operation, and maintenance of structures.
													(ii)Monitoring and testingIf monitoring or testing is conducted under clause (i)(II) by or for the implementing agency, the
			 implementing agency shall, if requested, provide to the owner or operator—
													(I)a written description of the monitoring or testing completed;
													(II)at the time of sampling, a portion of each sample equal in volume or weight to the portion retained
			 by or for the implementing agency; and
													(III)a copy of the results of any analysis of samples collected by or for the implementing agency.
													(2)Revised criteriaThe subset of the revised criteria referred to in paragraph (1)(A)(i) are as follows:
											(A)Design requirementsFor new structures, and lateral expansions of existing structures, that first receive coal
			 combustion residuals on or after the date of enactment of this section,
			 the revised criteria regarding design requirements described in section
			 258.40 of title 40, Code of Federal Regulations, except that the leachate
			 collection system requirements described in section 258.40(a)(2) of title
			 40, Code of Federal Regulations, do not apply to structures that are
			 surface impoundments.
											(B)Groundwater monitoring and corrective actionFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria regarding groundwater monitoring and
			 corrective action requirements described in subpart E of part 258 of title
			 40, Code of Federal Regulations, except that, for the purposes of this
			 subparagraph, the revised criteria shall also include—
												(i)for the purposes of detection monitoring, the constituents boron, chloride, conductivity, fluoride,
			 mercury, pH, sulfate, sulfide, and total dissolved solids; and
												(ii)for the purposes of assessment monitoring, establishing a groundwater protection standard, and
			 assessment of corrective measures, the constituents aluminum, boron,
			 chloride, fluoride, iron, manganese, molybdenum, pH, sulfate, and total
			 dissolved solids.
												(C)ClosureFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, in a manner consistent with paragraph (5), the revised criteria
			 for closure described in subsections (a) through (c) and (h) through (j)
			 of section 258.60 of title 40, Code of Federal Regulations.
											(D)Post-closureFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria for post-closure care described in section
			 258.61 of title 40, Code of Federal Regulations, except for the
			 requirement described in subsection (a)(4) of that section.
											(E)Location restrictionsThe revised criteria for location restrictions described in—
												(i)for new structures, and lateral expansions of existing structures, that first receive coal
			 combustion residuals on or after the date of enactment of this section,
			 sections 258.11 through 258.15 of title 40, Code of Federal Regulations;
			 and
												(ii)for existing structures that receive coal combustion residuals on or after the date of enactment of
			 this section, sections 258.11 and 258.15 of title 40, Code of Federal
			 Regulations.
												(F)Air qualityFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria for air quality described in section 258.24
			 of title 40, Code of Federal Regulations.
											(G)Financial assuranceFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria for financial assurance described in subpart
			 G of part 258 of title 40, Code of Federal Regulations.
											(H)Surface waterFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria for surface water described in section
			 258.27 of title 40, Code of Federal Regulations.
											(I)RecordkeepingFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria for recordkeeping described in section
			 258.29 of title 40, Code of Federal Regulations.
											(J)Run-on and run-off control systems for land-based unitsFor all landfills and other land-based units, other than surface impoundments, that receive coal
			 combustion residuals on or after the date of enactment of this section,
			 the revised criteria for run-on and run-off control systems described in
			 section 258.26 of title 40, Code of Federal Regulations.
											(K)Run-off control systems for surface impoundmentsFor all surface impoundments that receive coal combustion residuals on or after the date of
			 enactment of this section, the revised criteria for run-off control
			 systems described in section 258.26(a)(2) of title 40, Code of Federal
			 Regulations.
											(3)Permit program implementation for existing structures
											(A)NotificationNot later than the date on which a State submits a certification under subsection (b)(2), not later
			 than 30 months after the Administrator receives notice under subsection
			 (e)(1)(A), or not later than 36 months after the date of enactment of this
			 section with respect to a coal combustion residuals permit program that is
			 being implemented by the Administrator under subsection (e)(3), as
			 applicable, the implementing agency shall notify owners or operators of
			 structures that are receiving coal combustion residuals as of the date of
			 enactment of this section within the State of—
												(i)the obligation to apply for and obtain a permit under subparagraph (C); and
												(ii)the requirements referred to in subparagraph (B).
												(B)Compliance with certain requirementsNot later than 12 months after the date on which a State submits a certification under subsection
			 (b)(2), not later than 42 months after the Administrator receives notice
			 under subsection (e)(1)(A), or not later than 48 months after the date of
			 enactment of this section with respect to a coal combustion residuals
			 permit program that is being implemented by the Administrator under
			 subsection (e)(3), as applicable, the implementing agency shall require
			 owners or operators of structures that are receiving coal combustion
			 residuals as of the date of enactment of this section to comply with—
												(i)the requirements under paragraphs (1)(B)(ii) and (iii), (1)(D), (2)(B), (2)(F), (2)(H), (2)(J), and
			 (2)(K); and
												(ii)the groundwater recordkeeping requirement described in section 258.29(a)(5) of title 40, Code of
			 Federal Regulations.
												(C) Permits
												(i)Permit deadlineNot later than 48 months after the date on which a State submits a certification under subsection
			 (b)(2), not later than 78 months after the Administrator receives notice
			 under subsection (e)(1)(A), or not later than 84 months after the date of
			 enactment of this section with respect to a coal combustion residuals
			 permit program that is being implemented by the Administrator under
			 subsection (e)(3), as applicable, the implementing agency shall issue,
			 with respect to a structure that is receiving coal combustion residuals as
			 of the date of enactment of this section, a final permit incorporating the
			 requirements of the coal combustion residuals permit program, or a final
			 denial for an application submitted requesting such a permit.
												(ii)Application deadlineThe implementing agency shall identify, in collaboration with the owner or operator of a structure
			 described in clause (i), a reasonable deadline by which the owner or
			 operator shall submit a permit application under such clause.
												(D)Interim operation
												(i)Prior to deadlinesWith respect to any period of time on or after the date of enactment of this section but prior to
			 the applicable deadline in subparagraph (B), the owner or operator of a
			 structure that is receiving coal combustion residuals as of the date of
			 enactment of this section may continue to operate such structure until
			 such applicable deadline under the applicable authority in effect.
												(ii)Prior to permitUnless the implementing agency determines that the structure should close pursuant to paragraph
			 (5), if the owner or operator of a structure that is receiving coal
			 combustion residuals as of the date of enactment of this section meets the
			 requirements referred to in subparagraph (B) by the applicable deadline in
			 such subparagraph, the owner or operator may operate the structure until
			 such time as the implementing agency issues, under subparagraph (C), a
			 final permit incorporating the requirements of the coal combustion
			 residuals permit program, or a final denial for an application submitted
			 requesting such a permit.
												(4)Requirements for surface impoundments that do not meet certain criteria
											(A)Surface impoundments that require assessment of corrective measures within 10 years of the date of
			 enactment
												(i)In generalIn addition to the groundwater monitoring and corrective action requirements described in paragraph
			 (2)(B), the implementing agency shall require a surface impoundment that
			 receives coal combustion residuals on or after the date of enactment of
			 this section to comply with the requirements in clause (ii) of this
			 subparagraph and clauses (i) and (ii) of subparagraph (D) if the surface
			 impoundment—
													(I)does not—
														(aa)have a liner system described in section 258.40(b) of title 40, Code of Federal Regulations; and
														(bb)meet the design criteria described in section 258.40(a)(1) of title 40, Code of Federal
			 Regulations; and
														(II)within 10 years after the date of enactment of this section, is required under section 258.56(a) of
			 title 40, Code of Federal Regulations, to undergo an assessment of
			 corrective measures for any constituent covered under subpart E of part
			 258 of title 40, Code of Federal Regulations, or otherwise identified in
			 paragraph (2)(B)(ii) of this subsection, for which assessment groundwater
			 monitoring is required.
													(ii)Deadline to meet groundwater protection standardExcept as provided in subparagraph (C), the implementing agency shall require that the groundwater
			 protection standard, for surface impoundments identified in clause (i) of
			 this subparagraph, established by the implementing agency under section
			 258.55(h) or 258.55(i) of title 40, Code of Federal Regulations, for any
			 constituent for which corrective measures are required shall be met—
													(I)as soon as practicable at the relevant point of compliance, as described in section 258.40(d) of
			 title 40, Code of Federal Regulations; and
													(II)not later than 10 years after the date of enactment of this section.
													(B)Surface impoundments subject to a state corrective action requirement as of the date of enactment
												(i)In generalIn addition to the groundwater monitoring and corrective action requirements described in paragraph
			 (2)(B), the implementing agency shall require a surface impoundment that
			 receives coal combustion residuals on or after the date of enactment of
			 this section to comply with the requirements in clause (ii) of this
			 subparagraph and clauses (i) and (ii) of subparagraph (D) if the surface
			 impoundment—
													(I)does not—
														(aa)have a liner system described in section 258.40(b) of title 40, Code of Federal Regulations; and
														(bb)meet the design criteria described in section 258.40(a)(1) of title 40, Code of Federal
			 Regulations; and
														(II)as of the date of enactment of this section, is subject to a State corrective action requirement.
													(ii)Deadline to meet groundwater protection standardExcept as provided in subparagraph (C), the implementing agency shall require that the groundwater
			 protection standard, for surface impoundments identified in clause (i) of
			 this subparagraph, established by the implementing agency under section
			 258.55(h) or 258.55(i) of title 40, Code of Federal Regulations, for any
			 constituent for which corrective measures are required shall be met—
													(I)as soon as practicable at the relevant point of compliance, as described in section 258.40(d) of
			 title 40, Code of Federal Regulations; and
													(II)not later than 8 years after the date of enactment of this section.
													(C)Extension of deadline
												(i)In generalExcept as provided in clause (ii) of this subparagraph, the deadline for meeting a groundwater
			 protection standard under subparagraph (A)(ii) or (B)(ii) may be extended
			 by the implementing agency, after opportunity for public notice and
			 comment under the public participation process described in subsection
			 (b)(2)(B)(iii)(III), or in subsection (e)(6) based on—
													(I)the effectiveness of any interim measures implemented by the owner or operator of the facility
			 under section 258.58(a)(3) of title 40, Code of Federal Regulations;
													(II)the level of progress demonstrated in meeting the groundwater protection standard;
													(III)the potential for other adverse human health or environmental exposures attributable to the
			 contamination from the surface impoundment undergoing corrective action;
			 and
													(IV)the lack of available alternative management capacity for the coal combustion residuals and related
			 materials managed in the impoundment at the facility at which the
			 impoundment is located if the owner or operator has used best efforts, as
			 necessary, to design, obtain any necessary permits, finance, construct,
			 and render operational the alternative management capacity during the time
			 period for meeting a groundwater protection standard in subparagraph
			 (A)(ii) or (B)(ii).
													(ii)ExceptionThe deadline under subparagraph (A)(ii) or (B)(ii) shall not be extended if there has been
			 contamination of public or private drinking water systems attributable to
			 a surface impoundment undergoing corrective action, unless the
			 contamination has been addressed by providing a permanent replacement
			 water system.
												(D)Additional requirements
												(i)ClosureIf the deadline under subparagraph (A)(ii), (B)(ii), or (C) is not satisfied, the surface
			 impoundment shall cease receiving coal combustion residuals and initiate
			 closure under paragraph (5).
												(ii)Interim measures
													(I)In generalExcept as provided in subclause (II), not later than 90 days after the date on which the assessment
			 of corrective measures is initiated, the owner or operator of a surface
			 impoundment described in subparagraph (A) or (B) shall implement interim
			 measures, as necessary, under the factors in section 258.58(a)(3) of title
			 40, Code of Federal Regulations.
													(II)Impoundments subject to state corrective action requirement as of the date of enactmentSubclause (I) shall only apply to surface impoundments subject to a State corrective action
			 requirement as of the date of enactment of this section if the owner or
			 operator has not implemented interim measures, as necessary, under the
			 factors in section 258.58(a)(3) of title 40, Code of Federal Regulations.
													(E)Surface impoundments that require assessment of corrective measures more than 10 years after date
			 of enactment
												(i)In generalIn addition to the groundwater monitoring and corrective action requirements described in paragraph
			 (2)(B), the implementing agency shall require a surface impoundment that
			 receives coal combustion residuals on or after the date of enactment of
			 this section to comply with the requirements in clause (ii) if the surface
			 impoundment—
													(I)does not—
														(aa)have a liner system described in section 258.40(b) of title 40, Code of Federal Regulations; and
														(bb)meet the design criteria described in section 258.40(a)(1) of title 40, Code of Federal
			 Regulations; and
														(II)more than 10 years after the date of enactment of this section, is required under section 258.56(a)
			 title 40, Code of Federal Regulations, to undergo an assessment of
			 corrective measures for any constituent covered under subpart E of part
			 258 of title 40, Code of Federal Regulations, or otherwise identified in
			 paragraph (2)(B)(ii) of this subsection, for which assessment groundwater
			 monitoring is required.
													(ii)Requirements
													(I)ClosureThe surface impoundments identified in clause (i) shall cease receiving coal combustion residuals
			 and initiate closure in accordance with paragraph (5) after alternative
			 management capacity at the facility is available for the coal combustion
			 residuals and related materials managed in the impoundment.
													(II)Best effortsThe alternative management capacity shall be developed as soon as practicable with the owner or
			 operator using best efforts to design, obtain necessary permits for,
			 finance, construct, and render operational the alternative management
			 capacity.
													(III)Alternative capacity management planThe owner or operator shall, in collaboration with the implementing agency, prepare a written plan
			 that describes the steps necessary to develop the alternative management
			 capacity and includes a schedule for completion.
													(IV)Public participationThe plan described in subclause (III) shall be subject to public notice and comment under the
			 public participation process described in subsection (b)(2)(B)(iii)(III)
			 or in subsection (e)(6), as applicable.
													(5)Closure
											(A)In generalIf it is determined by the implementing agency that a structure should close because the
			 requirements of a coal combustion residuals permit program are not being
			 satisfied with respect to such structure, or if it is determined by the
			 owner or operator that a structure should close, the time period and
			 method for the closure of such structure shall be set forth in a closure
			 plan that establishes a deadline for completion of closure as soon as
			 practicable and that takes into account the nature and the site-specific
			 characteristics of the structure to be closed.
											(B)Surface impoundmentIn the case of a surface impoundment, the closure plan under subparagraph (A) shall require, at a
			 minimum, the removal of liquid and the stabilization of remaining waste,
			 as necessary to support the final cover.
											(d)Federal review of State permit programs
										(1)In generalThe Administrator shall provide to a State written notice and an opportunity to remedy deficiencies
			 in accordance with paragraph (3) if at any time the State—
											(A)does not satisfy the notification requirement under subsection (b)(1);
											(B)has not submitted a certification required under subsection (b)(2);
											(C)does not satisfy the maintenance requirement under subsection (b)(3);
											(D)is not implementing a coal combustion residuals permit program, with respect to which the State has
			 submitted a certification under subsection (b)(2), that meets the
			 requirements described in subsection (c);
											(E)is not implementing a coal combustion residuals permit program, with respect to which the State has
			 submitted a certification under subsection (b)(2)—
												(i)that is consistent with such certification; and
												(ii)for which the State continues to have in effect statutes or regulations necessary to implement such
			 program; or
												(F)does not make available to the Administrator, within 90 days of a written request, specific
			 information necessary for the Administrator to ascertain whether the State
			 has satisfied the requirements described in subparagraphs (A) through (E).
											(2)RequestIf a request described in paragraph (1)(F) is proposed pursuant to a petition to the Administrator,
			 the Administrator shall only make the request if the Administrator does
			 not possess the information necessary to ascertain whether the State has
			 satisfied the requirements described in subparagraphs (A) through (E) of
			 such paragraph.
										(3)Contents of notice; deadline for responseA notice provided under paragraph (1) shall—
											(A)include findings of the Administrator detailing any applicable deficiencies described in
			 subparagraphs (A) through (F) of paragraph (1); and
											(B)identify, in collaboration with the State, a reasonable deadline by which the State shall remedy
			 such applicable deficiencies, which shall be—
												(i)in the case of a deficiency described in subparagraphs (A) through (E) of paragraph (1), not
			 earlier than 180 days after the date on which the State receives the
			 notice; and
												(ii)in the case of a deficiency described in paragraph (1)(F), not later than 90 days after the date on
			 which the State receives the notice.
												(4)Criteria for determining deficiency of State permit programIn making a determination whether a State has failed to satisfy the requirements described in
			 subparagraphs (A) through (E) of paragraph (1), or a determination under
			 subsection (e)(1)(B), the Administrator shall consider, as appropriate—
											(A)whether the State’s statutes or regulations to implement a coal combustion residuals permit program
			 are not sufficient to meet the requirements described in subsection (c)
			 because of—
												(i)failure of the State to promulgate or enact new statutes or regulations when necessary; or
												(ii)action by a State legislature or court striking down or limiting such State statutes or
			 regulations;
												(B)whether the operation of the State coal combustion residuals permit program fails to comply with
			 the requirements of subsection (c) because of—
												(i)failure of the State to issue permits as required in subsection (c)(1)(E);
												(ii)repeated issuance of permits by the State which do not meet the requirements of subsection (c);
												(iii)failure of the State to comply with the public participation requirements of this section; or
												(iv)failure of the State to implement corrective action requirements as described in subsection
			 (c)(2)(B); and
												(C)whether the enforcement of a State coal combustion residuals permit program fails to comply with
			 the requirements of this section because of—
												(i)failure to act on violations of permits, as identified by the State; or
												(ii)repeated failure by the State to inspect or otherwise determine compliance pursuant to the process
			 identified in subsection (b)(2)(B)(iii)(I).
												(e)Implementation by Administrator
										(1)Federal backstop authorityThe Administrator shall implement a coal combustion residuals permit program for a State only if—
											(A)the Governor of the State notifies the Administrator under subsection (b)(1) that the State will
			 not adopt and implement a permit program;
											(B)the State has received a notice under subsection (d) and the Administrator determines, after
			 providing a 30-day period for notice and public comment, that the State
			 has failed, by the deadline identified in the notice under subsection
			 (d)(3)(B), to remedy the deficiencies detailed in the notice under
			 subsection (d)(3)(A); or
											(C)the State informs the Administrator, in writing, that such State will no longer implement such a
			 permit program.
											(2)ReviewA State may obtain a review of a determination by the Administrator under this subsection as if the
			 determination was a final regulation for purposes of section 7006.
										(3)Other structuresFor structures that receive coal combustion residuals on or after the date of enactment of this
			 section located on property within the exterior boundaries of a State that
			 the State does not have authority or jurisdiction to regulate, the
			 Administrator shall implement a coal combustion residuals permit program
			 only for those structures.
										(4)RequirementsIf the Administrator implements a coal combustion residuals permit program for a State under
			 paragraph (1) or (3), the permit program shall consist of the requirements
			 described in subsection (c).
										(5)Enforcement
											(A)In generalIf the Administrator implements a coal combustion residuals permit program for a State under
			 paragraph (1)—
												(i)the authorities referred to in section 4005(c)(2)(A) shall apply with respect to coal combustion
			 residuals and structures for which the Administrator is implementing the
			 coal combustion residuals permit program; and
												(ii)the Administrator may use those authorities to inspect, gather information, and enforce the
			 requirements of this section in the State.
												(B)Other structuresIf the Administrator implements a coal combustion residuals permit program under paragraph (3)—
												(i)the authorities referred to in section 4005(c)(2)(A) shall apply with respect to coal combustion
			 residuals and structures for which the Administrator is implementing the
			 coal combustion residuals permit program; and
												(ii)the Administrator may use those authorities to inspect, gather information, and enforce the
			 requirements of this section for the structures for which the
			 Administrator is implementing the coal combustion residuals permit
			 program.
												(6)Public participation processIf the Administrator implements a coal combustion residuals permit program for a State under this
			 subsection, the Administrator shall provide a 30-day period for the public
			 participation process required in paragraphs (1)(F)(i), (4)(C)(i), and
			 (4)(E)(ii)(IV) of subsection (c).
										(f)State control after implementation by Administrator
										(1)State control
											(A)New adoption, or resumption of, and implementation by StateFor a State for which the Administrator is implementing a coal combustion residuals permit program
			 under subsection (e)(1)(A), or subsection (e)(1)(C), the State may adopt
			 and implement such a permit program by—
												(i)notifying the Administrator that the State will adopt and implement such a permit program;
												(ii)not later than 6 months after the date of such notification, submitting to the Administrator a
			 certification under subsection (b)(2); and
												(iii)receiving from the Administrator—
													(I)a determination, after providing a 30-day period for notice and public comment, that the State coal
			 combustion residuals permit program meets the requirements described in
			 subsection (c); and
													(II)a timeline for transition of control of the coal combustion residuals permit program.
													(B)Remedying deficient permit programFor a State for which the Administrator is implementing a coal combustion residuals permit program
			 under subsection (e)(1)(B), the State may adopt and implement such a
			 permit program by—
												(i)remedying only the deficiencies detailed in the notice pursuant to subsection (d)(3)(A); and
												(ii)receiving from the Administrator—
													(I)a determination, after providing a 30-day period for notice and public comment, that the
			 deficiencies detailed in such notice have been remedied; and
													(II)a timeline for transition of control of the coal combustion residuals permit program.
													(2)Review of determination
											(A)Determination requiredThe Administrator shall make a determination under paragraph (1) not later than 90 days after the
			 date on which the State submits a certification under paragraph
			 (1)(A)(ii), or notifies the Administrator that the deficiencies have been
			 remedied pursuant to paragraph (1)(B)(i), as applicable.
											(B)ReviewA State may obtain a review of a determination by the Administrator under paragraph (1) as if such
			 determination was a final regulation for purposes of section 7006.
											(3)Implementation during transition
											(A)Effect on actions and ordersProgram requirements of, and actions taken or orders issued pursuant to, a coal combustion
			 residuals permit program shall remain in effect if—
												(i)a State takes control of its coal combustion residuals permit program from the Administrator under
			 paragraph (1); or
												(ii)the Administrator takes control of a coal combustion residuals permit program from a State under
			 subsection (e).
												(B)Change in requirementsSubparagraph (A) shall apply to such program requirements, actions, and orders until such time as—
												(i)the implementing agency changes the requirements of the coal combustion residuals permit program
			 with respect to the basis for the action or order; or
												(ii)the State or the Administrator, whichever took the action or issued the order, certifies the
			 completion of a corrective action that is the subject of the action or
			 order.
												(4)Single permit programIf a State adopts and implements a coal combustion residuals permit program under this subsection,
			 the Administrator shall cease to implement the permit program implemented
			 under subsection (e)(1) for such State.
										(g)Effect on determination under 4005(c) or 3006The Administrator shall not consider the implementation of a coal combustion residuals permit
			 program by the Administrator under subsection (e) in making a
			 determination of approval for a permit program or other system of prior
			 approval and conditions under section 4005(c) or of authorization for a
			 program under section 3006.
									(h)Authority
										(1)State authorityNothing in this section shall preclude or deny any right of any State to adopt or enforce any
			 regulation or requirement respecting coal combustion residuals that is
			 more stringent or broader in scope than a regulation or requirement under
			 this section.
										(2)Authority of the administrator
											(A)In generalExcept as provided in subsections (d) and (e) and section 6005, the Administrator shall, with
			 respect to the regulation of coal combustion residuals, defer to the
			 States pursuant to this section.
											(B)Imminent hazardNothing in this section shall be construed as affecting the authority of the Administrator under
			 section 7003 with respect to coal combustion residuals.
											(C)Enforcement assistance only upon requestUpon request from the head of a lead State agency that is implementing a coal combustion residuals
			 permit program, the Administrator may provide to such State agency only
			 the enforcement assistance requested.
											(D)Concurrent enforcementExcept as provided in subparagraph (C), the Administrator shall not have concurrent enforcement
			 authority when a State is implementing a coal combustion residuals permit
			 program, including during any period of interim operation described in
			 subsection (c)(3)(D).
											(E)Other authorityThe Administrator shall not have authority to finalize the proposed rule published at pages 35128
			 through 35264 of volume 75 of the Federal Register (June 21, 2010).
											(F)Other response authorityNothing in this section shall be construed as affecting the authority of the Administrator under
			 the Comprehensive Environmental Response, Compensation, and Liability Act
			 of 1980 (42 U.S.C. 9601 et seq.) with respect to coal combustion
			 residuals.
											(3)Citizen suitsNothing in this section shall be construed to affect the authority of a person to commence a civil
			 action in accordance with section 7002.
										(i)Mine reclamation activitiesA coal combustion residuals permit program implemented by the Administrator under subsection (e)
			 shall not apply to the utilization, placement, and storage of coal
			 combustion residuals at surface mining and reclamation operations.
									(j)DefinitionsIn this section:
										(1)Coal combustion residualsThe term coal combustion residuals means—
											(A)the solid wastes listed in section 3001(b)(3)(A)(i), including recoverable materials from such
			 wastes;
											(B)coal combustion wastes that are co-managed with wastes produced in conjunction with the combustion
			 of coal, provided that such wastes are not segregated and disposed of
			 separately from the coal combustion wastes and comprise a relatively small
			 proportion of the total wastes being disposed in the structure;
											(C)fluidized bed combustion wastes;
											(D)wastes from the co-burning of coal with non-hazardous secondary materials, provided that coal makes
			 up at least 50 percent of the total fuel burned; and
											(E)wastes from the co-burning of coal with materials described in subparagraph (A) that are recovered
			 from monofills.
											(2)Coal combustion residuals permit programThe term coal combustion residuals permit program means all of the authorities, activities, and procedures that comprise the system of prior
			 approval and conditions implemented by or for a State to regulate the
			 management and disposal of coal combustion residuals.
										(3)Code of Federal regulationsThe term Code of Federal Regulations means the Code of Federal Regulations (as in effect on the date of enactment of this section) or
			 any successor regulations.
										(4)Implementing agencyThe term implementing agency means the agency responsible for implementing a coal combustion residuals permit program for a
			 State, which shall either be the lead State implementing agency identified
			 under subsection (b)(2)(B)(i) or the Administrator pursuant to subsection
			 (e).
										(5)Permit; prior approval and conditionsExcept as provided in subsections (b)(3) and (g), the terms permit and prior approval and conditions mean any authorization, license, or equivalent control document that incorporates the requirements
			 of subsection (c).
										(6)Revised criteriaThe term revised criteria means the criteria promulgated for municipal solid waste landfill units under section 4004(a) and
			 under section 1008(a)(3), as revised under section 4010(c).
										(7)Structure
											(A)In generalExcept as provided in subparagraph (B), the term structure means a landfill, surface impoundment, or other land-based unit which receives, or is intended to
			 receive, coal combustion residuals.
											(B)De minimis receiptThe term structure does not include any land-based unit that receives only de minimis quantities of coal combustion
			 residuals if the presence of coal combustion residuals is incidental to
			 the material managed in the unit..
						(b)Conforming amendmentThe table of contents contained in section 1001 of the Solid Waste Disposal Act is amended by
			 inserting after the item relating to section 4010 the following:
							
								
									Sec. 4011. Management and disposal of coal combustion residuals..
						8003.2000 regulatory determinationNothing in this subtitle, or the amendments made by this subtitle, shall be construed to alter in
			 any manner the Environmental Protection Agency’s regulatory determination
			 entitled Notice of Regulatory Determination on Wastes From the Combustion of Fossil Fuels, published at 65 Fed. Reg. 32214 (May 22, 2000), that the fossil fuel combustion wastes addressed
			 in that determination do not warrant regulation under subtitle C of the
			 Solid Waste Disposal Act (42 U.S.C. 6921 et seq.).
					8004.Technical assistanceNothing in this subtitle, or the amendments made by this subtitle, shall be construed to affect the
			 authority of a State to request, or the Administrator of the Environmental
			 Protection Agency to provide, technical assistance under the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.).
					8005.Federal Power ActNothing in this subtitle, or the amendments made by this subtitle, shall be construed to affect the
			 obligations of an owner or operator of a structure (as defined in section
			 4011 of the Solid Waste Disposal Act, as added by this Act) under section
			 215(b)(1) of the Federal Power Act (16 U.S.C. 824o(b)(1)).
					BSurface Mining Stream Buffer Zone Rule
					8011.Short titleThis subtitle may be cited as the Preventing Government Waste and Protecting Coal Mining Jobs in America.
					8012.Incorporation of surface mining stream buffer zone rule into State programs
						(a)In generalSection 503 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1253) is amended
			 by adding at the end the following:
							
								(e)Stream buffer zone management
									(1)In generalIn addition to the requirements under subsection (a), each State program shall incorporate the
			 necessary rule regarding excess spoil, coal mine waste, and buffers for
			 perennial and intermittent streams published by the Office of Surface
			 Mining Reclamation and Enforcement on December 12, 2008 (73 Fed. Reg.
			 75813 et seq.).
									(2)Study of implementationThe Secretary shall—
										(A)at such time as the Secretary determines all States referred to in subsection (a) have fully
			 incorporated the necessary rule referred to in paragraph (1) of this
			 subsection into their State programs, publish notice of such
			 determination;
										(B)during the 5-year period beginning on the date of such publication, assess the effectiveness of
			 implementation of such rule by such States; and
										(C)upon the conclusion of such period, submit a comprehensive report on the impacts of such rule to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate, including—
											(i)an evaluation of the effectiveness of such rule;
											(ii)an evaluation of any ways in which the existing rule inhibits energy production; and
											(iii)a description in detail of any proposed changes that should be made to the rule, the justification
			 for such changes, all comments on such changes received by the Secretary
			 from such States, and the projected costs and benefits of such changes.
											(3)Limitation on new regulationsThe Secretary may not issue any regulations under this Act relating to stream buffer zones or
			 stream protection before the date of the publication of the report under
			 paragraph (2), other than a rule necessary to implement paragraph (1)..
						(b)Deadline for State implementationNot later than 2 years after the date of the enactment of this Act, a State with a State program
			 approved under section 503 of the Surface Mining Control and Reclamation
			 Act of 1977 (30 U.S.C. 1253) shall submit to the Secretary of the Interior
			 amendments to such program pursuant to part 732 of title 30, Code of
			 Federal Regulations, incorporating the necessary rule referred to in
			 subsection (e)(1) of such section, as amended by this section.
						XVIIISatisfying Energy Needs and Saving the Environment
				9001.Short titleThis Act may be cited as the Satisfying Energy Needs and Saving the Environment Act of 2014 or the SENSE Act of 2014.
				9002.Inapplicability of certain emission limits for electric utility steam generating units that convert
			 coal refuse into energy
					(a)Inapplicability of certain emission limits for certain EGUsThe emission limits for hydrogen chloride and sulfur dioxide in table 2 to subpart UUUUU of part 63
			 of title 40, Code of Federal Regulations, entitled Emission Limits for Existing EGUs, shall not apply to an electric utility steam generating unit in the subcategory Coal-fired unit not low rank virgin coal if such electric utility steam generating unit—
						(1)is in operation as of the date of enactment of this Act;
						(2)utilizes circulating fluidized bed technology to convert coal refuse into energy; and
						(3)
							(A)derives at least 75 percent of its heat input from coal refuse; or
							(B)is a qualifying facility.
							(b)DefinitionsIn this section:
						(1)Coal refuseThe term coal refuse means any byproduct of coal mining, physical coal cleaning, or coal preparation operations, that
			 contains coal, matrix material, clay, and other organic and inorganic
			 material.
						(2)Qualifying cogeneration facilityThe term qualifying cogeneration facility has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).
						(3)Qualifying facilityThe term qualifying facility means—
							(A)a qualifying small power production facility; or
							(B)a qualifying cogeneration facility.
							(4)Qualifying small power production facilityThe term qualifying small power production facility has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).
						XIXNuclear Regulatory Commission Reorganization Plan Codification and Complements
				10001.Short titleThis title may be cited as the Nuclear Regulatory Commission Reorganization Plan Codification and Complements Act.
				AReplacement of Reorganization Plan
					10011.General functions
						(a)FunctionsThose functions of the Nuclear Regulatory Commission (in this subtitle referred to as the Commission) concerned with—
							(1)policy formulation;
							(2)rulemaking, as defined in section 553 of title 5 of the United States Code, except that those
			 matters set forth in 553 (a)(2) and (b) which do not pertain to policy
			 formulation orders or adjudications shall be reserved to the Chairman of
			 the Commission;
							(3)orders and adjudications, as defined in section 551 (6) and (7) of title 5 of the United States
			 Code; and
							(4)approving the distribution of appropriated funds according to programs and purposes proposed by the
			 Executive Director for Operations,shall remain vested in the Commission. A majority of the Commission may determine, in an area of
			 doubt, whether any matter, action, question, or area of inquiry pertains
			 to one of these functions. Any member of the Commission may request such a
			 vote. Any member of the Commission may propose a policy matter for
			 consideration by the Commission. All members of the Commission shall have
			 full, unfettered, timely, and equal access to information pertaining to
			 its functions. The performance of any portion of these functions may be
			 delegated by the Commission to a member of the Commission, including the
			 Chairman of the Commission (in this subtitle referred to as the Chairman) and to the staff.(b)Officers and employees
							(1)OfficersWith respect to the following officers or successor officers duly established by statute or by the
			 Commission, the Chairman shall initiate the appointment, subject to the
			 approval of the Commission, and the Chairman or a member of the Commission
			 may initiate an action for removal, subject to the approval of the
			 Commission by majority vote:
								(A)Executive Director for Operations.
								(B)Chief and Deputy Chief Financial Officer.
								(C)General Counsel.
								(D)Director of the Office of Commission Appellate Adjudication.
								(E)Secretary of the Commission.
								(F)Director of the Office of Public Affairs.
								(G)Director of the Office of Congressional Affairs.
								(H)Director of the Office of International Programs.
								(I)Chief Administrative Judge and members of the Atomic Safety and Licensing Board Panel.Any performance evaluation or rating of the officers listed in subparagraphs (A) through (I) shall
			 be determined by a majority vote of the members of the Commission.(2)Replacement of officers
								(A)In the event of a vacancy in a position described in paragraph (1), the Chairman may designate an
			 acting officer for a maximum of 60 days, after which any further extension
			 must be approved by the Commission. If, at the end of 60 days, the
			 Commission has not approved the appointment of an officer proposed by the
			 Chairman, or the Chairman has not proposed one, any Commissioner may
			 initiate the appointment subject to approval of the Commission.
								(B)With respect to the following officers or successor officers duly established by statute or by the
			 Commission, the Chairman, after consultation with the Executive Director
			 for Operations, shall initiate the appointment, subject to the approval of
			 the Commission, and the Chairman, or a member of the Commission may
			 initiate an action for removal, subject to the approval of the Commission
			 by majority vote:
									(i)Director of the Office of Nuclear Reactor Regulation.
									(ii)Director of the Office of Nuclear Material Safety and Safeguards.
									(iii)Director of the Office of Nuclear Regulatory Research.
									(iv)Director of the Office of Nuclear Security and Incident Response.
									(v)Director of the Office of New Reactors.
									(vi)Director of the Office of Federal and State Materials and Environmental Management Programs.
									(vii)Director of the Office of Investigations.
									(viii)Director of the Office of Enforcement.
									(3)Appointment of Advisory Committee on Reactor SafeguardsThe Chairman or a member of the Commission shall initiate the appointment of the Members of the
			 Advisory Committee on Reactor Safeguards, subject to the approval of the
			 Commission. The provisions for appointment of the Chairman of the Advisory
			 Committee on Reactor Safeguards and the term of the members shall not be
			 affected by the provisions of this subtitle.
							(4)Delegation of staff supervision functionsThe Commission shall delegate the function of appointing, removing, and supervising the staff of
			 the following offices or successor offices to the respective heads of such
			 offices: Executive Director for Operations, General Counsel, Secretary of
			 the Commission, Chief Financial Officer, Office of Commission Appellate
			 Adjudication, Office of Congressional Affairs, Office of Public Affairs,
			 and Office of International Programs. The Commission shall delegate the
			 functions of appointing, removing, and supervising the staff of the
			 following panels and committee to the respective Chairmen thereof: Atomic
			 Safety and Licensing Board Panel and Advisory Committee on Reactor
			 Safeguards.
							(c)Commission member officesEach member of the Commission shall appoint, remove, and supervise the personnel employed in his or
			 her immediate office.
						(d)Performance of functionsThe Commission shall act as provided by section 201(a)(1) of the Energy Reorganization Act of 1974
			 (42 U.S.C. 5841(a)(1)) in the performance of its functions as described in
			 subsections (a) and (b) of this section.
						10012.Chairman
						(a)FunctionsExcept as otherwise provided in section 10011, all functions of the Commission shall rest with the
			 Chairman. The Chairman shall be the official spokesman for the Commission
			 and, as such, shall represent the policies determined by a majority of the
			 Commission.
						(b)Additional functionsThe Chairman shall also be the principal executive officer of the Commission, and shall be
			 responsible to the Commission for assuring that the Executive Director for
			 Operations and the staff of the Commission (other than the officers and
			 staff referred to in section 10011(b)(4) and (c)) are responsive to the
			 requirements of the Commission in the performance of its functions; shall
			 determine the use and expenditure of funds of the Commission, in
			 accordance with the distribution of appropriated funds according to
			 programs and purposes approved by the Commission; shall present to the
			 Commission for its consideration the proposals set forth in paragraph (3);
			 and shall be responsible for the following functions, which the Chairman
			 shall delegate, subject to the Chairman’s direction and supervision, to
			 the Executive Director for Operations unless otherwise provided by this
			 title:
							(1)Administrative functions of the Commission.
							(2)Distribution of business among such personnel and among administrative units and offices of the
			 Commission.
							(3)Preparation of proposals for the reorganization of the major offices of the Commission.
							(4)Appointing and removing, without any further action by the Commission, all officers and employees
			 under the Commission other than those whose appointment and removal are
			 specifically provided for by section 10011(b) and (c).
							(c)Governing principles
							(1)In generalThe Chairman as principal executive officer and the Executive Director for Operations shall be
			 governed by the general policies of the Commission and by such regulatory
			 decisions, findings, and determinations, including those for
			 reorganization proposals, budget revisions, and distribution of
			 appropriated funds, as the Commission may by law, including this subtitle,
			 be authorized to make.
							(2)Full and current informationThe Chairman and the Executive Director for Operations shall have joint responsibility insuring
			 that the Commission is fully and currently informed about matters within
			 its functions.
							(3)Failure to act in accordanceIf a majority of Commissioners determine that the Chairman has not acted in accordance with
			 paragraph (1) or (2), such Commissioners shall provide written notice of
			 the determination to the President and provide copies thereof to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate.
							10013.Emergency authority
						(a)In generalNotwithstanding sections 10001 and 10002, the Chairman is authorized to exercise emergency
			 authority described in paragraph (4), subject to the following
			 limitations:
							(1)The Chairman may not exercise emergency authority unless and until the Chairman declares a specific
			 emergency exists and, not later than 24 hours after such declaration,
			 notifies—
								(A)the Commission, the Committee on Energy and Commerce of the House of Representatives, and the
			 Committee on Environment and Public Works of the Senate, in writing; and
								(B)the public.
								(2)The Chairman may only exercise emergency authority in response to—
								(A)an imminent safety threat pertaining to a facility or materials licensed or regulated by the
			 Commission; or
								(B)a determination by the Secretary of Homeland Security, the Secretary of Energy, the Secretary of
			 Transportation, the Director of the Federal Bureau of Investigation, the
			 Director of the Central Intelligence Agency, or the Director of National
			 Intelligence of an imminent security threat to a facility or materials
			 licensed or regulated by the Commission.Where authority is exercised pursuant to this section, public notification may be delayed provided
			 that the Chairman determines that prior public disclosure would constitute
			 a risk to public health and safety and so notifies the Commission, the
			 Committee on Energy and Commerce of the House of Representatives, and the
			 Committee on Environment and Public Works of the Senate.(3)The Chairman may only exercise emergency authority for the duration of the emergency or 30 days,
			 whichever is less. The Commission may approve extensions of that time.
			 Each extension is limited to 30 days and requires notification of the
			 public, the Committee on Energy and Commerce of the House of
			 Representatives, and the Committee on Environment and Public Works of the
			 Senate.
							(4)The Chairman’s emergency authority includes the functions of responding to, issuing orders
			 respecting, advising United States civil authorities and the United States
			 public about, and directing and coordinating actions relative to such
			 emergency incident.
							(b)DelegationThe Chairman may delegate the authority to perform such emergency functions, in whole or in part,
			 to any of the other members of the Commission. Such authority may also be
			 delegated or redelegated, in whole or in part, to the staff of the
			 Commission.
						(c)ConsultationTo the extent practicable, the Chairman shall consult with the full Commission on any regulatory or
			 policy actions to be taken under an emergency. Such consultations shall be
			 exempt from the requirements of section 552b of title 5, United States
			 Code (commonly referred to as the Government in the Sunshine Act).
						(d)Guidelines and noticeIn acting under this section, the Chairman, or other member of the Commission delegated authority
			 under subsection (b), shall conform to the policy guidelines of the
			 Commission.
						(e)Termination of emergencyUpon termination of the emergency, the Chairman shall immediately notify the Commission, the
			 public, the Committee on Energy and Commerce of the House of
			 Representatives, and the Committee on Environment and Public Works of the
			 Senate.
						(f)ReportWithin 30 days following the conclusion of the emergency, the Chairman, or the member of the
			 Commission or member of the staff delegated the emergency functions under
			 subsection (b), shall render a complete report of all actions taken during
			 the emergency, specifically delineating actions taken utilizing the
			 authority provided in this section, to the Commission, the Committee on
			 Energy and Commerce of the House of Representatives, and the Committee on
			 Environment and Public Works of the Senate.
						(g)Commission proceduresNot later than 90 days after the date of enactment of this Act, the Commission shall revise its
			 procedures to comply with the requirements of this section. Such revision
			 shall define the roles of the Commissioners during an emergency,
			 specifying—
							(1)complete access to records and information relating to actions taken during the emergency;
							(2)complete access to Commission staff involved in the management of the emergency;
							(3)complete access to the location or locations where decisions are made during the emergency; and
							(4)participation in decisions that may affect Commission actions and policies beyond the response to a
			 particular emergency to the extent practicable.
							10014.Reporting
						(a)Delegation; direct communicationThe Chairman may make such delegations and provide for such reporting as the Chairman deems
			 necessary, subject to provisions of law. Any officer or employee under the
			 Commission may communicate directly to the Commission, or to any member of
			 the Commission, whenever in the view of such officer or employee a
			 critical problem, or matter of public health and safety or common defense
			 and security, is not being properly addressed.
						(b)Executive Director for OperationsThe Executive Director for Operations shall report for all matters to the Chairman.
						(c)FunctionsThe Directors of Nuclear Reactor Regulations, Nuclear Material Safety and Safeguards, and Nuclear
			 Regulatory Research shall report to the Executive Director for Operations.
						(d)Direct reportingThe heads of the Commission level offices or successor offices, of General Counsel, Secretary of
			 the Commission, Commission Appellate Adjudication, Congressional Affairs,
			 Public Affairs, International Programs, Atomic Safety and Licensing Board
			 Panel, and Advisory Committee on Reactor Safeguards shall report directly
			 to the Commission and the Commission shall receive such reports.
						10015.Rescission of Reorganization Plan approvalApproval of Reorganization Plan No. 1 of 1980 (5 U.S.C. App. 1) is rescinded.
					BMiscellaneous
					10021.Certification of documents transmitted to CongressA letter or other document transmitted by the Nuclear Regulatory Commission, on behalf of the full
			 Commission, to a member of Congress in his or her capacity as chairman or
			 ranking minority member of a Committee of Congress, shall include a
			 certification that the letter or document is being sent to both the
			 Chairman and ranking minority member of that Committee in accordance with
			 established Commission procedures.
					10022.Time limits for Commission review of Atomic Safety and Licensing Board decisionsWhen reviewing the decisions and actions of the Atomic Safety and Licensing Board, the Commission
			 shall follow the following procedures:
						(1)Each Commissioner shall vote on the matter not later than 90 days after receipt of final briefs,
			 after which time the Commission shall not further delay a decision. Once a
			 majority position is established, the Secretary shall notify in writing
			 any Commissioners who have not voted that a majority position has been
			 established. Any Commissioners who have not yet voted shall vote within
			 three days of the Secretary’s notice or be considered by the Secretary as
			 not participating.
						(2)Not later than 30 days after a majority position is established, the Commission shall publish any
			 resulting decision, including adjudicatory orders and direction to agency
			 staff. If a majority position is not established due to a tied vote, not
			 later than 30 days after Commission voting is complete, the Commission
			 shall publish any resulting decision, including adjudicatory orders and
			 direction to agency staff.
						10023.Allegations of wrongdoing
						(a)Referral to inspector generalNot later than 90 days after the date of enactment of this Act, the Nuclear Regulatory Commission
			 shall revise its procedures to ensure that any allegation of wrongdoing on
			 the part of the Chairman of the Commission is immediately referred to the
			 Inspector General of the Commission.
						(b)Supervision of inspector generalDuring the pendency of any investigation by the Inspector General of the Chairman with respect to
			 an allegation described in subsection (a), the Chairman shall delegate
			 responsibility for supervising the Inspector General to a member of the
			 Commission other than the Chairman, consistent with the Inspector General
			 Act of 1978.
						10024.Approval of Commissioner travelThe Chairman of the Nuclear Regulatory Commission shall authorize all international travel
			 requested by other members of the Commission for official business unless
			 the Chairman submits a notice of disapproval to the full Commission
			 specifying the basis for the disapproval. The notice of disapproval shall
			 be submitted within 5 days after the travel is requested or the travel
			 shall be deemed approved.
					10025.ImplementationExcept as otherwise specified in this title, the Commission shall revise its procedures to conform
			 to this title within 180 days of its date of enactment.
					XXPermitting for onshore and offshore wind energy
				AOffshore meteorological site testing and monitoring
					11001.Short titleThis subtitle may be cited at the Advancing Offshore Wind Production Act.
					11002.Offshore meteorological site testing and monitoring projects
						(a)Definition of an offshore meteorological site testing and monitoring projectIn this section, the term offshore meteorological site testing and monitoring project means a project carried out on or in the waters of the Outer Continental Shelf administered by the
			 Department of the Interior to test or monitor weather (including wind,
			 tidal, current, and solar energy) using towers, buoys, or other temporary
			 ocean infrastructure, that—
							(1)causes—
								(A)less than 1 acre of surface or seafloor disruption at the location of each meteorological tower or
			 other device; and
								(B)not more than 5 acres of surface or seafloor disruption within the proposed area affected by for
			 the project (including hazards to navigation);
								(2)is decommissioned not more than 5 years after the date of commencement of the project, including—
								(A)removal of towers, buoys, or other temporary ocean infrastructure from the project site; and
								(B)restoration of the project site to approximately the original condition of the site; and
								(3)provides meteorological information obtained by the project to the Secretary of the Interior.
							(b)Offshore meteorological project permitting
							(1)In generalThe Secretary of the Interior shall by regulation require that any applicant seeking to conduct an
			 offshore meteorological site testing and monitoring project on the outer
			 Continental Shelf (as that term is defined in the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.)) must obtain a permit and right-of-way
			 for the project in accordance with this subsection.
							(2)Permit and right-of-way timeline and conditions
								(A)Deadline for approvalThe Secretary shall decide whether to issue a permit and right-of-way for an offshore
			 meteorological site testing and monitoring project within 30 days after
			 receiving an application.
								(B)Public comment and consultationDuring the period referred to in subparagraph (A), the Secretary shall—
									(i)provide an opportunity for submission of comments by the public; and
									(ii)consult with the Secretary of Defense, the Commandant of the Coast Guard, and the heads of other
			 Federal, State, and local agencies that would be affected by issuance of
			 the permit and right-of-way.
									(C)Denial of permit; opportunity to remedy deficienciesIf the application is denied, the Secretary shall provide the applicant—
									(i)in writing, clear and comprehensive reasons why the application was not approved and detailed
			 information concerning any deficiencies in the application; and
									(ii)an opportunity to remedy such deficiencies.
									(c)NEPA exclusionSection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not
			 apply with respect to an offshore meteorological site testing and
			 monitoring project.
						(d)Protection of informationThe information provided to the Secretary of the Interior pursuant to subsection (a)(3) shall be
			 treated by the Secretary as proprietary information and protected against
			 disclosure.
						BOnshore meteorological site testing and monitoring
					11011.Short titleThis subtitle may be cited at the Reducing Regulatory Obstacles to Wind Energy Production Act.
					11012.Onshore meteorological site testing and monitoring project
						(a)Definition of meteorological site testing and monitoring projectIn this section, the term meteorological site testing and monitoring project means a project carried out on land administered by the Bureau of Land Management or the Forest
			 Service to test or monitor weather (including wind and solar energy) using
			 towers or other devices, that—
							(1)causes—
								(A)less than 1 acre of soil or vegetation disruption at the location of each meteorological tower or
			 other device; and
								(B)not more than 5 acres of soil or disruption within the proposed right-of-way for the project;
								(2)is installed—
								(A)to the maximum extent practicable, using existing access roads;
								(B)in a manner that does not require off-road motorized access other than 1 installation activity and
			 1 decommissioning activity along an identified off-road route approved by
			 the Director of the Bureau of Land Management or Chief of the Forest
			 Service;
								(C)without construction of new roads other than upgrading of existing minor drainage crossings for
			 safety purposes; and
								(D)without the use of digging or drilling equipment vehicles other than rubber-tired vehicles with
			 gross weight ratings under 8,500 pounds;
								(3)is decommissioned not more than 5 years after the date of commencement of the project, including—
								(A)removal of any towers, devices, or other surface infrastructure from the site; and
								(B)restoration of the site to approximately the condition that existed at the time the project began;
			 and
								(4)provides meteorological information obtained by the permitted project to the Bureau of Land
			 Management and the Forest Service.
							(b)NEPA exclusionSection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not
			 apply with respect to a meteorological site testing and monitoring
			 project.
						(c)Permit timeline and conditions
							(1)In generalThe Director of the Bureau of Land Management or Chief of the Forest Service, as applicable, shall
			 decide whether to issue a permit for a project that is a meteorological
			 site testing and monitoring project within 30 days after receiving an
			 application for the permit.
							(2)Public comment and consultationDuring the period referred to in paragraph (1), the Director of the Bureau of Land Management or
			 the Chief of the Forest Service, as applicable, shall—
								(A)provide an opportunity for submission of comments by the public; and
								(B)consult with the heads of other Federal, State, and local agencies that would be affected by the
			 issuance of the permit.
								(3)Denial of ApplicationIf the application is denied, the Director or Chief, respectively, shall provide the applicant—
								(A)in writing, clear and comprehensive reasons why the application was not approved and detailed
			 information concerning any deficiencies, and
								(B)an opportunity to remedy any deficiencies.
								(d)Protection of informationThe information provided to the Bureau of Land Management and the Forest Service pursuant to
			 subsection (a)(4) shall be treated by such agency as proprietary
			 information and protected against disclosure.
						XXIDomestic Prosperity and Global Freedom
				12001.Short titleThis title may be cited as the Domestic Prosperity and Global Freedom Act.
				12002.AmendmentsSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—
					(1)by inserting (1) before For purposes;
					(2)by striking a nation with which there is in effect a free trade agreement requiring national treatment for
			 trade in natural gas and inserting a World Trade Organization member nation; and
					(3)by adding at the end the following:
						
							(2)For purposes of this subsection, the term World Trade Organization member nation means a country described in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C.
			 3501(10))..
					12003.Pending applicationsAny application for authorization to export natural gas under section 3 of the Natural Gas Act (15
			 U.S.C. 717b) for which a notice has been published in the Federal Register
			 before March 6, 2014, shall be granted without modification or delay.
				IVAccess to Capital
			XXIISmall Business Access to Capital
				13001.Registration and reporting exemptions relating to private equity funds advisorsSection 203 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3) is amended by adding at the
			 end the following:
					
						(o)Exemption of and reporting requirements by private equity funds advisors
							(1)In generalExcept as provided in this subsection, no investment adviser shall be subject to the registration
			 or reporting requirements of this title with respect to the provision of
			 investment advice relating to a private equity fund or funds, provided
			 that each such fund has not borrowed and does not have outstanding a
			 principal amount in excess of twice its invested capital commitments.
							(2)Maintenance of records and access by CommissionNot later than 6 months after the date of enactment of this subsection, the Commission shall issue
			 final rules—
								(A)to require investment advisers described in paragraph (1) to maintain such records and provide to
			 the Commission such annual or other reports as the Commission taking into
			 account fund size, governance, investment strategy, risk, and other
			 factors, as the Commission determines necessary and appropriate in the
			 public interest and for the protection of investors; and
								(B)to define the term private equity fund for purposes of this subsection..
				XXIIICommunity Lending Enhancement and Regulatory Relief
				14001.Changes required to small bank holding company policy statement on assessment of financial and
			 managerial factors
					(a)Small bank holding company policy statement on assessment of financial and managerial factors
						(1)In generalBefore the end of the 6-month period beginning on the date of the enactment of this title, the
			 Board of Governors of the Federal Reserve System shall publish in the
			 Federal Register proposed revisions to the Small Bank Holding Company
			 Policy Statement on Assessment of Financial and Managerial Factors (12
			 C.F.R. part 225—appendix C) that provide that the policy shall apply to a
			 bank holding company which has pro forma consolidated assets of less than
			 $5,000,000,000 and that—
							(A)is not engaged in any nonbanking activities involving significant leverage; and
							(B)does not have a significant amount of outstanding debt that is held by the general public.
							(2)Adjustment of amountThe Board of Governors of the Federal Reserve System shall annually adjust the dollar amount
			 referred to in paragraph (1) in the Small Bank Holding Company Policy
			 Statement on Assessment of Financial and Managerial Factors by an amount
			 equal to the percentage increase, for the most recent year, in total
			 assets held by all insured depository institutions, as determined by the
			 Board.
						(b)Increase in debt-to-Equity ratio of small bank holding companyBefore the end of the 6-month period beginning on the date of the enactment of this title, the
			 Board of Governors of the Federal Reserve System shall publish in the
			 Federal Register proposed revisions to the Small Bank Holding Company
			 Policy Statement on Assessment of Financial and Managerial Factors (12
			 C.F.R. part 225—appendix C) such that the debt-to-equity ratio allowable
			 for a small bank holding company in order to remain eligible to pay a
			 corporate dividend and to remain eligible for expedited processing
			 procedures under Regulation Y of the Board of Governors of the Federal
			 Reserve System would increase from 1:1 to 3:1.
					14002.Escrow requirements
					(a)In generalSection 129D(c) of the Truth in Lending Act, as added by section 1461(a) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is amended—
						(1)by redesignating paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D) and
			 moving such subparagraphs 2 ems to the right;
						(2)striking The Board and inserting the following:
							
								(1)In generalThe Board; and
						(3)by adding at the end the following new paragraph:
							
								(2)Treatment of loans held by smaller creditorsThe Board shall, by regulation, exempt from the requirements of subsection (a) any loan secured by
			 a first lien on a consumer’s principle dwelling, if such loan is held by a
			 creditor with assets of $10,000,000,000 or less..
						14003.Exception to annual privacy notice requirement under the Gramm-Leach-Bliley ActSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the
			 following:
					
						(f)Exception to annual notice requirementA financial institution that—
							(1)provides nonpublic personal information only in accordance with the provisions of subsection (b)(2)
			 or (e) of section 502 or regulations prescribed under section 504(b), and
							(2)has not changed its policies and practices with regard to disclosing nonpublic personal information
			 from the policies and practices that were disclosed in the most recent
			 disclosure sent to consumers in accordance with this subsection,shall not be required to provide an annual disclosure under this subsection until such time as the
			 financial institution fails to comply with any criteria described in
			 paragraph (1) or (2)..
				14004.Accounting principles cost-benefit requirementsSection 19(b) of the Securities Act of 1933 (15 U.S.C. 77s(b)) is amended by adding at the end the
			 following:
					
						(3)Generally accepted accounting principles cost-benefit requirementsThe Commission or its designee shall conduct analyses of the costs and benefits (including economic
			 benefits) of any new or amended accounting principle described under
			 paragraph (1), and may not recognize such new or amended accounting
			 principle, unless the Commission or its designee determines that the
			 benefits to investors of such new or amended accounting principle
			 significantly outweigh its costs..
				14005.Community bank exemption from annual management assessment of internal controls requirement of the
			 Sarbanes-Oxley Act of 2002Section 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is amended by adding the following
			 new subsection:
					
						(d)Community bank exemption
							(1)In generalThis section shall not apply in any year to any insured depository institution which, as of the
			 close of the preceding year, had total assets, as determined on a
			 consolidated basis, of $10,000,000,000 or less.
							(2)Adjustment of amountThe Commission shall annually adjust the dollar amount in paragraph (1) by an amount equal to the
			 percentage increase, for the most recent year, in total assets held by all
			 depository institutions, as reported by the Federal Deposit Insurance
			 Corporation..
				14006.Certain loans included as qualified mortgagesSection 129C(b)(2) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)) is amended—
					(1)in subparagraph (A)—
						(A)in clause (viii), by striking and at the end;
						(B)in clause (ix), by striking the period at the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(x)that is originated and retained in portfolio for a period of at least 3 years by a creditor having
			 less than $10,000,000,000 in total assets.; and
						(2)in subparagraph (E)—
						(A)by striking The Board may, by regulation and inserting The Bureau shall, by regulation; and
						(B)by amending clause (iv) to read as follows:
							
								(iv)that is extended by a creditor that—
									(I)originates and retains the balloon loans in portfolio for a period of at least 3 years; and
									(II)together with all affiliates, has total assets of $10,000,000,000 or less..
						14007.Increase in small servicer exemptionSection 6 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605) is amended by
			 adding at the end the following:
					
						(n)Small servicer exemptionThe Bureau shall, by regulation, provide exemptions to, or adjustments for, the provisions of this
			 section for servicers that service 20,000 or fewer mortgage loans, in
			 order to reduce regulatory burdens while appropriately balancing consumer
			 protections..
				14008.Appraiser qualification thresholdSection 1112(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 3341(b)) is amended—
					(1)by striking may establish a threshold level at or and inserting shall establish a threshold level of $250,000,; and
					(2)by striking transactions, if  and inserting transactions. Each Federal financial institutions regulatory agency and the Resolution Trust
			 Corporation may establish a higher threshold than $250,000, if.
					14009.Coordination among financial institutionsChapter 53 of title 31, United States Code, is amended—
					(1)by inserting after section 5332 the following new section:
						
							5333.Coordination among financial institutions
								(a)In generalIn the case of an entry received via an automated clearing house, no receiving depository financial
			 institution shall be required to verify that the entry is not a prohibited
			 transaction, if the originating depository financial institution has
			 warranted, pursuant to the automated clearing house rules governing such
			 entry or otherwise, that the originating depository financial institution
			 has complied with the sanctions programs administered by the Office of
			 Foreign Assets Control in connection with such entry.
								(b)DefinitionsFor purposes of this section:
									(1)Automated clearing houseThe term automated clearing house means a funds transfer system governed by rules which provide for the interbank clearing of
			 electronic entries for participating depository financial institutions.
									(2)Depository financial institutionThe term depository financial institution means—
										(A)any insured depository institution, as such term is defined under section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813);
										(B)any depository institution which is eligible to apply to become an insured depository institution
			 under section 5 of the Federal Deposit Insurance Act (12 U.S.C. 1815);
										(C)any insured credit union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C.
			 1752); and
										(D)any credit union which is eligible to apply to become an insured credit union pursuant to section
			 201 of the Federal Credit Union Act (12 U.S.C. 1781).
										(3)EntryThe term entry means an order to request for the transfer of funds through an automated clearing house.
									(4)Originating depository financial institutionThe term originating depository financial institution means a depository financial institution that transmits entries via an automated clearing house
			 for transmittal to a receiving depository financial institution.
									(5)Prohibited transactionThe term prohibited transaction means a funds transfer originated on behalf of a person to or from whom funds transfers are
			 restricted by a sanctions program administered by the Office of Foreign
			 Assets Control, including persons appearing on the list of specially
			 designated nationals and blocked persons maintained by the Office of
			 Foreign Assets Control.
									(6)Receiving depository financial institutionThe term receiving depository financial institution means a depository financial institution that receives entries via an automated clearing house
			 from an originating depository financial institution for debit or credit
			 to the accounts of its customers.; and
					(2)in the table of contents for such chapter by inserting after the item relating to section 5332 the
			 following new item:
						
							
								5333. Coordination among financial institutions..
					
